Exhibit 10.2

 

 

LOAN AND SECURITY AGREEMENT

Dated as of July 14, 2020

by and among

Precision Industries, Inc.,

 

PRESIDENT MERGER SUB Inc.,

 

 

any other Borrower party hereto from time to time,

as Borrowers,

PRECISION AFFILIATED HOLDINGS LLC,

 

any other Loan Party Obligor party hereto from time to time,

as Loan Party Obligors,

the Lenders from  time to time party hereto,

and

ENCINA BUSINESS CREDIT, LLC,

as Agent

 

 

 

{8931841:8 }

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

1.

DEFINITIONS.

1

 

1.1.

Certain Defined Terms.

1

 

1.2.

Accounting Terms and Determinations.

21

 

1.3.

Other Definitional Provisions and References.

22

 

 

 

 

2.

LOANS

22

 

2.1.

Amount of Loans

22

 

2.2.

Protective Advances; Overadvances

23

 

2.3.

Notice of Borrowing; Manner of Revolving Loan Borrowing

24

 

2.4.

Swingline Loans

25

 

2.5.

Repayments

26

 

2.6.

Prepayments / Voluntary Termination / Application of Prepayments

26

 

2.7.

Obligations Unconditional

27

 

2.8.

Reversal of Payments

28

 

2.9.

Notes

28

 

2.10.

Defaulting Lenders

28

 

2.11.

Appointment of Borrower Representative.

29

 

2.12.

Joint and Several Liability

30

 

 

 

 

3.

INTEREST AND FEES; LOAN ACCOUNT.

32

 

3.1.

Interest

32

 

3.2.

Fees

32

 

3.3.

Computation of Interest and Fees

34

 

3.4.

Loan Account; Monthly Accountings

34

 

3.5.

Further Obligations; Maximum Lawful Rate

34

 

3.6.

Certain Provisions Regarding LIBOR Loans; Replacement of Lenders.

34

 

 

 

 

4.

CONDITIONS PRECEDENT.

35

 

4.1.

Conditions to Initial Loans

35

 

4.2.

Conditions to all Loans

36

 

 

 

 

5.

COLLATERAL.

37

 

5.1.

Grant of Security Interest

37

 

5.2.

Possessory Collateral

37

 

5.3.

Further Assurances

37

 

5.4.

UCC Financing Statements

38

 

 

 

 

6.

CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS AND APPLICATIONS
OF PAYMENTS.

38

 

6.1.

Lock Boxes and Blocked Accounts

38

 

6.2.

Application of Payments

39

 

6.3.

Notification; Verification

39

 

6.4.

Power of Attorney.

40

 

6.5.

Disputes

41

 

6.6.

Invoices

41

 

6.7.

Inventory.

41

 

 

 

 

-i-

--------------------------------------------------------------------------------

 

7.

REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS.

41

 

7.1.

Existence and Authority

42

 

7.2.

Names; Trade Names and Styles

42

 

7.3.

Title to Collateral; Third Party Locations; Permitted Liens

42

 

7.4.

Accounts and Chattel Paper

43

 

7.5.

Electronic Chattel Paper

43

 

7.6.

Capitalization; Investment Property

43

 

7.7.

Commercial Tort Claims

45

 

7.8.

Jurisdiction of Organization; Location of Collateral

45

 

7.9.

Financial Statements and Reports; Solvency

45

 

7.10.

Tax Returns and Payments; Pension Contributions

46

 

7.11.

Compliance with Laws; Intellectual Property; Licenses.

46

 

7.12.

Litigation

47

 

7.13.

Use of Proceeds

47

 

7.14.

Insurance

48

 

7.15.

Financial, Collateral and Other Reporting / Notices

49

 

7.16.

Litigation Cooperation

50

 

7.17.

Maintenance of Collateral, Etc

50

 

7.18.

Material Contracts

51

 

7.19.

No Default

51

 

7.20.

No Material Adverse Change

51

 

7.21.

Full Disclosure

52

 

7.22.

Sensitive Payments

52

 

7.23.

[Reserved].

52

 

7.24.

Access to Collateral, Books and Records

52

 

7.25.

Appraisals

52

 

7.26.

Lender Meetings..

53

 

7.27.

Interrelated Businesses..

53

 

7.28.

[Reserved].

53

 

 

 

 

8.

NEGATIVE COVENANTS

53

 

 

 

 

9.

 

FINANCIAL COVENANTS

55

 

9.1.

Fixed Charge Coverage Ratio

55

 

9.2.

Capital Expenditure Limitation

55

 

 

 

 

10.

RELEASE, LIMITATION OF LIABILITY AND INDEMNITY.

56

 

10.1.

Release

56

 

10.2.

Limitation of Liability

57

 

10.3.

Indemnity

57

 

 

 

 

11.

EVENTS OF DEFAULT AND REMEDIES.

57

 

11.1.

Events of Default

57

 

11.2.

Remedies with Respect to Lending Commitments/Acceleration, Etc

60

 

11.3.

Remedies with Respect to Collateral

60

 

 

 

 

12.

LOAN GUARANTY.

66

 

12.1.

Guaranty

66

 

12.2.

Guaranty of Payment

66

 

12.3.

No Discharge or Diminishment of Loan Guaranty.

66

 

12.4.

Defenses Waived

67

 

12.5.

Rights of Subrogation

67

-ii-

--------------------------------------------------------------------------------

 

 

12.6.

Reinstatement; Stay of Acceleration

67

 

12.7.

Information

67

 

12.8.

Termination

68

 

12.9.

Maximum Liability

68

 

12.10.

Contribution

68

 

12.11.

Liability Cumulative

69

 

 

 

69

13.

PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF TAXES.

69

 

 

 

 

14.

 

AGENT

71

 

14.1.

Appointment

71

 

14.2.

Rights as a Lender

71

 

14.3.

Duties and Obligations

71

 

14.4.

Reliance

72

 

14.5.

Actions through Sub-Agents

72

 

14.6.

Resignation

72

 

14.7.

Non-Reliance

73

 

14.8.

Not Partners or Co-Venturers; Agent as Representative of the Secured Parties

74

 

14.9.

Credit Bidding

75

 

14.10.

Certain Collateral Matters

76

 

14.11.

Restriction on Actions by Lenders

76

 

14.12.

Expenses

76

 

14.13.

Notice of Default or Event of Default

76

 

14.14.

Liability of Agent

76

 

 

 

 

15.

GENERAL PROVISIONS.

77

 

15.1.

Notices.

77

 

15.2.

Severability

79

 

15.3.

Integration

79

 

15.4.

Waivers

79

 

15.5.

Amendments

79

 

15.6.

Time of Essence

80

 

15.7.

Expenses, Fee and Costs Reimbursement

80

 

15.8.

Benefit of Agreement; Assignability

81

 

15.9.

Assignments

81

 

15.10.

Participations

82

 

15.11.

Headings; Construction

83

 

15.12.

USA PATRIOT Act Notification

83

 

15.13.

Counterparts; Fax/Email Signatures

83

 

15.14.

GOVERNING LAW

83

 

15.15.

CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF PROCESS

83

 

15.16.

Publication

84

 

15.17.

Confidentiality

84

 




-iii-

--------------------------------------------------------------------------------

 

Perfection Certificate

Annex IDescription of Certain Terms

Annex IIReporting

Annex IIICommitment Schedule

Exhibit AForm of Notice of Borrowing

Exhibit BClosing Checklist

Exhibit CClient User Form

Exhibit DAuthorized Accounts Form

Exhibit EForm of Account Debtor Notification

Exhibit FForm of Compliance Certificate

Exhibit GForm of Assignment and Assumption Agreement

 

 

-iv-

--------------------------------------------------------------------------------

 

Loan and Security Agreement

This Loan and Security Agreement (as it may be amended, restated or otherwise
modified from time to time, this "Agreement") is entered into on July 14, 2020,
by and among Precision Industries, Inc., a Pennsylvania corporation, President
Merger Sub Inc., a Pennsylvania corporation (each a "Borrower" and together with
any other Borrower party hereto from time to time ,collectively the
"Borrowers"), Precision Affiliated Holdings LLC, a Delaware limited liability
company (“Loan Party Obligor” and together with any other Loan Party Obligor
party hereto from time to time, collectively the “Loan Party Obligors”), the
Lenders party hereto from time to time and ENCINA BUSINESS CREDIT, LLC, as agent
for the Lenders (in such capacity, "Agent").  The Schedules, Annexes and
Exhibits to this Agreement, as well as the Perfection Certificate attached to
this Agreement, are an integral part of this Agreement and are incorporated
herein by reference.

1.DEFINITIONS.

1.1.Certain Defined Terms.

Unless otherwise defined herein, the following terms are used herein as defined
in the UCC:  Accounts, Account Debtor, As-Extracted Collateral, Certificated
Security, Chattel Paper, Commercial Tort Claims, Debtor, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Financing
Statement, Fixtures, General Intangibles, Goods, Health-Care-Insurance
Receivables, Instruments, Inventory, Letter-of-Credit Rights, Money, Payment
Intangible, Proceeds, Secured Party, Securities Accounts, Security Agreement,
Supporting Obligations and Tangible Chattel Paper.

As used in this Agreement, the following terms have the following meanings:

"ABLSoft" means the electronic and/or internet-based system approved by Agent
for the purpose of making notices, requests, deliveries, communications and for
the other purposes contemplated in this Agreement or otherwise approved by
Agent, whether such system is owned, operated or hosted by Agent, any of its
Affiliates or any other Person.

“Accounts Advance Rate" means the percentage set forth in Section 1(b)(i) of
Annex I.

“Adjusted Borrowing Base” means the Borrowing Base, without giving effect to
clause (c) of the definition of “Borrowing Base”.  

"Advance Rates" means, collectively, the Accounts Advance Rate and the Inventory
Advance Rate.

"Affiliate" means, with respect to any Person, any other Person in control of,
controlled by, or under common control with the first Person, and any other
Person who has a substantial interest, direct or indirect, in the first Person
or any of its Affiliates, including, any officer or director of the first Person
or any of its Affiliates (and if that Person is an individual, any member of the
immediate family (including parents, siblings, spouse, children, stepchildren,
nephews, nieces and grandchildren) of such individual and any trust whose
principal beneficiary is such individual or one or more members of such
immediate family and any Person who is controlled by any such member or trust);
provided, that neither Agent, any Lender nor any of their respective Affiliates
shall be deemed an "Affiliate" of Borrower for any purposes of this
Agreement.  For the purpose of this definition, a "substantial interest" shall
mean the direct or indirect legal or beneficial ownership of more than ten (10%)
percent of any class of equity or similar interest.

 

--------------------------------------------------------------------------------

 

"Agent" has the meaning set forth in the preamble to this Agreement, and
includes any successor agent appointed in accordance with Section 14.6.

"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, members, managers, attorneys, and agents.

"Agent Professionals" means attorneys, accountants, appraisers, auditors,
business valuation experts, liquidation agents, collection agencies,
auctioneers, environmental engineers or consultants, turnaround consultants, and
other professionals and experts retained by Agent.

"Agreement" and "this Agreement" has the meaning set forth in the preamble to
this Agreement.

“Applicable Margin” has the meaning set forth in Annex III.

“Applicable Percentage” has the meaning set forth in Section 3.2(e)(i).

"Approved Electronic Communication" means each notice, demand, communication,
information, document and other material transmitted, posted or otherwise made
or communicated by e-mail, facsimile, ABLSoft or any other equivalent electronic
service, whether owned, operated or hosted by Agent, any of its Affiliates or
any other Person, that any party is obligated to, or otherwise chooses to,
provide to Agent pursuant to this Agreement or any other Loan Document,
including any financial statement, financial and other report, notice, request,
certificate and other information or material; provided, that Approved
Electronic Communications shall not include any notice, demand, communication,
information, document or other material that Agent specifically instructs a
Person to deliver in physical form.

"Approved Fund" means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business, in
each case that is administered, managed, advised or underwritten by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

"Assignee" has the meaning set forth in Section 15.9(a).

"Assignment and Assumption" means an assignment and assumption agreement
substantially in the form of Exhibit G.

"Assignment of Claims Act", means the Assignment of Claims Act of 1940, as
amended, currently codified at 31 U.S.C. 3727 and 41 U.S.C. 6305, and includes
the prior historically referenced Federal Anti-Claims Act (31 U.S.C. 3727) and
the Federal Anti-Assignment Act (41 U.S.C. 6305).

"Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.).

"Base Rate" means, for any day, the greatest of (a) the Federal Funds Rate plus
½%, (b) the LIBOR Rate (which rate shall be calculated based upon a one (1)
month period and shall be determined on a daily basis), (c) one percent (1.0%),
and (d) the rate of interest announced, from time to time, within Wells Fargo
Bank, N.A. at its principal office in San Francisco as its "prime rate", with
the understanding that the "prime rate" is one of Wells Fargo Bank, N.A.’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo Bank, N.A. may
designate (or, if such rate ceases to be so published, as quoted from such other
generally available and recognizable source as Agent may select).

-2-

--------------------------------------------------------------------------------

 

"Base Rate Loan" means any Loan which bears interest at or by reference to the
Base Rate.

"Blocked Account" has the meaning set forth in Section 6.1.

"Borrower" and "Borrowers" has the meaning set forth in the preamble to this
Agreement.

“Borrower Representative” means Precision Industries, Inc., in such capacity
pursuant to the provisions of Section 2.9, or any permitted successor Borrower
Representative selected by Borrowers and approved by Agent.

"Borrowing Base" means, as of any date of determination, the Dollar Equivalent
Amount as of such date of determination of the sum of the following:

(a) the aggregate amount of Eligible Accounts multiplied by the Accounts Advance
Rate, plus

(b) NOLV of Eligible Inventory multiplied by the applicable Inventory Advance
Rate, but in no event to exceed the Inventory Sublimit,  minus

(c) all Reserves which Agent has established pursuant to Section 2.1(b)
(including those to be established in connection with any requested Revolving
Loan).

“Borrowing Base Certificate” means a certificate in the form provided by Agent
to Borrower Representative for use in reporting the Borrowing Base.

"Business Day" means a day other than a Saturday or Sunday or any other day on
which Agent or banks in New York are authorized to close and, in the case of a
Business Day which relates to a LIBOR Loan, any day on which dealings are
carried on in the London Interbank Eurodollar market.  

"Capital Expenditures" means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Borrowers, but excluding expenditures made in connection with the
acquisition, replacement, substitution or restoration of assets to the extent
financed (a) from insurance proceeds (or other similar recoveries) paid on
account of the loss of or damage to the assets being replaced or restored,
(b) with cash awards of compensation arising from the taking by eminent domain
or condemnation of the assets being replaced or (c) with cash proceeds of a
direct or indirect equity contribution to Holdings or an acquisition of equity
interests of in Holdings.

"Capitalized Lease" means any lease which is or should be capitalized on the
balance sheet of the lessee thereunder in accordance with GAAP.

"Closing Date" means July 14, 2020.

"Closing Date Merger" means the transactions contemplated by the Closing Date
Merger Agreement.

"Closing Date Merger Agreement" means the Agreement and Plan of Merger, dated as
of July 14, 2020, among Parent, President Merger Sub Inc., Precision Industries,
Inc., and D. Jackson Milhollan.

-3-

--------------------------------------------------------------------------------

 

"Closing Date Merger Documents" means the Closing Date Merger Agreement and any
other agreements, documents or instruments delivered in connection therewith,
each existing as of the Closing Date.

"Code" means the Internal Revenue Code of 1986, as amended.

"Collateral" means all property and interests in property in or upon which a
security interest, mortgage, pledge or other Lien is granted pursuant to this
Agreement or the other Loan Documents, including all of the property of each
Loan Party Obligor described in Section 5.1.

"Collections" has the meaning set forth in Section 6.1.

"Commitment" and "Commitments" means, individually or collectively as required
by the context, the Revolving Loan Commitment and the Term Loan Commitment.

"Commitment Schedule" means the Commitment Schedule attached hereto as Annex
III.

"Compliance Certificate" means a compliance certificate substantially in the
form of Exhibit F hereto to be signed by the Chief Financial Officer or
President of Borrower Representative.  

"Confidential Information" means confidential information that any Loan Party
furnishes to the Agent pursuant to any Loan Document concerning any Loan Party's
business, but does not include any such information once such information has
become, or if such information is, generally available to the public or
available to the Agent (or other applicable Person) from a source other than the
Loan Parties which is not, to the Agent's knowledge, bound by any
confidentiality agreement in respect thereof.

“Credit Bid” has the meaning set forth in Section 14.9.

"Default" means any event or circumstance which with notice or passage of time,
or both, would constitute an Event of Default.

"Default Rate" has the meaning set forth in Section 3.1.

"Defaulting Lender" means any Lender that (a) has failed, within one Business
Day of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to Agent or any other Lender any other amount required to
be paid by it hereunder, (b) has notified Borrower Representative or Agent in
writing, or it or its parent has made a public statement, to the effect that it
does not intend or expect to comply with any of its funding obligations under
this Agreement or generally under other agreements in which it or its parent
commits to extend credit, (c) has failed, within two Business Days after request
by Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon Agent's receipt of such certification in form
and substance satisfactory to Agent, (d) had an involuntary proceeding commenced
or an involuntary petition filed seeking (i) liquidation, reorganization or
other relief in respect of such Lender or its parent or its or its parent’s
debts, or of a substantial part of its or its parent’s assets, under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Lender or its
parent or for a substantial part of its or its parent’s assets, or (e) shall
have or whose parent shall have (i) voluntarily commenced any proceeding or
filed any petition seeking liquidation, reorganization or other relief under any
federal, state or

-4-

--------------------------------------------------------------------------------

 

foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consented to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (d) of this
definition, (iii) applied for or consented to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for it or a
substantial part of its assets, (iv) filed an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) made a
general assignment for the benefit of creditors or (vi) taken any action for the
purpose of effecting any of the foregoing.

"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve (12) months, that is the result of
dividing the Dollar Equivalent Amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to a
Borrower's Accounts during such period by (b) such Borrower's billings with
respect to Accounts during such period.

"Dilution Reserve" has the meaning set forth in Section 1(b)(i) of Annex I.

“Division” in reference to any Person which is an entity, means the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including as contemplated under Section 18-217 of the Delaware Limited Liability
Act for limited liability companies formed under Delaware law,  or any analogous
action taken pursuant to any other applicable law with respect to any
corporation, limited liability company, partnership or other entity.  The word
“Divide” when capitalized, shall have a correlative meaning.

"Dollar Equivalent Amount" means, at any time, (a) as to any amount denominated
in Dollars, the amount hereof at such time, and (b) as to any amount denominated
in a currency other than Dollars, the equivalent amount in Dollars as determined
by Agent at such time that such amount could be converted into Dollars by Agent
according to prevailing exchange rates selected by Agent.

"Dollars" or "$" means United States Dollars.

"E-Signature" means the process of attaching to or logically associating with an
Approved Electronic Communication an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party transmitting the Approved Electronic Communication) with the intent to
sign, authenticate or accept such Approved Electronic Communication.

"Early Termination Fee" has the meaning set forth in Section 3.2(e).

"EBITDA" means, for the applicable period, for the Loan Parties on a
consolidated basis, the sum of (a) Net Income, plus (b) Interest Expense
deducted in the calculation of such Net Income, plus (c) taxes on income,
whether paid, payable or accrued, deducted in the calculation of such Net
Income, plus (d) depreciation expense deducted in the calculation of such Net
Income, plus (e) amortization expense deducted in the calculation of such Net
Income, plus (f) any other non-cash charges, losses or expenses that have been
deducted in the calculation of such Net Income, plus (g) the amount of the PPP
Loan that is forgiven, plus (h) to the extent deducted in the calculation of Net
Income, non-recurring or unusual losses, charges or expenses deducted in the
calculation of such Net Income and any other such losses, charges or expenses
which have been approved in writing by Agent in its sole discretion for the
purpose of an add back to EBITDA, plus (i) costs and expenses deducted in the
calculation of Net Income incurred on or before the Closing Date in connection
with the transactions contemplated by this Agreement and the Closing Date Merger
Agreement not to exceed $1,000,000, plus (j) costs and expenses incurred within
one (1) year after the Closing Date in connection with this Agreement not to
exceed $150,000 per Fiscal Year deducted in the calculation of Net Income, plus
(k) fees and expenses payable under the Management Agreement, minus (l) any
other non-cash gains that have been added in the calculation of such Net Income.

-5-

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained herein, (x) for the period
commencing immediately after the end of the fiscal month ending in May 2020 and
ending on the Closing Date, EBITDA shall be EBITDA for the Loan Parties on a
consolidated basis for such period, as adjusted in a manner consistent with the
adjustments to EBITDA reflected in EBITDA for the fiscal months set forth below,
and (y) for the period commencing at the beginning of the fiscal month ending in
July 2019 and ending at the end of the fiscal month ending in May 2020, EBITDA
for each of the fiscal months set forth below shall be deemed to be the amount
set forth below opposite such fiscal month:

Month Ending

EBITDA

July 2019

 $400,642

August 2019

 $436,352

September 2019

 $356,606

October 2019

 $473,139

November 2019

 $278,991

December 2019

 $145,898

January 2020

 $326,917

February 2020

 $448,255

March 2020

 $270,734

April 2020

 $5,811

May 2020

 $434,145

 

"Eligible Account" means, at any time of determination and subject to the
criteria below, an Account of a Borrower, which was generated and billed by a
Borrower in the Ordinary Course of Business, and which Agent, in its Permitted
Discretion, deems to be an Eligible Account.   The net amount of an Eligible
Account at any time shall be the face amount of such Eligible Account as
originally billed minus all customer deposits, unapplied cash collections and
other Proceeds of such Account received from or on behalf of the Account Debtor
thereunder as of such date and any and all returns, rebates, discounts (which
may, at Agent's option, be calculated on shortest terms), credits, allowances or
excise taxes of any nature at any time issued, owing, claimed by Account
Debtors, granted, outstanding or payable in connection with such Account at such
time. Without limiting the generality of the foregoing, the following Accounts
shall not be Eligible Accounts:

(i)the Account Debtor or any of its Affiliates is a Loan Party or an Affiliate
of any Loan Party;

(ii)it remains unpaid longer than the earlier to occur of (A) the number of days
after the original invoice date set forth in Section 4(a) of Annex I or (B) the
number of days after the original invoice due date set forth in Section 4(b) of
Annex I;

(iii)the Account Debtor or its Affiliates are past any of the applicable dates
referenced in clause (ii) above on other Accounts owing to a Borrower comprising
more than twenty-five percent 25% of all of the Accounts owing to a Borrower by
such Account Debtor or its Affiliates;

(iv)all Accounts owing by the Account Debtor or its Affiliates represent more
than twenty percent (20%) of all other Accounts; provided, that Accounts which
are deemed to be ineligible solely by reason of this clause (iv) shall be
considered Eligible Accounts to the extent of the amount thereof which does not
exceed twenty percent (20%) of all other Accounts;

-6-

--------------------------------------------------------------------------------

 

(v) a covenant, representation or warranty contained in this Agreement or any
other Loan Document with respect to such Account (including any of the
representations set forth in Section 7.4) has been breached;

(vi)the Account is subject to any contra relationship, counterclaim, dispute or
set-off; provided, that Accounts which are deemed to be ineligible by reason of
this clause (vi) shall be considered ineligible only to the extent of such
applicable contra relationship, counterclaim, dispute or set-off;

(vii)the Account Debtor's chief executive office or principal place of business
is located outside of the United States or Canada unless (A) the Account is
supported by an irrevocable letter of credit reasonably satisfactory to Agent
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to Agent and, if requested by Agent, is directly drawable by Agent, or
(B) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, reasonably satisfactory to Agent;

(viii)it is payable in a currency other than Dollars;

(ix)it (a) is not absolutely owing to a Borrower or (b) arises from a sale on a
bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment,
retainage or any other repurchase or return basis or (c) consist of progress
billings or other advance billings that are due prior to the completion of
performance by a Borrower of the subject contract for goods or services;

(x)the Account Debtor is the United States of America or any state or political
subdivision (or any department, agency or instrumentality thereof), unless such
Borrower has complied with the Assignment of Claims Act or other applicable
similar state or local law in a manner reasonably satisfactory to Agent;

(xi)it is not at all times subject to Agent's duly perfected, first-priority
security interest or is subject to any other Lien that is not a Permitted Lien,
or the goods giving rise to such Account were, at the time of sale, subject to
any Lien that is not a Permitted Lien;

(xii)it is evidenced by Chattel Paper or an Instrument of any kind (unless such
Chattel Paper or Instrument is delivered to Agent in accordance with Section
5.2) or has been reduced to judgment;

(xiii)the Account Debtor's total indebtedness to Borrowers exceeds the amount of
any credit limit established by Borrowers or Agent in its Permitted Discretion
due to the Account Debtor’s financial condition or the Account Debtor is
otherwise deemed not to be creditworthy by Agent in its Permitted Discretion;
provided, that Accounts which are deemed to be ineligible solely by reason of
this clause (xiii) shall be considered Eligible Accounts to the extent the
amount of such Accounts does not exceed the lower of such credit limits;

(xiv)there are facts or circumstances existing which could reasonably be
expected to result in a material adverse change in the Account Debtor's
financial condition or materially impair or delay the collectability of all or
any portion of such Account;

(xv)Agent has not been furnished with all documents and other information
pertaining to such Account which Agent has requested, or which any Borrower is
obligated to deliver to Agent, pursuant to this Agreement;

-7-

--------------------------------------------------------------------------------

 

(xvi)any Borrower has made an agreement with the Account Debtor to extend the
time of payment thereof beyond the time periods set forth in clause (ii) above;

(xvii)any Borrower has posted a surety or other bond in respect of the contract
or transaction under which such Account arose;

(xviii)the Account Debtor is subject to any proceeding seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar applicable law;

(xix)the sale giving rise to such Account is on cash in advance or cash on
delivery terms;

(xx)the goods giving rise to such Account have been sold by a Borrower to the
Account Debtor outside such Borrower’s Ordinary Course of Business or the
services giving rise to such Account have been performed by Borrower outside
such Borrower’s Ordinary Course of Business; or

(xxi)Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor.

"Eligible Inventory" means, at any time of determination and subject to the
criteria below, Inventory owned by a Borrower consisting of raw materials,
work-in-progress or finished goods, and in the case of finished goods,
merchantable and readily saleable in the Borrower’s Ordinary Course of Business
which Agent, in its Permitted Discretion, deems to be Eligible
Inventory.  Without limiting the generality of the foregoing, the following
Inventory will not be Eligible Inventory:

(i)[reserved];

(ii)it is not in good, new and, in the case of finished goods, saleable
condition;

(iii)it is slow-moving, obsolete, damaged, contaminated, unmerchantable,
returned, rejected, discontinued or repossessed;

(iv)it is in the possession of a processor, consignee or bailee, or located on
premises leased or subleased to a Borrower, or on premises subject to a mortgage
in favor of a Person other than Agent, unless such processor, consignee, bailee
or mortgagee or the lessor or sublessor of such premises, as the case may be,
has executed and delivered all documentation which Agent shall require in its
Permitted Discretion to evidence the subordination or other limitation or
extinguishment of such Person's rights with respect to such Inventory and
Agent's right to gain access thereto; provided, that, at the election of Agent
in its sole discretion, this clause (iv) may be waived with respect to Inventory
located on a premises for which Agent has established a rent or other similar
Reserve satisfactory to Agent in its sole discretion; and provided, further,
that ,this clause (iv) shall not limit Eligible Inventory until the date that is
thirty (30) days after the Closing Date;

(v)it consists of consigned items, manufacturing supplies or packaging;

(vi)it fails to meet all standards imposed by any Governmental Authority;

-8-

--------------------------------------------------------------------------------

 

(vii)it does not conform in all respects to any covenants, warranties and
representations set forth in this Agreement and each other Loan Document;

(viii)it is not at all times subject to Agent's duly perfected, first priority
security interest and no other Lien except a Permitted Lien;

(ix)it is purchased or manufactured pursuant to a license agreement that is not
assignable to each of Agent and its transferees;

(x)it is situated at a Collateral location not listed in Section 1(c) or Section
1(d) of the Perfection Certificate or other location of which Agent has been
notified as required by Section 7.8 (or it is in-transit other than in transit
between a Borrower’s facilities); and

(xi)it is located outside of the continental United States or Canada.

"Encina" means Encina Business Credit, LLC, a Delaware limited liability
company.

"Enforcement Action" means any action to enforce any Obligations or Loan
Documents or to exercise any rights or remedies relating to any Collateral,
whether by judicial action, self­help, notification of Account Debtors, setoff
or recoupment, credit bid, deed in lieu of foreclosure, action in any proceeding
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar applicable law or
otherwise.

"ERISA" means the Employee Retirement Income Security Act of 1974 and all rules,
regulations and orders promulgated thereunder.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code and Section 302 of ERISA).

"ERISA Event" means: (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
a Loan Party or any ERISA Affiliate.

-9-

--------------------------------------------------------------------------------

 

"Event of Default" has the meaning set forth in Section 11.1.

"Excess Availability" means the amount, as determined by Agent in its Permitted
Discretion, calculated at any date, equal to the (a) the lesser of (i) the
Maximum Revolving Facility Amount minus Reserves, and (ii) the Borrowing Base,
minus (b) the sum of (i)  the outstanding balance of all Revolving Loans plus
(ii) fees and expenses which are due and payable by any Borrower under this
Agreement but which have not been paid or charged to the Loan Account; provided,
that if any of the Loan Limits for Revolving Loans is exceeded as of the date of
calculation, then Excess Availability shall be zero.

“Excluded Assets” means (a) leased fixed assets or fixed assets subject to a
purchase money security interest in which the lessor or purchase money lender of
such fixed assets holds a first priority security interest (but only to the
extent that and only for so long as such lease or purchase money Indebtedness
restricts the granting of a Lien therein to the Agent), (b) any lease, license,
contract, property right or agreement (or any Loan Party’s rights or interests
thereunder) if and to the extent that the grant of the security interest shall
constitute or result in (i) the abandonment, invalidation or unenforceability of
any right, title or interest of any Loan Party therein, or any legally effective
option to purchase or similar right of a third party (other than another Loan
Party) thereunder, under any lease, license, contract, or agreement giving rise
thereto, or (ii) a breach or termination pursuant to the terms of, or a default
under, or a violation of any legally enforceable provision requiring consent
(which has not been obtained) of another party (other than a Loan Party) to any
such lease, license, contract, property right or agreement, (c) any
intent-to-use trademark applications for which no statement of use has been
filed and (d) more than 65% of the voting equity of any Foreign Subsidiary.

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient  or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of Agent or any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof); (b) in
the case of a Non-U.S. Recipient (as defined in Section 13(e)), U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Non-U.S. Recipient with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which Non-U.S. Recipient
becomes a party to this Agreement or acquires a participation, except in each
case to the extent that, pursuant to Section 13 amounts with respect to such
Taxes were payable to such Non-U.S. Recipient assignor (or Lender granting such
participation) immediately before such assignment or grant of participation; (c)
United States federal withholding Taxes that would not have been imposed but for
such Recipient's failure to comply with Section 13(e) (except where the failure
to comply with Section 13(e) was the result of a change in law, ruling,
regulation, treaty, directive, or interpretation thereof by a Governmental
Authority after the date the Recipient became a party to this Agreement or a
Participant) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

"Extraordinary Receipts" means except as otherwise agreed to be excluded from
this definition by the Agent in its Permitted Discretion, any cash or cash
equivalents received by or paid to or for the account of any Loan Party not in
the ordinary course of business, including amounts received in respect of
foreign, United States, state or local tax refunds, purchase price adjustments,
indemnification payments (other than proceeds used to pay related third-party
claims and expenses) and pension plan reversions.

-10-

--------------------------------------------------------------------------------

 

"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

"FIRREA" means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

"Fiscal Year" means the fiscal year of Borrowers which ends on September 30th of
each year.

"Fixed Charge Coverage Ratio" means the ratio of (a) EBITDA for the twelve-month
period ending on the date set forth below, minus unfinanced Capital Expenditures
of the Loan Parties on a consolidated basis for such period, to (b) Fixed
Charges for such period.

"Fixed Charges" means, for the period in question, on a consolidated basis, the
sum of (a) all principal payments scheduled or required to be made during or
with respect to such period in respect of Indebtedness of the Loan Parties
(including, without limitation, the PPP Loan), plus (b) all Interest Expense of
the Loan Parties for such period paid or required to be paid in cash
attributable to such period (including, without limitation, the PPP Loan), plus
(c) all taxes of the Loan Parties paid or required to be paid for such period,
plus (d) all cash distributions (including Permitted Tax Distributions, if
applicable), dividends, redemptions and other cash payments made or required to
be made during such period with respect to equity securities or subordinated
debt issued by any Loan Party and plus (e) fees and expenses actually paid
pursuant to the Management Agreement.

"Foreign Subsidiary" means a Subsidiary that is a “controlled foreign
corporation” under Section 957 of the Code, such that a guaranty by such
Subsidiary of the Obligations or a Lien on the assets of such Subsidiary or a
pledge of more than 65% of the voting equity of such Subsidiary, in each case to
secure the Obligations, would result in material tax liability to Borrowers.]

"FRB" means the Board of Governors of the Federal Reserve System or any
successor thereto.

"Funding Account" has the meaning set forth in Section 2.3(b).

"GAAP" means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession) which are applicable to the circumstances as of the date
of determination, in each case consistently applied.

"Governing Documents" means, with respect to any Person, the certificate of
incorporation, articles of incorporation, certificate of formation, certificate
of limited partnership, by-laws, operating agreement, limited liability company
agreement, limited partnership agreement or other similar governance document of
such Person.

"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

-11-

--------------------------------------------------------------------------------

 

"Guaranty" or "Guaranteed", as applied to any Indebtedness, liability or other
obligation, means (a) a guaranty, directly or indirectly, in any manner,
including by way of endorsement (other than endorsements of negotiable
instruments for collection in the Ordinary Course of Business), of any part or
all of such Indebtedness, liability or obligation and (b) an agreement,
contingent or otherwise, and whether or not constituting a guaranty, assuring,
or intended to assure, the payment or performance (or payment of damages in the
event of non-performance) of any part or all of such Indebtedness, liability or
obligation by any means (including the purchase of securities or obligations,
the purchase or sale of property or services or the supplying of funds).  

“Guarantor Payment” has the meaning set forth in Section 2.12(f)(i).

“Holdings” means Precision Affiliated Holdings LLC, a Delaware limited liability
company.

"Indebtedness" means (without duplication), with respect to any Person, (a) all
obligations or liabilities of such Person, contingent or otherwise, for borrowed
money, (b) all obligations of such Person represented by promissory notes,
bonds, debentures or the like, or on which interest charges are customarily
paid, (c) all liabilities secured by any Lien on such Person’s property owned or
acquired, whether or not such liability shall have been assumed by such Person,
(d) all obligations of such Person under conditional sale or other
title-retention agreements relating to property or assets purchased by such
Person, (e) all obligations of such Person issued or assumed as the deferred
purchase price of property or services (excluding trade payables which are less
than one hundred twenty (120) days past the invoice date incurred in the
Ordinary Course of Business, but including the maximum potential amount payable
under any earn-out or similar obligations), (f) all Capitalized Leases of such
Person, (g) all obligations (contingent or otherwise) of such Person as an
account party or applicant in respect of letters of credit and bankers’
acceptances or in respect of financial or other hedging obligations, (h) all
equity interests issued by such Person subject to repurchase or redemption at
any time on or prior to the Scheduled Maturity Date (valued at, in the case of
redeemable preferred equity interests, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such equity interests
plus accrued and unpaid dividends), other than voluntary repurchases or
redemptions that are at the sole option of such Person, (i) all principal
outstanding under any synthetic lease, off-balance sheet loan or similar
financing product of such Person and (j) all Guaranties, endorsements (other
than for collection in the Ordinary Course of Business) and other contingent
obligations of such Person in respect of the obligations of others.

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

"Intellectual Property" means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks and trademark licenses
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

"Interest Expense" means, for the applicable period, for the Loan Parties on a
consolidated basis, total interest expense (including interest attributable to
Capitalized Leases in accordance with GAAP) and fees with respect to outstanding
Indebtedness.

"Inventory Advance Rate" means the percentage(s) set forth in Section 1(b)(ii)
of Annex I.

-12-

--------------------------------------------------------------------------------

 

"Inventory Sublimit" means the amount(s) set forth in Section 1(c) of Annex I.

"Investment Property" means the collective reference to (a) all "investment
property" as such term is defined in Section 9-102 of the UCC, (b) all
"financial assets" as such term is defined in Section 8-102(a)(9) of the UCC and
(c) whether or not constituting "investment property" as so defined, all Pledged
Equity.

"Issuers" means the collective reference to each issuer of Investment Property.

"Lender" means each Person listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a Lender hereunder
pursuant to an Assignment and Assumption.  Unless the context expressly provides
otherwise, "Lender" shall include the Swingline Lender.

"LIBOR Loan" means any Loan which bears interest at a rate determined by
reference to the LIBOR Rate.

"LIBOR Rate" means, for any calendar month, the rate (expressed  as a
percentage  per  annum  and rounded upward, if necessary, to the next nearest
1/100 of 1%) for deposits in Dollars, for a one-month period, that
appears  on  Bloomberg  Screen  US0001M  (or  the  successor  thereto)  as  the  London  interbank  offered  rate  for
deposits  in  Dollars  as  of  11:00  a.m.,  London  time,  as  of  two Business
Days prior to the first day of such calendar month (and, in no event shall the
LIBOR  Rate  be  less than 1.00%), which determination shall be made by Agent
and shall be conclusive in the absence of manifest error.  For the sake of
clarity, the LIBOR Rate shall be adjusted monthly on the first day of each
month.

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority, or preferential arrangement in the nature of a security interest of
any kind or nature whatsoever, including any conditional sale contract or other
title-retention agreement, the interest of a lessor under a Capitalized Lease
and any synthetic or other financing lease having substantially the same
economic effect as any of the foregoing.

"Loan Account" has the meaning set forth in Section 3.4.

"Loan Documents" means, collectively, this Agreement (including the Perfection
Certificate(s) and all other attachments, annexes and exhibits hereto), and all
notes, guaranties, security agreements, mortgages, Borrowing Base Certificates,
Compliance Certificates, other certificates, pledge agreements, landlord's
agreements, Lock Box and Blocked Account agreements, and all other agreements,
documents and instruments now or hereafter executed or delivered by any
Borrower, any Loan Party, or any Other Obligor in connection with, or to
evidence the transactions contemplated by, this Agreement.

"Loan Guaranty" means the obligations of Obligors pursuant to Section 12.

"Loan Limits" means, collectively, the Loan Limits for Revolving Loans set forth
in Section 1 of Annex I and all other limits on the amount of Loans set forth in
this Agreement.

"Loan Party" means, individually, Holdings, each Borrower, or any Subsidiary;
and "Loan Parties" means, collectively, Holdings, each Borrower and all
Subsidiaries.

"Loan Party Obligor" means, individually, each Borrower, Holdings, any Obligor
that is a Loan Party and each Person identified in the Preamble as a Loan Party
Obligor; and "Loan Party Obligors" means, collectively, each Borrower, Holdings,
each Obligor that is a Loan Party and each Person identified in the Preamble as
a Loan Party Obligor.

-13-

--------------------------------------------------------------------------------

 

"Loans" means, collectively, the Revolving Loans (including any Protective
Advances and Overadvances), the Swingline Loans and any Term Loan.

"Lock Box" has the meaning set forth in Section 6.1.

“Management Agreement” means the Advisory Services Agreement dated as of the
Closing Date, among Precision Industries, Inc., Holdings and Live Ventures
Incorporated.

“Management Fee Subordination Agreement” means the Management Fee Subordination
Agreement, dated as of the Closing Date, between Live Ventures Incorporated and
the Agent.

"Material Adverse Effect" means any event, act, omission, condition or
circumstance which, which individually or in the aggregate, has or could
reasonably be expected to have a material adverse effect on (a) the business,
operations, properties, assets or condition, financial or otherwise, of the
Obligors, taken as a whole, (b) the ability of any Loan Party or any Other
Obligor, as applicable, to perform any of its obligations under any of the Loan
Documents, (c) the validity or enforceability of, or Agent’s or any Lender's
rights and remedies under, any of the Loan Documents, (d) the ability of Agent
and Lenders realize upon Collateral in which Agent has previously perfected a
Lien or (e) the existence, perfection or priority of any security interest
granted in any Loan Document and covering Collateral in which Agent has
previously perfected a Lien.

"Material Contract" means has the meaning set forth in Section 7.18.

"Maturity Date" means the earlier of (i) Scheduled Maturity Date, (ii) the
Termination Date, or (iii) such earlier date as the Obligations may be
accelerated in accordance with the terms of this Agreement (including pursuant
to Section 11.2).

"Maximum Lawful Rate" has the meaning set forth in Section 3.5.

"Maximum Liability" has the meaning set forth in Section 12.9.

"Maximum Revolving Facility Amount" means the amount set forth in Section 1(a)
of Annex I.

“Minimum Excess Availability Amount” means, as of any date of determination, the
greater of (i) $1,500,000 and (ii) an amount equal to ten percent (10%) of the
Adjusted Borrowing Base.

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

"Net Income" means, for the applicable period, for Borrowers individually or for
the Loan Parties on a consolidated basis, as applicable, the net income (or
loss) of Borrowers individually or of the Loan Parties on a consolidated basis,
as applicable, for such period, excluding any gains or non-cash losses from
dispositions, any extraordinary gains or extraordinary non-cash losses and any
gains or non-cash losses from discontinued operations, in each case of Borrowers
individually or of the Loan Parties on a consolidated basis, as applicable, for
such period.

"NOLV" means the applicable Net Orderly Liquidation Value as determined by the
most current third-party appraisal report, performed by an appraisal firm
retained by the Agent for such appraisal project with respect to the Eligible
Inventory, and in form and substance acceptable to Agent.

-14-

--------------------------------------------------------------------------------

 

"Non-Consenting Lender" has the meaning set forth in Section 15.5(b).

"Non-Paying Guarantor" has the meaning set forth in Section 12.10.

"Non-U.S. Recipient" has the meaning set forth in Section 13(e)(ii).

"Notice of Borrowing" has the meaning set forth in Section 2.3.

"Obligations" means all present and future Loans, advances, debts, liabilities,
fees, expenses, obligations, guaranties, covenants, duties and indebtedness at
any time owing by any Borrower or any Loan Party Obligor to Agent and Lenders,
whether evidenced by this Agreement, any other Loan Document or otherwise,
whether arising from an extension of credit, guaranty, indemnification or
otherwise, whether direct or indirect (including those acquired by assignment
and any participation by any Lender in any Borrower's indebtedness owing to
others), whether absolute or contingent, whether due or to become due and
whether arising before or after the commencement of a proceeding under the
Bankruptcy Code or any similar statute.

"Obligor" means any guarantor, endorser, acceptor, surety or other Person liable
on, or with respect to, any of the Obligations or who is the owner of any
property which is security for any of the Obligations, other than Borrower.

"Ordinary Course of Business" means, in respect of any transaction involving any
Person, the ordinary course of business of such Person, as conducted by such
Person as of the Closing Date and any practices that are utilized to improve
past practices or to conform with customary operating procedures for a similar
business, as reasonably determined by such Person.

"Other Obligor" means any Obligor other than any Loan Party Obligor.

"Other Taxes" means all present or future stamp, court or documentary, property,
excise, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

"Overadvances" has the meaning set forth in Section 2.2(b).

"Parent" means Live Ventures Incorporated.

"Participant" has the meaning set forth in Section 15.10(b).

"Paying Guarantor" has the meaning set forth in Section 12.10.

"PBGC" means the Pension Benefit Guaranty Corporation.

"Pension Act" means the Pension Protection Act of 2006.

"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA, and any sections of the Code or ERISA related thereto
that are enacted after the date of this Agreement.

-15-

--------------------------------------------------------------------------------

 

"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Perfection Certificate” means the Perfection Certificate attached to this
Agreement as of the Closing Date, together with any updates thereto as
contemplated by this Agreement or otherwise permitted by Agent from time to
time.

"Permitted Discretion" means a determination made by Agent in good faith and in
the exercise of reasonable (from the perspective of an asset-based secured
lender) business judgment.

"Permitted Indebtedness" means:  (a) the Obligations; (b) the Indebtedness
existing on the date hereof described in Section 7 of the Perfection
Certificate; in each case along with extensions, refinancings, modifications,
amendments and restatements thereof; provided, that (i) the principal amount
thereof is not increased, (ii) if secured by a Permitted Lien, no additional
collateral beyond that existing as of the Closing Date is granted to secure such
Indebtedness; (iii) if such Indebtedness is subordinated to any or all of the
Obligations, the applicable subordination terms shall not be modified without
the prior written consent of Agent and (iv) the terms thereof are not modified
to impose more burdensome terms upon any Loan Party; (c) Capitalized Leases and
purchase-money Indebtedness secured by Permitted Liens in an aggregate amount
not exceeding: (i) $2,500,000 for the Specified Capital Project at any time
outstanding; and (ii) $250,000 for other fixed assets at any time outstanding;
(d) Indebtedness incurred as a result of endorsing negotiable instruments
received or in respect of netting services, overdraft protections and similar
arrangements in the Ordinary Course of Business; (e) intercompany Indebtedness
owing from a Loan Party Obligor (other than Holdings) to a Loan Party Obligor
not to exceed $500,000 at any time outstanding that is evidenced by a promissory
note the original executed copy of which is delivered to the Agent within ten
(10) Business Days after execution thereof; (f) guarantees by any Loan Party of
obligations of another Loan Party that are not prohibited by this Agreement; (g)
Indebtedness incurred in the Ordinary Course of Business in respect of credit
cards, credit card processing services, commercial cards or other cash
management services in an aggregate amount not to exceed $150,000 at any time
outstanding and provided that all outstanding amounts thereunder are paid in
full on a monthly basis; (h) Indebtedness incurred in the Ordinary Course of
Business under letters of credit not exceeding $250,000 at any time outstanding,
workers’ compensation claims, self-insurance obligations, performance, surety or
appeal bonds or similar obligations; (i) Indebtedness owed to any Person
providing property, casualty, liability or other insurance to any Loan Party, so
long as the amount of such Indebtedness is not in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance
for the year in which such Indebtedness is incurred and such Indebtedness is
outstanding only during such year; (j) accrual of interest, accretion or
amortization of original issue discount, or the payment of interest in kind, in
each case, on Indebtedness that otherwise constitutes Permitted Indebtedness;
(k) obligations (contingent or otherwise) existing or arising under Swap
Contracts in an amount not to exceed $250,000 in the aggregate at any time
outstanding; provided, that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party; (l) Indebtedness that is
expressly subordinate and junior in right of payment to the Obligations and is
on terms satisfactory to the Agent; (m) customary indemnification obligations in
favor of purchasers or sellers in connection with acquisitions or dispositions
of assets permitted hereunder; (n) the PPP Loan; (o) to the extent constituting
Indebtedness, Indebtedness under the Specified Sale-Leaseback Transaction; and
(p) other unsecured Indebtedness not to exceed $100,000 in the aggregate at any
time outstanding.

-16-

--------------------------------------------------------------------------------

 

"Permitted Liens" means (a) leasehold or purchase-money security interests in
specific fixed assets securing Permitted Indebtedness described under clause (c)
of the definition of Permitted Indebtedness; (b) liens for taxes, fees,
assessments, or other governmental charges or levies, or other statutory Liens
(other than Liens imposed under ERISA) either not delinquent or being contested
in good faith by appropriate proceedings (which proceedings have the effect of
preventing the enforcement of such lien) for which adequate reserves in
accordance with GAAP are being maintained provided the same have no priority
over any of Agent's security interests; (c) liens of materialmen, mechanics,
carriers, or other similar liens arising in the Ordinary Course of Business and
securing obligations which are not delinquent or are being contested in good
faith by appropriate proceedings (which proceedings have the effect of
preventing the enforcement of such lien) for which adequate reserves in
accordance with GAAP are being maintained; (d) liens which constitute banker's
liens, rights of set-off, or similar rights as to deposit accounts or other
funds maintained with a bank or other financial institution (but only to the
extent such banker's liens, rights of set-off or other rights are in respect of
customary service charges relative to such deposit accounts and other funds or
Indebtedness permitted under clauses (g) or (k) of the definition of Permitted
Indebtedness, and not in respect of any other loans or other extensions of
credit by such bank or other financial institution to any Loan Party); (e) cash
deposits or pledges to secure the payment of worker's compensation, unemployment
insurance, or other social security benefits or obligations, public or statutory
obligations, surety or appeal bonds, bid or performance bonds, or other
obligations of a like nature incurred in the Ordinary Course of Business; (f)
judgment Liens in respect of judgments that do not constitute an Event of
Default; (g) easements, rights-of-way, zoning laws or ordinances, restrictions,
covenants or other agreements of record, and other similar charges or
encumbrances on real property, that do not secure any monetary obligation and do
not interfere with the Ordinary Course of Business; (h) Liens arising under the
Specified Sale-Leaseback Transaction, other than Liens on Collateral, securing
amounts that are not delinquent or that are subject to a lien waiver or
collateral access agreement in form and substance acceptable to the Agent; (i)
any interest of title of a lessor or sublessor under any lease not prohibited
hereby; (j) Liens arising from precautionary uniform commercial code financing
statements filed under any lease or with respect to any consignment, processing
or similar possessory arrangement permitted by this Agreement solely covering
such leased, consigned or possessed items;  (k) Liens granted in the Ordinary
Course of Business on the unearned portion of insurance premiums to the extent
the financing is permitted under clause (i) of the definition of Permitted
Indebtedness; and (l)(i) Liens existing on the Closing Date described in Section
7 of the Perfection Certificate and (ii) Liens created or extended in connection
with the extension, refinancing, modification, amendment or restatement of
Indebtedness permitted by clause (b) of the definition of Permitted
Indebtedness; provided that, no such Lien under this clause (l) shall be
permitted on any machinery or equipment that was included in the Great American
Group Machinery and Equipment Appraisal Report effective as of June 22, 2020 for
Precision Industries, Inc. dba Precision Marshall Steel Company and delivered on
or prior to the Closing Date to Agent.

“Permitted Tax Distributions” means, with respect to any Person, for any taxable
period after the Closing Date during which time such Person is a pass-through
entity for income tax purposes or during which time the taxable income of such
person is allocable to direct or indirect equity holders of such Person as
members of an affiliated group of entities filing consolidated income tax
returns, any dividend or distribution to any holder of such Person’s stock or
other equity interests to permit such holders to pay federal income taxes and
all relevant state and local income taxes at a rate equal to the highest
marginal applicable tax rate for the applicable tax year, however denominated
imposed solely as a result of taxable income allocated to such holder as a
direct or indirect equity holders of such Person under federal, state, and local
income tax laws, taking into account applicable deductions, losses, and credits
of such Person (including, without limitation, deductions pursuant to Section
199A of the Code) and allocated to such holder in proportion and to the extent
of such holder’s stock or other equity interests of such Person.

-17-

--------------------------------------------------------------------------------

 

"Person" means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity.

"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) maintained for employees of any Loan Party or
any such plan to which any Loan Party (or with respect to any plan subject to
Section 412 of the Code or Section 302 or Title IV of ERISA, any ERISA
Affiliate) is required to contribute on behalf of any of its employees.

"Pledged Equity" means the equity interests listed on Sections 1(f) and 1(g) of
the Perfection Certificate, together with any other equity interests,
certificates, options, or rights or instruments of any nature whatsoever in
respect of the equity interests of any Person that may be issued or granted to,
or held by, any Loan Party Obligor while this Agreement is in effect, and
including, to the extent attributable to, or otherwise related to, such pledged
equity interests, all of such Loan Party Obligor's (a) interests in the profits
and losses of each Issuer, (b) rights and interests to receive distributions of
each Issuer's assets and properties and (c) rights and interests, if any, to
participate in the management or each Issuer related to such pledged equity
interests, but excluding, in all cases, more than 65% of the voting equity of
any Foreign Subsidiary.

“PPP Loan” means the loan in the principal amount of $1,382,500 made to the
Borrower Representative by Citizens Bank pursuant to the Paycheck Protection
Program under the Coronavirus Aid, Relief, and Economic Security Act.

"Prepayment Event" means: (a) any sale, transfer or other disposition (including
pursuant to a sale and leaseback transaction other than the Specified
Sale-Leaseback Transaction) of any property or asset of any Loan Party other
than (i) assets with an aggregate fair value which do not exceed $250,000 in any
Fiscal Year, (ii) sales of inventory in the ordinary course of business, and
(iii) dispositions solely among Loan Parties; (b) any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of, any property or asset of any of any Loan Party with an
aggregate fair value immediately prior to such event equal to or greater than
$250,000 in any Fiscal Year; (c) the issuance by any Loan Party to any Person
(other than to another Loan Party) of any equity interests after the Closing
Date, or the receipt by any Loan Party of any capital contribution from any
Person, in each case, resulting in net proceeds to the Loan Parties exceeding
$100,000 in any Fiscal Year (other than (x) from another Loan Party or (y) for
the purpose of funding Capital Expenditures) after the Closing Date; (d) the
incurrence by any Loan Party of any Indebtedness not permitted by this
Agreement; and (e) the receipt by any Loan Party of any Extraordinary Receipts
in excess of $250,000 in the aggregate in any Fiscal Year.

"Pro Rata Share" means (a) with respect to all matters relating to any Lender
with respect to the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders (provided, after the Revolving Loan Commitments have
expired or been terminated, the applicable outstanding balances of Revolving
Loans held by such Lender and all the Lenders, respectively, shall be used in
lieu of the Revolving Loan Commitment in both clauses (i) and (ii)), (b) with
respect to all matters relating to any Lender with respect to the Term Loan, the
percentage obtained by dividing (i) the Term Loan Commitment of that Lender by
(ii) the aggregate Term Loan Commitments of all Lenders (provided, after the
Closing Date, the applicable outstanding principal balances of the Term Loan
held by such Lender and all Lenders, respectively, shall be used in lieu of the
Term Loan Commitment in both clauses (i) and (ii)), and (c) with respect to any
other matters set forth in this Agreement and the other Loan Documents, the
percentage obtained by dividing (i) the Commitments of that Lender by (ii) the
aggregate Commitments of all Lenders (provided, (A) after the Revolving Loan
Commitments have expired or been terminated, the applicable outstanding balances
of Revolving Loans held by such Lender and all the Lenders, respectively, shall
be used in lieu of the

-18-

--------------------------------------------------------------------------------

 

Revolving Loan Commitment in both clauses (i) and (ii) and (B) after the Closing
Date, the applicable outstanding principal balances of the Term Loan held by
such Lender and all Lenders, respectively, shall be used in lieu of the Term
Loan Commitment in both clauses (i) and (ii)), in each case as any such
percentages may be adjusted by assignments pursuant to an Assignment an
Assumption.

"Protective Advances" has the meaning set forth in Section 2.2(a).

"Recipient" means any Agent, any Lender, any Participant, or any other recipient
of any payment to be made by or on account of any Obligation of any Loan Party
under this Agreement or any other Loan Document, as applicable.

"Register" has the meaning set forth in Section 15.9(c).

"Released Parties" has the meaning set forth in Section 10.1.

“Relevant Percentage” has the meaning set forth in Section 12.10.

"Replacement Lender" has the meaning set forth in Section 3(c).

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

"Required Lenders" means at any time (a) Lenders (other than Defaulting Lenders)
then holding at least 51% of the sum of their aggregate Revolving Loan
Commitment then in effect plus the aggregate unpaid principal balance of the
Term Loan then outstanding, or (b) if the Revolving Loan Commitments have been
terminated, Lenders (other than Defaulting Lenders) then having at least 51% of
their aggregate unpaid principal amount of Loans then outstanding; provided,
that if there are two or more Lenders, then Required Lenders shall include at
least two Lenders (Lenders that are Affiliates or Approved Funds of one another
being considered as one Lender for purposes of this proviso).

"Reserves" has the meaning set forth in Section 2.1(b).

"Restricted Accounts" means Deposit Accounts (a) established and used (and at
all times will be used) solely for the purpose of paying current payroll
obligations of Loan Parties (and which do not (and will not at any time) contain
any deposits other than those necessary to fund current payroll), in each case
in the Ordinary Course of Business, (b) maintained (and at all times will be
maintained) solely in connection with an employee benefit plan, but solely to
the extent that all funds on deposit therein are solely held for the benefit of,
and owned by, employees (and will continue to be so held and owned) pursuant to
such plan, (c) that are zero balance accounts so long as such zero balance
accounts are subject to control agreements and other documentation as Agent
shall require from time to time in connection with the foregoing, all in form
and substance acceptable to Agent, (d) that hold funds on behalf of a Loan Party
in trust or as an escrow or fiduciary for a Person other than a Loan Party and
that are otherwise permitted under this Agreement (b) in which the average daily
balance does not exceed $25,000 at any time.  

"Revolving Loan Commitment" means (a) as to any Lender, the aggregate commitment
of such Lender to make Revolving Loans as set forth in the Commitment Schedule
or in the most recent Assignment and Assumption to which it is a party (as
adjusted to reflect any assignments as permitted hereunder) and (b) as to all
Lenders, the aggregate commitment of all Lenders to make Revolving Loans, which
aggregate commitment shall be in an amount equal to the Maximum Revolving
Facility Amount.

-19-

--------------------------------------------------------------------------------

 

"Revolving Loans" has the meaning set forth in Section 2.1(a).  

"Scheduled Maturity Date" means the date set forth in Section 6 of Annex I.

"Securities Act" means the Securities of Act of 1933, as amended.

"Settlement" has the meaning set forth in Section 2.4(c).

"Settlement Date" has the meaning set forth in Section 2.4(c).

“Specified Capital Project” means acquisition, construction, installation,
start-up and commissioning of a scalper milling machine and the replacement of
existing vertical grinding equipment involving Capital Expenditures not
exceeding $2,500,000.

“Specified Sale-Leaseback Transaction” means the transactions contemplated by
the Real Estate Purchase Agreement, dated as of January 23, 2020, between Harold
St Interests and Live Ventures Incorporated, as amended by the First Amendment
to Real Estate Purchase Agreement, the Second Amendment to Real Estate Purchase
Agreement and the Third Amendment to Real Estate Purchase Agreement, and the
Lease, dated as of the Closing Date, between Harold St Interests and Precision
Industries, Inc.

"Stated Rate" has the meaning set forth in Section 3.5.

"Subsidiary" means any corporation or other entity of which a Person owns,
directly or indirectly, through one or more intermediaries, more than 50% of the
capital stock or other equity interest at the time of determination.  Unless the
context indicates otherwise, references to a Subsidiary shall be deemed to refer
to a Subsidiary of Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

"Swingline Lender" means Encina Business Credit SPV, LLC, in its capacity as
lender of Swingline Loans hereunder.

"Swingline Loans" has the meaning set forth in Section 2.4(a).

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

-20-

--------------------------------------------------------------------------------

 

"Term Loan" has the meaning set forth in Section 2.1(c).

"Term Loan Amount" has the meaning set forth in Section 2.1(c).

"Term Loan Commitment" means (a) as to any Lender, the aggregate commitment of
such Lender to make the Term Loan as set forth in the Commitment Schedule or in
the most recent Assignment and Assumption to which it is a party (as adjusted to
reflect any assignments as permitted hereunder) and (b) as to all Lenders, the
aggregate commitment of all Lenders to make the Term Loan, which aggregate
commitment shall be in an amount equal to the Term Loan Amount.

"Termination Date" means the date on which all of the Obligations (other than
contingent indemnification obligations) have been paid in full in cash and all
of Agent and Lenders' lending commitments under this Agreement and under each of
the other Loan Documents have been terminated.

"UCC" means, at any given time, the Uniform Commercial Code as adopted and in
effect at such time in the State of New York or other applicable jurisdiction.

1.2.Accounting Terms and Determinations.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including determinations
made pursuant to the exhibits hereto) shall be made, and all financial
statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP consistently applied.  If at any time
any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Loan Document, and either Borrower
Representative or Agent shall so request, Required Lenders and Borrower
Representative shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP;
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(b) Borrower Representative shall provide to Agent and Lenders financial
statements and other documents required under this Agreement and the other Loan
Documents which include a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in
GAAP.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (Codification of Accounting Standards 825-10) to value any Indebtedness or
other liabilities of any Loan Party at "fair value", as defined therein.

Notwithstanding anything to the contrary contained in the paragraph above or the
definitions of Capital Expenditures or Capitalized Leases,  only those
leases  that would have constituted Capitalized Leases or financing leases in
conformity with GAAP as in effect on the Closing Date, shall be considered
Capitalized Leases or financing leases hereunder, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith (other than the financial
statements delivered pursuant to this Agreement; provided that all such
financial statements delivered to Agent and Lenders in accordance with the terms
of this Agreement shall contain a schedule showing the adjustments necessary to
reconcile such financial statements with GAAP as in effect on the Closing Date,
with respect to such leases).

-21-

--------------------------------------------------------------------------------

 

1.3.Other Definitional Provisions and References.

References in this Agreement to "Articles", "Sections", "Annexes", "Exhibits" or
"Schedules" shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided.  Any term defined
herein may be used in the singular or plural.  "Include", "includes" and
"including" shall be deemed to be followed by "without limitation".  "Or" shall
be construed to mean "and/or".  Except as otherwise specified or limited herein,
references to any Person include the successors and assigns of such
Person.  References "from" or "through" any date mean, unless otherwise
specified, "from and including" or "through and including", respectively.  No
provision of any Loan Documents shall be construed against any party by reason
of such party having, or being deemed to have, drafted the provision. Unless
otherwise specified herein, the settlement of all payments and fundings
hereunder between or among the parties hereto shall be made in lawful money of
the United States and in immediately available funds.  Time is of the essence
for each performance obligation of the Loan Parties under this Agreement and
each Loan Document.  All amounts used for purposes of financial calculations
required to be made herein shall be without duplication.  References to any
statute or act shall include all related current regulations and all amendments
and any successor statutes, acts and regulations.  References to any agreement,
instrument or document (a) shall include all schedules, exhibits, annexes and
other attachments thereto and (b) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, amended
and restated, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein or in any other Loan Document).  The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  Unless otherwise specified herein Dollar ($)
baskets set forth in the representations and warranty, covenants and event of
default provisions of this Agreement (and other similar baskets) are calculated
as of each date of measurement by the Dollar Equivalent Amount thereof as of
such date of measurement. Reference to a Loan Party’s "knowledge" or similar
concept means actual knowledge of a senior officer, or knowledge that a senior
officer would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter.

2.LOANS.

2.1.Amount of Loans .

(a)Revolving Loans.  Subject to the terms and conditions of this Agreement, each
Lender with a Revolving Loan Commitment will severally (and not jointly), from
time to time prior to the Maturity Date, at Borrower Representative's request,
make revolving loans to Borrowers ("Revolving Loans"); provided, that after
giving effect to each such Revolving Loan, (A)  the outstanding balance of all
Revolving Loans plus fees and expenses which are due and payable by Borrower
under this Agreement but which have not been paid or charged to the Loan Account
will not exceed the lesser of (x) the Maximum Revolving Facility Amount minus
the amount of Reserves established against the Maximum Revolving Facility Amount
and (y) the Borrowing Base, (B) the sum of each Lender's outstanding balance of
Revolving Loans will not exceed such Lender's Revolving Loan Commitment and
(C) none of the other Loan Limits for Revolving Loans will be exceeded.  All
Revolving Loans shall be made in and repayable in Dollars.  

(b)Reserves.  Agent may, with or without notice to Borrower Representative, from
time to time establish and revise reserves against the Borrowing Base and the
Maximum Revolving Facility Amount in such amounts and of such types as Agent
deems appropriate in its Permitted Discretion ("Reserves") to reflect
(i) events, conditions, contingencies or risks which affect or may affect
(A) the Collateral or its value, or the enforceability, perfection or priority
of the security interests and other rights

-22-

--------------------------------------------------------------------------------

 

of Agent in the Collateral or (B) the assets, business or prospects of any
Borrower or any Loan Party Obligor (including the Dilution Reserve),
(ii) Agent's good faith concern that any Collateral report or financial
information furnished by or on behalf of any Borrower or any Loan Party Obligor
to Agent is or may have been incomplete, inaccurate or misleading in any
material respect, (iii) any fact or circumstance which Agent determines in good
faith constitutes, or could constitute, a Default or Event of Default, (iv) past
due Taxes, or (v) any other events or circumstances which Agent determines in
its Permitted Discretion make the establishment or revision of a Reserve
prudent.  In no event shall the establishment of a Reserve in respect of a
particular actual or contingent liability obligate Agent to make advances to pay
such liability or otherwise obligate Agent with respect thereto.

(c)Term Loan.  Subject to the terms and conditions contained in this Agreement,
each Lender with a Term Loan Commitment will severally (and not jointly), on the
date of this Agreement, make a term loan (the "Term Loan") to Borrower in an
amount equal to such Lender's Term Loan Commitment.  The initial aggregate
principal amount of the Term Loan is set forth in Section 2(a) of Annex I (the
"Term Loan Amount").  The Term Loan shall be advanced in a single borrowing on
the Closing Date, and any principal amounts repaid in respect of the Term Loan
may not be reborrowed. The Term Loan shall be made in and repayable in Dollars.

2.2.Protective Advances; Overadvances.  

(a)Notwithstanding any contrary provision of this Agreement or any other Loan
Document, at any time (i) after the occurrence and during the continuance of a
Default or Event of Default or (ii) that any of the other applicable conditions
precedent set forth in Section 4 or otherwise are not satisfied, Agent is
authorized by each Borrower and each Lender, from time to time, in Agent's sole
discretion, to make such Revolving Loans to, or for the benefit of, any
Borrower, as Agent in its sole discretion deems necessary or desirable (1) to
maintain, preserve or protect the Collateral, or any portion thereof, or (2) to
enhance the likelihood of repayment of the Obligations (the Revolving Loans
described in this Section 2.2 shall be referred to as "Protective
Advances").  Notwithstanding any contrary provision of this Agreement or any
other Loan Document, Agent may disburse the proceeds of any Protective Advance
to any Borrower or to such other Person(s) as Agent determines in its sole
discretion.  All Protective Advances shall be payable immediately upon
demand.  Notwithstanding the foregoing, (i) the aggregate amount of all
Protective Advances outstanding at any time shall not exceed an amount equal to
ten percent (10%) of the Maximum Revolving Facility Amount (without giving
effect to any Reserves established against the Maximum Revolving Facility
Amount) and (ii) after giving effect to any such Protective Advances, the
outstanding balance of all Revolving Loans will not exceed the Maximum Revolving
Facility Amount.

(b)Notwithstanding any contrary provision of this this Agreement, at the request
of Borrower Representative, Agent may in its sole discretion (but with
absolutely no obligation), make Revolving Loans to any Borrower, on behalf of
the Lenders with a Revolving Loan Commitment, in amounts that exceed Excess
Availability (any such excess Revolving Loans are herein referred to herein,
collectively, as "Overadvances"); provided, that, no Overadvance shall result in
a Default due to any Borrower's failure to comply with Section 2.1(a) for so
long as such Overadvance remains outstanding in accordance with the terms of
this paragraph, but solely with respect to the amount of such
Overadvance.  Overadvances may be made even if the conditions precedent set
forth in Section 4.2 have not been satisfied.  The authority of Agent to make
Overadvances is limited to an aggregate amount not to exceed an amount equal to
ten percent (10%) of the Maximum Revolving Facility Amount (without giving
effect to any Reserves established against the Maximum Revolving Facility
Amount) at any time.  No Overadvance may remain outstanding for more than thirty
(30) days and no Overadvance shall cause any Lender's outstanding balance of
Revolving Loans to exceed its Revolving Loan Commitment.  Required Lenders may,
at any time, revoke Agent's authorization to make Overadvances, provided that
any such revocation must be in writing and shall become effective prospectively
upon Agent's receipt thereof.

-23-

--------------------------------------------------------------------------------

 

(c)Upon the making of any Protective Advance or Overadvance (whether before or
after the occurrence of a Default or Event of Default), each Lender with a
Revolving Loan Commitment shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from Agent, without
recourse or warranty, an undivided interest and participation in such Protective
Advance or Overadvance, as applicable, in proportion to its Pro Rata Share of
the Revolving Loan Commitment.  Agent may, at any time, require the applicable
Lenders to fund their participations.  From and after the date, if any, on which
any Lender is required to fund its participation in any Protective Advance or
Overadvance, as applicable, purchased hereunder, Agent shall promptly distribute
to such Lender, such Lender's Pro Rata Share of all payments of principal and
interest and all proceeds of Collateral received by such Agent in respect of
such Loan.  Each Lender acknowledges and agrees that (i) Agent may elect to fund
a Protective Advance or Overadvance through one or more of its Affiliates
(including, without limitation, Encina Business Credit SPV, LLC) on behalf of
Agent for administrative convenience and (ii) any such funding shall constitute
a Protective Advance or Overadvance, as applicable, as if made by Agent subject
to the terms and conditions of this Agreement.

2.3.Notice of Borrowing; Manner of Revolving Loan Borrowing.  

(a)Borrower Representative shall request each Revolving Loan by submitting such
request by ABLSoft (or, if requested by Agent, by delivering, in writing or by
an Approved Electronic Communication, a Notice of Borrowing substantially in the
form of Exhibit A hereto) (each such request a "Notice of Borrowing").  Subject
to the terms and conditions of this Agreement, Agent shall, except as provided
in Section 2.2, deliver the amount of the Revolving Loan requested in the Notice
of Borrowing for credit to any account of Borrower as Borrower Representative
may specify at a bank acceptable to Agent (provided, that such account must be
one identified on Section 3 of the Perfection Certificate or otherwise disclosed
in writing to Agent and approved by Agent as an account to be used for funding
of Loan proceeds) (any such account, a "Funding Account") by wire transfer of
immediately available funds (i) on the same day if the Notice of Borrowing is
received by Agent on or before 10:00 a.m. Central Time on a Business Day or
(ii) on the immediately following Business Day if the Notice of Borrowing is
received by Agent after 10:00 a.m. Central Time on a Business Day or on a day
that is not a Business Day.  Agent shall charge to the Revolving Loan Agent's
usual and customary fees for the wire transfer of each Loan.

(b)Promptly following receipt of a Notice of Borrowing in accordance with this
Section, Agent shall advise each Lender of the details thereof and of the amount
of such Lender's Revolving Loan to be made as part of the requested
borrowing.  Each Lender shall make each Revolving Loan to be made by such Lender
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 p.m., Central Time, to the account of Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender's Pro Rata Share.  Unless Agent shall have received notice from a
Lender prior to the proposed date of any borrowing that such Lender will not
make available to Agent such Lender's share of such borrowing, Agent may assume
that such Lender has made (or will make) such share available on such date in
accordance with this Section and may, in reliance upon such assumption, make
available to Borrowers a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable borrowing available to Agent, then
the applicable Lender and Borrowers severally agree to pay to Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrowers to but excluding
the date of payment to Agent, at the interest rate applicable to such Revolving
Loans.  If such Lender pays such amount to Agent, then such amount shall
constitute such Lender's Revolving Loan included in such borrowing.

-24-

--------------------------------------------------------------------------------

 

2.4.Swingline Loans.

(a)Agent, Swingline Lender and the Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
Borrower Representative requests a Revolving Loan, the Swingline Lender may
elect to have the terms of this Section 2.4 apply to such borrowing request by
advancing, on behalf of the Lenders with a Revolving Loan Commitment and in the
amount requested, same day funds to Borrowers (each such Loan made solely by the
Swingline Lender pursuant to this Section 2.4 is referred to in this Agreement
as a "Swingline Loan"), with settlement among them as to the Swingline Loans to
take place on a periodic basis as set forth in Section 2.4(c).  Each Borrower
hereby authorizes the Swingline Lender to, and Swingline Lender shall, subject
to the terms and conditions set forth herein (but without any further written
notice required), deliver the amount of the Swingline Loan requested to the
applicable Funding Account (i) on the same day if the Notice of Borrowing is
received by Agent on or before 10:00 a.m. Central Time on a Business Day or
(ii) on the immediately following Business Day if the Notice of Borrowing is
received by Agent after 10:00 a.m. Central Time on a Business Day or on a day
that is not a Business Day.  The aggregate amount of Swingline Loans outstanding
at any time shall not exceed $2,500,000. Swingline Lender shall not make any
Swingline Loan if the requested Swingline Loan exceeds Excess Availability
(before giving effect to such Swingline Loan).

(b)Upon the making of a Swingline Loan (whether before or after the occurrence
of a Default and regardless of whether a Settlement has been requested with
respect to such Swingline Loan), each Lender with a Revolving Loan Commitment
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Swingline Lender, without
recourse or warranty, an undivided interest and participation in such Swingline
Loan in proportion to its Pro Rata Share of the Revolving Loan Commitment.  The
Swingline Lender may, at any time, require the applicable Lenders to fund their
participations.  From and after the date, if any, on which any Lender is
required to fund its participation in any Swingline Loan purchased hereunder,
Agent shall promptly distribute to such Lender, such Lender's Pro Rata Share of
all payments of principal and interest and all proceeds of Collateral received
by such Agent in respect of such Loan.

(c)Agent, on behalf of Swingline Lender, shall request settlement (a
"Settlement") with respect to Swingline Loans with the Lenders holding a
Revolving Loan Commitment on at least a weekly basis or on any date that Agent
elects, by notifying the applicable Lenders of such requested Settlement by
facsimile, telephone, or e-mail no later than 12:00 p.m. Central Time on the
date of such requested Settlement (the "Settlement Date").  Each applicable
Lender (other than the Swingline Lender) shall transfer the amount of such
Lender's Pro Rata Share of the outstanding principal amount of the Swingline
Loan with respect to which Settlement is requested to Agent, to such account of
Agent as Agent may designate, not later than 2:00 p.m., Central Time, on such
Settlement Date.  Settlements may occur during the existence of a Default and
whether or not the applicable conditions precedent set forth in Section 4.2 have
then been satisfied.  Such amounts transferred to Agent shall be applied against
the amounts of the Swingline Lender's Swingline Loans and, together with such
Swingline Lender's Pro Rata Share of such Swingline Loan, shall constitute
Revolving Loans of such Lenders, respectively.  If any such amount is not
transferred to Agent by any applicable Lender on such Settlement Date, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon.

-25-

--------------------------------------------------------------------------------

 

2.5.Repayments.  

(a)Revolving Loans.  If at any time for any reason whatsoever (including as a
result of currency fluctuations) (i) the outstanding balance of all Revolving
Loans exceeds the lesser of (x) the Maximum Revolving Facility Amount minus
Reserves established against the Maximum Revolving Facility Amount and (y) the
Borrowing Base or (ii) any of the Loan Limits for Revolving Loans are exceeded,
then, in each case, except to the extent permitted by Section 2.2, Borrowers
will immediately pay to Agent such amounts as shall cause Borrowers to eliminate
such excess.  

(b)Term Loan.  Principal of the Term Loan shall be repaid as set forth in
Section 2(b) of Annex I.  

(c)Maturity Date Payments.  All remaining outstanding monetary Obligations
(including, all accrued and unpaid fees described in Section 3.2) shall be
payable in full on the Maturity Date.

2.6.Prepayments / Voluntary Termination / Application of Prepayments.

(a)Certain Mandatory Prepayment Events.  Borrowers shall be required to prepay
the unpaid principal balance of the Term Loan, and after the Term Loan has been
paid in full, Borrowers shall be required to prepay the outstanding principal
balance of the Revolving Loans within three (3) Business Days after the date of
each and every Prepayment Event (and within three (3) Business Days after any
date thereafter on which proceeds pertaining thereto are received by any Loan
Party), in each case without any demand or notice from Agent, any Lender or any
other Person, all of which is hereby expressly waived by each Borrower, in the
amount of 100% of the proceeds (net of (w) documented reasonable out-of-pocket
costs and expenses incurred in connection with the collection of such proceeds,
in each case payable to Persons that are not Affiliates of any Loan Party, (x)
transfer and similar taxes, (y) reserves and escrows for indemnities, until such
reserves are no longer needed and (z) amounts applied to the repayment of
Indebtedness secured by Permitted Liens on assets disposed of in connection with
the Prepayment Event) received by any Loan Party with respect to such Prepayment
Event; provided, that with respect to a Prepayment Event of the type described
in clause (ii) of the definition of Prepayment Event, so long as no Default or
Event of Default exists, to the extent that the proceeds received by such Person
as a result of such Prepayment Event do not exceed $150,000 in the aggregate
during any Fiscal Year and are actually applied within 180 days of such receipt
to (x) repair, replace or reconstruct the property or assets subject to such
Prepayment Event with property and/or assets performing the same or similar
functions or (y) repair, replace or reconstruct property and or assets damaged
by such Prepayment Event, such proceeds shall not be required to prepay the
Loans pursuant to this Section 2.6(a) (pending such reinvestment such proceeds
shall be delivered to Agent to hold in an escrow account; provided, that to the
extent such proceeds are not reinvested within such 180-day period, or any
Default or Event of Default occurs during such period, Agent  shall apply such
proceeds as a prepayment of the Term Loan as provided in this Section 2.6(a)).

(b)Reserved.

(c)Voluntary Prepayment of Term Loan.  Borrower Representative may from time to
time, on at least one Business Day's written notice or telephonic notice
(followed immediately by written confirmation thereof) to Agent not later than
10:00 a.m. Central Time on such day, prepay the Term Loan in whole or in part,
without penalty or premium.  Any such partial prepayment shall be in an amount
equal to $100,000 or a higher integral multiple of $100,000.

-26-

--------------------------------------------------------------------------------

 

(d)Voluntary Termination of Loan Facilities.  Borrower Representative may, on at
least thirty days prior written notice received by Agent, permanently terminate
the Loan facilities by repaying all of the outstanding Obligations, including
all principal, interest and fees with respect to the Revolving Loans and the
Term Loan, and an Early Termination Fee in the amount specified in Section
3.2(e).  From and after such date of termination, Agent shall have no obligation
whatsoever to extend any additional Loans, and all of its lending commitments
hereunder shall be terminated.  

(e)Application of Prepayments.  All prepayments (whether voluntary or mandatory)
of the Term Loan shall be applied in the inverse order to the installments
thereof as set forth in Section 2(b) of Annex I.

2.7.Obligations Unconditional.  

(a)The payment and performance of all Obligations shall constitute the absolute
and unconditional obligations of each Loan Party Obligor, and shall be
independent of any defense or right of set-off, recoupment or counterclaim that
any Loan Party Obligor or any other Person might otherwise have against Agent,
any Lender or any other Person.  All payments required by this Agreement or the
other Loan Documents shall be made in Dollars (unless payment in a different
currency is expressly provided otherwise in the applicable Loan Document) and
paid free of any deductions or withholdings for any taxes or other amounts and
without abatement, diminution or set-off.  If any Loan Party Obligor is required
by applicable law to make such a deduction or withholding from a payment under
this Agreement or under any other Loan Document, such Loan Party Obligor shall
pay to Agent such additional amount as shall be necessary to ensure that, after
the making of such deduction or withholding, Agent receives (free from any
liability in respect of any such deduction or withholding) a net sum equal to
the sum which it would have received and so retained had no such deduction or
withholding been made or required to be made.  Each Loan Party Obligor shall (a)
pay the full amount of any deduction or withholding that it is required to make
by law, to the relevant authority within the payment period set by applicable
law and (b) promptly after any such payment, deliver to Agent an original (or
certified copy) official receipt issued by the relevant authority in respect of
the amount withheld or deducted or, if the relevant authority does not issue
such official receipts, such other evidence of payment of the amount withheld or
deducted as is reasonably acceptable to Agent.  

(b)If, at any time and from time to time after the Closing Date (or at any time
before or after the Closing Date with respect to the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith), (a) any
change in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (b) any new law, regulation, treaty or
directive enacted or application thereof or (c) compliance by Agent with any
request or directive (whether or not having the force of law) from any
Governmental Authority, central bank or comparable agency (i) subjects Agent or
any Lender to any tax, levy, impost, deduction, assessment, charge or
withholding of any kind whatsoever with respect to any Loan Document, or changes
the basis of taxation of payments to Agent or any Lender of any amount payable
thereunder (except for net income taxes, or franchise taxes imposed in lieu of
net income taxes, imposed generally by federal, state, local or other taxing
authorities with respect to interest or fees payable hereunder or under any
other Loan Document or changes in the rate of tax on the overall net income of
Agent, any Lender or their respective members) or (ii) imposes, modifies or
deems applicable any reserve (including any reserve imposed by the FRB, but
excluding any reserve included in the determination of the LIBOR Rate), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by Agent or any Lender or imposes on Agent or any
Lender any other condition affecting its LIBOR Loans or its obligation to make
LIBOR Loans, the result of which is to increase the cost to (or to impose a cost
on) Agent or any Lender of making or maintaining any LIBOR Loan or (iii) imposes
on Agent or any Lender any other condition or increased cost in connection with
the transactions contemplated thereby or participations therein, and the result
of any of the foregoing is to increase the

-27-

--------------------------------------------------------------------------------

 

cost to Agent or any Lender of making or continuing any Loan or to reduce any
amount receivable hereunder or under any other Loan Documents, then, in each
such case, Borrowers shall promptly pay to Agent or such Lender, when notified
to do so by Agent or such Lender, any additional amounts necessary to compensate
Agent or such Lender, on an after-tax basis, for such additional cost or reduced
amount as determined by Agent or such Lender.  Each such notice of additional
amounts payable pursuant to this Section 2.7(b) submitted by Agent or any
Lender, as applicable, to Borrower Representative shall, absent manifest error,
be final, conclusive and binding for all purposes.

(c)This Section 2.7 shall remain operative even after the Termination Date and
shall survive the payment in full of all of the Loans.

2.8.Reversal of Payments.  To the extent that any payment or payments made to or
received by Agent or any Lender pursuant to this Agreement or any other Loan
Document are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to any trustee, receiver or
other Person under any state, federal or other bankruptcy or other such
applicable law, then, to the extent thereof, such amounts (and all Liens, rights
and remedies relating thereto) shall be revived as Obligations (secured by all
such Liens) and continue in full force and effect under this Agreement and under
the other Loan Documents as if such payment or payments had not been received by
Agent or such Lender.  This Section 2.8 shall remain operative even after the
Termination Date and shall survive the payment in full of all of the Loans.

2.9.Notes.  The Loans and Commitments shall, at the request of any Lender, be
evidenced by one or more promissory notes in form and substance reasonably
satisfactory to such Lender.  However, if such Loans are not so evidenced, such
Loans may be evidenced solely by entries upon the books and records maintained
by Agent.

2.10.Defaulting Lenders.  Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, the following provisions
shall apply for so long as such Lender is a Defaulting Lender:

(a)Unused Line Fees pursuant to Section 3.2(c) shall cease to accrue on the
unfunded portion of the Revolving Loan Commitment of such Defaulting Lender;

(b)Any amount payable to a Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) shall, in lieu of being distributed to
such Defaulting Lender, be retained by Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by Agent (i) first, to the payment of any amounts owing by
such Defaulting Lender to Agent hereunder, (ii) second, to the funding of any
Revolving Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Agent, (iii)
third, if so determined by Agent and Borrowers, held in such account as cash
collateral for future funding obligations of the Defaulting Lender under this
Agreement, (iv) fourth, pro rata, to the payment of any amounts owing to
Borrowers or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by Borrowers or any Lender against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement, and (v) fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided, that if such payment is made at a
time when the conditions set forth in Section 4.2 are satisfied, such payment
shall be applied solely to prepay the Loans of all Revolving Lenders that are
not Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans, or reimbursement obligations owed to, any Defaulting Lender.

-28-

--------------------------------------------------------------------------------

 

(c)No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver, consent or any other action the Lenders or the Required
Lenders have taken or may take hereunder, provided that any waiver, amendment or
modification requiring the consent of all Lenders or each directly affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender.

2.11.Appointment of Borrower Representative.

(a)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans in
the name or on behalf of such Borrower and any other Borrowers, deliver Notices
of Borrowing, and Borrowing Base Certificates, give instructions with respect
to  the disbursement of the proceeds of the Loans, giving and receiving all
other notices and consents hereunder or under any of the other Loan Documents
and taking all other actions (including in respect of compliance with covenants)
in the name or on behalf of any Borrower or Borrowers pursuant to this Agreement
and the other Loan Documents. Agent may disburse the Loans to such bank account
of Borrower Representative or a Borrower or otherwise make such Loans to a
Borrower, in each case as Borrower Representative may designate or direct,
without notice to any other Borrower. Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.

 

(b)Borrower Representative hereby accepts the appointment by Borrowers to act as
the agent and attorney-in-fact of Borrowers pursuant to this Section 2.11.
Borrower Representative shall ensure that the disbursement of any Loans that are
at any time requested by or to be remitted to or for the account of a Borrower
requested on behalf of a Borrower hereunder, shall be remitted or issued to or
for the account of such Borrower.

(c)Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent and Lenders with respect to the Obligations or otherwise
under or in connection with this Agreement and the other Loan Documents.

(d)Any notice, election, representation, warranty, agreement or undertaking made
or delivered by or on behalf of any Borrower by Borrower Representative shall be
deemed for all purposes to have been made or delivered by such Borrower, as the
case may be, and shall be binding upon and enforceable against such Borrower to
the same extent as if made or delivered directly by such Borrower.

(e)No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent. If the
Borrower Representative resigns under this Agreement, Borrowers shall be
entitled to appoint a successor Borrower Representative (which shall be a
Borrower and shall be reasonably acceptable to Agent as such successor). Upon
the acceptance of its appointment as successor Borrower Representative
hereunder, such successor Borrower Representative shall succeed to all the
rights, powers and duties of the resigning Borrower Representative and the term
“Borrower Representative” shall mean such successor Borrower Representative for
all purposes of this Agreement and the other Loan Documents, and the resigning
or terminated Borrower Representative’s appointment, powers and duties as
Borrower Representative shall be thereupon terminated.

-29-

--------------------------------------------------------------------------------

 

2.12.Joint and Several Liability

(b)Joint and Several.  Each Borrower hereby agrees that such Borrower is jointly
and severally liable for the full and prompt payment (whether at stated
maturity, by acceleration or otherwise) and performance of, all Obligations owed
or hereafter owing to Agent and Lenders by each other Borrower.  Each Borrower
agrees that its obligation hereunder shall not be discharged until payment and
performance, in full, of the Obligations has occurred, and that its obligations
under this Section 2.12 shall be absolute and unconditional, irrespective of,
and unaffected by,

(i)the genuineness, validity, regularity, enforceability or any future amendment
of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

(ii)the absence of any action to enforce this Agreement (including this
Section 2.12) or any other Loan Document or the waiver or consent by Agent or
any Lender with respect to any of the provisions thereof;

(iii)the existence, value or condition of, or failure to perfect Agent's Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agent in respect thereof (including the release of any such
security);

(iv)the insolvency of any Loan Party or Other Obligor; or

(v)any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

(c)Waivers by Borrowers.  Each Borrower expressly waives all rights it may have
now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Agent to marshal assets or to proceed in respect
of the Obligations against any other Loan Party or Other Obligor, any other
party or against any security for the payment and performance of the Obligations
before proceeding against, or as a condition to proceeding against, such
Borrower.  It is agreed among each Borrower, Agent and Lenders that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 2.12 and such waivers, Agent and Lenders would decline to enter into
this Agreement.

(d)Benefit of Joint and Several Obligations.  Each Borrower agrees that the
provisions of this Section 2.12 are for the benefit of Agent and Lenders and
their successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between any other Borrower, Agent and any Lender, the
obligations of such other Borrower under the Loan Documents.

(e)Subordination of Subrogation, Etc.  Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, each Borrower hereby expressly
and irrevocably subordinates to payment of the Obligations any and all rights at
law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off and any and all defenses available to a surety,
guarantor or accommodation co-obligor with respect to any other Loan Party or
any Other Obligor until the Obligations are indefeasibly paid in full in
cash.  Each Borrower acknowledges and agrees that this subordination is intended
to benefit Agent and Lenders and shall not limit or otherwise affect such
Borrower's liability hereunder or the enforceability of this Section 2.12, and
that Agent and Lenders and their successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 2.12(d).

-30-

--------------------------------------------------------------------------------

 

(f)Election of Remedies.  If Agent may, under applicable law, proceed to realize
its benefits under any of the Loan Documents giving Agent a Lien upon any
Collateral, whether owned by any Borrower or by any other Person, either by
judicial foreclosure or by non-judicial sale or enforcement, Agent may, at its
sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 2.12.  If, in the
exercise of any of its rights and remedies, Agent shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Borrower or any other Person, whether because of any applicable laws
pertaining to "election of remedies" or the like, each Borrower hereby consents
to such action by Agent and waives any claim based upon such action, even if
such action by Agent shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent.

(g)Contribution with Respect to Guaranty Obligations.

(i)To the extent that any Borrower shall make a payment under this Section 2.12
of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a "Guarantor Payment") that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower's "Allocable Amount" (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.

(ii)As of any date of determination, the "Allocable Amount" of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 2.12 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(iii)This Section 2.12(f) is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 2.12(f) is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 2.12(a).  Nothing contained in this
Section 2.12(f) shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

(iv)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of each Borrower to which such
contribution and indemnification is owing.

(v)The rights of the indemnifying Borrowers against other Loan Parties under
this Section 2.12(f) shall be exercisable upon the full and indefeasible payment
of the Obligations and the termination of the Commitments.

-31-

--------------------------------------------------------------------------------

 

(h)Liability Cumulative.  The liability of Borrowers under this Section 2.12 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Agent and Lenders under this Agreement and the other Loan Documents to which
such Borrower is a party or in respect of any Obligations or obligation of the
other Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

3.INTEREST AND FEES; LOAN ACCOUNT.

3.1.Interest.  All Loans and other monetary Obligations shall bear interest at
the interest rate(s) set forth in Section 3 of Annex I, and accrued interest
shall be payable (a) on the first day of each month in arrears, (b) upon a
prepayment of Loan in accordance with Section 2.6 and (c) on the Maturity Date;
provided, that after the occurrence and during the continuation of an Event of
Default, all Loans and other monetary Obligations shall bear interest at a rate
per annum equal to two (2) percentage points (2.00%) in excess of the rate
otherwise applicable thereto (the "Default Rate"), and all such interest shall
be payable on demand.  Changes in the interest rate shall be effective as of the
first day of each month based on  the LIBOR Rate or Base Rate, as applicable, in
effect on such date.  Subject to Section 3.6 and so long as no Event of Default
shall have occurred and be continuing, all Loans shall constitute LIBOR
Loans.  Upon the occurrence and during the continuance of an Event of Default,
at the election of Agent or Required Lenders, all Loans shall constitute Base
Rate Loans.

3.2.Fees.  Borrowers shall pay Agent the following fees on the dates provided
therefor, which fees are in addition to all fees and other sums payable by
Borrowers or any other Person to Agent under this Agreement or under any other
Loan Document and, in each case, are not refundable once paid:

(a)Closing Fee. A fee, for the ratable benefit of the Lenders, equal to $375,000
(the "Closing Fee"), which shall be deemed to be fully earned as of the Closing
Date and due and payable $125,000 on the Closing Date, $125,000 on the date that
is six (6) months following the Closing Date and $125,000 on the first
anniversary of the Closing Date.

(b)Monthly Administration Fee.  A monthly fee, for the sole benefit of Agent,
equal to $3,000 (the "Monthly Administration Fee") for each month, or part
thereof prior to the Termination Date.  The Monthly Administration Fee shall be
fully earned and due and payable monthly in advance on the first day of each
month following the Closing Date and prorated as of the Closing Date.

(c)Unused Line Fee.  An unused line fee (the "Unused Line Fee"), for the ratable
benefit of the Lenders, equal to one half of one percent (0.50%) per annum of
the amount by which (i) the Maximum Revolving Facility Amount, calculated
without giving effect to any Reserves applied to the Maximum Revolving Facility
Amount, exceeds (ii) the average daily outstanding principal balance of the
Revolving Loans during the immediately preceding month (or part thereof), which
fee shall be fully earned as it accrues and shall be due and payable, in
arrears, on the first day of each month until the Termination Date.

-32-

--------------------------------------------------------------------------------

 

(d)Reserved.

(e)Early Termination Fee.

(i)If, on or before the third anniversary of the Closing Date, the Revolving
Loan Commitment is terminated for any reason (including, in either case, any
voluntary, mandatory or automatic termination, regardless of whether an Event of
Default has occurred and is then continuing, and including by reason of any
acceleration, automatic acceleration or otherwise), in each case pursuant to
Section 2.5(d), Section 11.2 or otherwise, then in each such case, in addition
to any required payment of principal and unpaid accrued interest and other
amounts due thereon, Borrowers immediately shall be required to pay to Agent,
for the ratable benefit of the Lenders, a premium (each, an “Early Termination
Fee”) (as liquidated damages and compensation for the cost of the Lenders being
prepared to make funds available under the Revolving Loan Commitment during the
scheduled term of this Agreement) in an amount equal to the Applicable
Percentage (as defined below) of the amount of any such early Revolving Loan
Commitment or portion thereof so reduced or terminated.  The "Applicable
Percentage" shall be (A) three percent (3.0%), if such event occurs on or before
the first anniversary of the Closing Date,  (B) one percent (1.0%) if such event
occurs after the first anniversary of the Closing Date, but on or before the
second anniversary of the Closing Date or (C) one-half of one percent (0.50%) if
such event occurs after the second anniversary of the Closing Date, but on or
before the third  anniversary of the Closing Date; provided, during the three
months preceding the Scheduled Maturity Date, no Early Termination Fee shall
apply so long as Borrower provides at least 90-days’ prior written notice to
Agent of such proposed early or Revolving Loan Commitment  reduction or
termination.

(ii)The Early Termination Fee shall be calculated, earned and due and payable on
and as of the date of the applicable early termination of the Revolving Loan
Commitment.

(iii)The Loan Party Obligors acknowledge and agree that (A) the Lenders will
have suffered damages on account of any of the foregoing events and that, in
view of the difficulty in ascertaining the amount of such damages, the Early
Termination Fee constitutes reasonable compensation and liquidated damages to
compensate the Lenders on account thereof, and (B) payment of the Early
Termination Fee due hereunder is reasonable under the circumstances currently
existing.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE LOAN PARTY
OBLIGORS HEREBY EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE
OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING EARLY
TERMINATION FEES, INCLUDING IN CONNECTION WITH ANY ACCELERATION AND TERMINATION
OF THE REVOLVING LOAN COMMITMENT, INCLUDING IN CONNECTION WITH ANY VOLUNTARY OR
INVOLUNTARY ACCELERATION AND THE TERMINATION OF THE REVOLVING LOAN COMMITMENT AS
A RESULT OF ANY BANKRUPTCY OR INSOLVENCY PROCEEDING OR OTHER PROCEEDING PURSUANT
TO ANY DEBTOR RELIEF LAWS OR PURSUANT TO A PLAN OF REORGANIZATION.  Each of the
Loan Party Obligors hereby expressly agrees that: (x) the Early Termination Fee
is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (y) the Early
Termination Fee shall be payable notwithstanding the then prevailing market
rates at the time payment is made; and (z) the Loan Party Obligors shall be
estopped hereafter from claiming differently than as agreed to in this
paragraph.  Each of the Loan Party Obligors hereby expressly acknowledges that
the agreement to pay the Early Termination Fee as herein described is a material
inducement to the Lenders to enter into this Agreement and the other Loan
Documents.

-33-

--------------------------------------------------------------------------------

 

3.3.Computation of Interest and Fees.  All interest and fees shall be calculated
daily on the outstanding monetary Obligations based on the actual number of days
elapsed in a year of 360 days.  

3.4.Loan Account; Monthly Accountings.  Agent shall maintain a loan account for
Borrowers reflecting all outstanding Loans, along with interest accrued thereon
and such other items reflected therein (the "Loan Account"), and shall provide
Borrower Representative with a monthly accounting reflecting the activity in the
Loan Account, viewable by Borrowers on ABLSoft.  Each accounting shall be deemed
correct, accurate and binding on Borrowers and an account stated (except for
reverses and reapplications of payments made and corrections of errors
discovered by Agent), unless Borrower Representative notifies Agent in writing
to the contrary within thirty days after such account is rendered, describing
the nature of any alleged errors or omissions.  However, Agent's failure to
maintain the Loan Account or to provide any such accounting shall not affect the
legality or binding nature of any of the Obligations.  Interest, fees and other
monetary Obligations due and owing under this Agreement may, in Agent's
discretion, be charged to the Loan Account, and will thereafter be deemed to be
Revolving Loans and will bear interest at the same rate as other Revolving
Loans.

3.5.Further Obligations; Maximum Lawful Rate.  With respect to all monetary
Obligations for which the interest rate is not otherwise specified herein
(whether such Obligations arise hereunder or under any other Loan Document, or
otherwise), such Obligations shall bear interest at the rate(s) in effect from
time to time with respect to the Revolving Loans and shall be payable upon
demand by Agent.  In no event shall the interest charged with respect to any
Loan or any other Obligation exceed the maximum amount permitted under
applicable law.  Notwithstanding anything to the contrary herein or elsewhere,
if at any time the rate of interest payable or other amounts hereunder or under
any other Loan Document (the "Stated Rate") would exceed the highest rate of
interest or other amount permitted under any applicable law to be charged (the
"Maximum Lawful Rate"), then for so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest and other amounts payable shall be equal to the
Maximum Lawful Rate; provided, that if at any time thereafter the Stated Rate is
less than the Maximum Lawful Rate, Borrowers shall, to the extent permitted by
applicable law, continue to pay interest and such other amounts at the Maximum
Lawful Rate until such time as the total interest and other such amounts
received is equal to the total interest and other such amounts which would have
been received had the Stated Rate been (but for the operation of this provision)
the interest rate payable or such other amounts payable.  Thereafter, the
interest rate and such other amounts payable shall be the Stated Rate unless and
until the Stated Rate again would exceed the Maximum Lawful Rate, in which event
this provision shall again apply.  In no event shall the total interest or other
such amounts received by Agent exceed the amount which it could lawfully have
received had the interest and other such amounts been calculated for the full
term hereof at the Maximum Lawful Rate. If, notwithstanding the prior sentence,
Agent has received interest or other such amounts hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other Obligations (other than interest)
payable hereunder, and if no such principal or other Obligations are then
outstanding, such excess or part thereof remaining shall be paid to
Borrowers.  In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

3.6.Certain Provisions Regarding LIBOR Loans; Replacement of Lenders.

(a)Inadequate or Unfair Basis.  If Agent or any Lender reasonably determines
(which determination shall be binding and conclusive on Borrowers) that, by
reason of circumstances affecting the interbank Eurodollar market, adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate, then
Agent or such Lender shall promptly notify Borrower Representative (and Agent,
if applicable) thereof and, so long as such circumstances shall continue,
(i) Agent and/or such Lender shall be under no obligation to make any LIBOR
Loans and (ii) on the last day of the current calendar month, each LIBOR Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.

-34-

--------------------------------------------------------------------------------

 

(b)Change in Law.  If any change in, or the adoption of any new, law, treaty or
regulation, or any change in the interpretation of any applicable law or
regulation by any Governmental Authority charged with the administration
thereof, would make it (or in the good faith judgment of Agent or the applicable
Lender cause a substantial question as to whether it is) unlawful for Agent or
such Lender to make, maintain or fund LIBOR Loans, then Agent or such Lender
shall promptly notify Borrower Representative and, so long as such circumstances
shall continue, (i) Agent or such Lender shall have no obligation to make any
LIBOR Loan and (ii) on the last day of the current calendar month for each LIBOR
Loan (or, in any event, on such earlier date as may be required by the relevant
law, regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan.

(c)If any Borrower becomes obligated to pay additional amounts to any Lender
pursuant to Section 2.7(b), or any Lender gives notice of the occurrence of any
circumstances described in Section 2.7(b), or if Lender becomes a Defaulting
Lender, Borrowers may designate another Person engaged in the making of
commercial loans in the ordinary course of business which is acceptable to Agent
in its sole discretion (such other Person being called a "Replacement Lender")
to purchase the Loans and Commitments of such Lender and such Lender's rights
hereunder, without recourse to or warranty by, or expense to, such Lender, for a
purchase price equal to the outstanding principal amount of the Loans payable to
such Lender plus any accrued but unpaid interest on such Loans and all accrued
but unpaid fees owed to such Lender and any other amounts payable to such Lender
under this Agreement, and to assume all the obligations of such Lender
hereunder, and, upon such purchase and assumption (pursuant to an Assignment and
Assumption), such Lender shall no longer be a party hereto or have any rights
hereunder (other than rights with respect to indemnities and similar rights
applicable to such Lender prior to the date of such purchase and assumption) and
shall be relieved from all obligations to Borrowers hereunder, and the
Replacement Lender shall succeed to the rights and obligations of such Lender
hereunder.

(d)LIBOR Discontinuation.  Notwithstanding anything contained herein to the
contrary, if Agent reasonably determines after the Closing Date that the LIBOR
Rate has been discontinued or is no longer available as a benchmark interest
rate, Agent shall select a comparable successor rate in its reasonable
discretion (in consultation with the Borrower Representative), which successor
rate shall be applied in a manner consistent with market practice taking into
account the benchmark interest rates applicable to funding sources for the
Lenders, and will promptly so notify each Lender.

4.CONDITIONS PRECEDENT.

4.1.Conditions to Initial Loans.  

Each Lender's obligation to fund the initial Loans under this Agreement is
subject to the following conditions precedent (as well as any other conditions
set forth in this Agreement or any other Loan Document), all of which must be
satisfied in a manner acceptable to Agent (and as applicable, pursuant to
documentation which in each case is in form and substance acceptable to Agent):

(a)each Loan Party Obligor shall have duly executed and/or delivered, or, as
applicable, shall have caused such other applicable Persons to have duly
executed and or delivered, to Agent such agreements, instruments, documents,
proxies, financial statements, projections, lien searches, legal opinions, title
insurances, assessments, appraisals, and certificates as Agent may require,
including such other agreements, instruments, documents, proxies, financial
statements, projections, lien searches, legal opinions, title insurance,
assessments, appraisals, and certificates listed on the closing checklist
attached hereto as Exhibit B;

-35-

--------------------------------------------------------------------------------

 

(b)Agent shall have completed its business and legal due diligence pertaining to
the Loan Parties and their respective businesses and assets, with results
thereof satisfactory to Agent in its sole discretion;

(c)each Lender's obligations and commitments under this Agreement shall have
been approved by such Lender's Credit Committee;

(d)after giving effect to such Loans, as well as to the payment of all trade
payables older than sixty days past due and the consummation of all transactions
contemplated hereby to occur on the Closing Date, closing costs and any book
overdraft, Excess Availability shall be no less than $964,500;

(e)since December 31, 2019, no event shall have occurred which has had, or could
reasonably be expected to have, a Material Adverse Effect; and

(f)Borrowers shall have paid to Agent all fees due on the date hereof, and shall
have paid or reimbursed Agent for all of Agent's costs, charges and expenses
incurred through the Closing Date (and in connection herewith, Borrowers hereby
irrevocably authorizes Agent to charge such fees, costs, charges and expenses as
Revolving Loans).

4.2.Conditions to all Loans.  No Lender shall be obligated to fund any Loans,
unless the following conditions are satisfied:

(a)Borrower Representative shall have provided to Agent such information as
Agent may require in order to determine the Borrowing Base (including the items
set forth in Section 7.15(a), (b) and (c) (as applicable)), as of such borrowing
or issue date, after giving effect to such Loans;

(b)each of the representations and warranties set forth in this Agreement and in
the other Loan Documents shall be true and correct in all material respects
(except where such representation or warranty is already qualified by Material
Adverse Effect, materiality or similar qualifications, in which case such
representation or warranty shall be accurate in all respects) as of the date
such Loan is made (or, to the extent any representations or warranties are
expressly made solely as of an earlier date, such representations and warranties
shall be true and correct in all material respects as of such earlier date),
both before and after giving effect thereto;

(c)no Default or Event of Default shall be in existence, both before and after
giving effect thereto; and

(d)no event shall have occurred or circumstance shall exist that has or could
reasonably be expected to have a Material Adverse Effect.

Each request (or deemed request) by Borrowers for funding of a Loan shall
constitute a representation by each Borrower that the foregoing conditions are
satisfied on the date of such request and on the date of such funding or
issuance.  As an additional condition to any funding, issuance or grant, Agent
shall have received such other information, documents, instruments and
agreements as it deems appropriate in connection therewith.

-36-

--------------------------------------------------------------------------------

 

5.COLLATERAL.

5.1.Grant of Security Interest.  To secure the full payment and performance of
all of the Obligations, each Loan Party Obligor hereby assigns to Agent and
grants to Agent, for itself and on behalf of the Lenders, a continuing security
interest in all property of each Loan Party Obligor, whether tangible or
intangible, real or personal, now or hereafter owned, existing, acquired or
arising and wherever now or hereafter located, and whether or not eligible for
lending purposes, to the extent not constituting Excluded Assets,
including:  (a) all Accounts (whether or not Eligible Accounts) and all Goods
whose sale, lease or other disposition by any Loan Party Obligor has given rise
to Accounts and have been returned to, or repossessed or stopped in transit by,
any Loan Party Obligor; (b) all Chattel Paper (including Electronic Chattel
Paper), Instruments, Documents, and General Intangibles (including all patents,
patent applications, trademarks, trademark applications, trade names, trade
secrets, goodwill, copyrights, copyright applications, registrations, licenses,
software, franchises, customer lists, tax refund claims, claims against carriers
and shippers, guaranty claims, contracts rights, payment intangibles, security
interests, security deposits and rights to indemnification); (c) all Inventory
(whether or not Eligible Inventory); (d) all Goods (other than Inventory),
including Equipment vehicles, and Fixtures; (e) all Investment Property,
including all rights, privileges, authority, and powers of each Loan Party
Obligor as an owner or as a holder of Pledged Equity, including all economic
rights, all control rights, authority and powers, and all status rights of each
Loan Party Obligor as a member, equity holder or shareholder, as applicable, of
each Issuer and any rights related to any Loan Party Obligors' capital account
within the Issuer in respect of Investment Property; (f) all Deposit Accounts,
bank accounts, deposits, money and cash; (g) all Letter-of-Credit Rights;
(h) all Commercial Tort Claims, including those listed in Section 2 of the
Perfection Certificate (if any); (i) all Supporting Obligations; (j) all life
insurance policies; (k) all leases; (l) Reserved;  (m) any other property of any
Loan Party Obligor now or hereafter in the possession, custody or control of
Agent or any agent or any parent, Affiliate or Subsidiary of Agent, any Lender
or any Participant with Lender in the Loans, for any purpose (whether for
safekeeping, deposit, collection, custody, pledge, transmission or otherwise);
and (n) all additions and accessions to, substitutions for, and replacements,
products and Proceeds of the foregoing property, including proceeds of all
insurance policies insuring the foregoing property (including hazard, flood and
credit insurance), and all of each Loan Party Obligor's books and records
relating to any of the foregoing and to any Loan Party's business.

5.2.Possessory Collateral.  Promptly, but in any event no later than ten (10)
Business Days after any Loan Party Obligor's receipt of any portion of the
Collateral valued in excess of $100,000 evidenced by an Instrument or Document,
including any Tangible Chattel Paper and any Investment Property consisting of
certificated securities, such Loan Party Obligor shall deliver the original
thereof to Agent together with an appropriate endorsement or other specific
evidence of assignment thereof to Agent (in form and substance acceptable to
Agent).  If an endorsement or assignment of any such items shall not be made for
any reason, Agent is hereby irrevocably authorized, as attorney and
agent-in-fact (coupled with an interest) for each Loan Party Obligor, to endorse
or assign the same on such Loan Party Obligor's behalf.

5.3.Further Assurances.  Each Loan Party Obligor shall, at its own cost and
expense, promptly and duly take, execute, acknowledge and deliver (or cause each
other applicable Person to take, execute, acknowledge and deliver) all such
further acts, documents, agreements and instruments as may from time to time be
necessary or desirable or as Agent may from time to time require in order to (a)
carry out the intent and purposes of the Loan Documents and the transactions
contemplated thereby, (b) establish, create, preserve, protect and perfect a
first priority lien (subject only to Permitted Liens) in favor of Agent in all
the Collateral (wherever located) from time to time owned by the Loan Party
Obligors and in all capital stock and other equity from time to time issued by
the Loan Parties (including appraisals of real property in compliance with
FIRREA), (c) cause each Subsidiary of a Borrower to guaranty all of the
Obligations, all pursuant to documentation that is in form and substance
reasonably satisfactory to Agent and (d) facilitate the collection of the
Collateral.  Without limiting the foregoing, each Loan Party Obligor

-37-

--------------------------------------------------------------------------------

 

shall, at its own cost and expense, promptly and duly take, execute, acknowledge
and deliver (or cause each other applicable Person to take, execute, acknowledge
and deliver) to Agent all promissory notes, security agreements, agreements with
landlords, mortgagees and processors and other bailees, subordination and
intercreditor agreements and other agreements, instruments and documents, in
each case in form and substance reasonably acceptable to Agent, as Agent may
request from time to time to perfect, protect and maintain Agent's security
interests in the Collateral, including the required priority thereof, and to
fully carry out the transactions contemplated by the Loan Documents.  

5.4.UCC Financing Statements.  Each Loan Party Obligor authorizes Agent to file,
transmit or communicate, as applicable, from time to time, UCC Financing
Statements, along with amendments and modifications thereto, in all filing
offices selected by Agent, listing such Loan Party Obligor as the Debtor and
Agent as the Secured Party, and describing the collateral covered thereby in
such manner as Agent may elect, including using descriptions such as "all
personal property of debtor" or "all assets of debtor," or words of similar
effect, in each case without such Loan Party Obligor's signature.  Each Loan
Party Obligor also hereby ratifies its authorization for Agent to have filed, in
any filing office, any Financing Statements filed prior to the date hereof.

6.CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS AND APPLICATIONS
OF PAYMENTS.

6.1.Lock Boxes and Blocked Accounts.  Each Loan Party Obligor hereby represents
and warrants that all Deposit Accounts and all other depositary and other
accounts maintained by each Loan Party Obligor as of the Closing Date are
described in Section 3 of the Perfection Certificate, which description includes
for each such account the name of the Loan Party Obligor maintaining the
account, the name of the financial institution at which the account is
maintained, the account number and the purpose of the account.  After the
Closing Date, no Loan Party Obligor shall open any new Deposit Account or any
other depositary or other account (i) unless such account is a Restricted
Account, without the prior written consent of Agent, not to be unreasonably
withheld, conditioned or delayed, and (ii) without updating Section 3 of the
Perfection Certificate to reflect such Deposit Account or other account.  No
Deposit Account or other account of any Loan Party Obligor shall at any time
constitute a Restricted Account other than accounts expressly indicated on
Section 3 of the Perfection Certificate as being Restricted Accounts (and each
Loan Party Obligor hereby represents and warrants that each such account shall
at all times meet the requirements set forth in the definition of Restricted
Account to qualify as a Restricted Account).  Each Loan Party Obligor will, at
its expense, establish (and revise from time to time as Agent may require)
procedures acceptable to Agent, in Agent's Permitted Discretion, for the
collection of checks, wire transfers and all other proceeds of all of such Loan
Party Obligor's Accounts and other Collateral ("Collections"), which shall
include (a) directing all Account Debtors to send all Account proceeds directly
to a post office box designated by Agent either in the name of such Loan Party
Obligor (but as to which Agent has exclusive access) or, at Agent's option, in
the name of Agent (a "Lock Box") and (b) depositing all Collections received by
such Loan Party Obligor into one or more bank accounts maintained in the name of
such Loan Party Obligor (but as to which Agent has exclusive access) or, at
Agent's option, in the name of Agent (each, a "Blocked Account"), under an
arrangement acceptable to Agent with a depository bank acceptable to Agent in
its Permitted Discretion, pursuant to which all funds deposited into each
Blocked Account are to be transferred to Agent in such manner, and with such
frequency, as Agent shall specify, and/or (c) a combination of the
foregoing.  Each Loan Party Obligor agrees to execute, and to cause its
depository banks and other account holders to execute, such Lock Box and Blocked
Account control agreements and other documentation as Agent shall require from
time to time in connection with the foregoing, all in form and substance
acceptable to Agent, and in any event such arrangements and documents must be in
place on the date hereof with respect to accounts in existence on the date
hereof, or prior to any such account being opened with respect to any such
account opened after the date hereof, in each case excluding Restricted
Accounts.  Prior to the Closing Date, Borrowers shall deliver to Agent a
complete and executed Authorized Accounts form regarding each Borrower's
operating account(s) into which the proceeds of Loans are to be paid in the form
of Exhibit D annexed hereto.

-38-

--------------------------------------------------------------------------------

 

6.2.Application of Payments.  All amounts paid to or received by Agent in
respect of monetary Obligations, from whatever source (whether from any Borrower
or any other Loan Party Obligor pursuant to such other Loan Party Obligor's
guaranty of the Obligations, any realization upon any Collateral or otherwise)
shall be applied by Agent to the Obligations in such order as Agent may elect,
and absent such election shall be applied as follows:  

(i)FIRST, to reimburse Agent for all out-of-pocket costs and expenses, and all
indemnified losses, incurred by Agent which are reimbursable to Agent in
accordance with this Agreement or any of the other Loan Documents;

(ii)SECOND, to any accrued but unpaid interest on any Protective Advances;

(iii)THIRD, to the outstanding principal of any Protective Advances;

(iv)FOURTH, to any accrued but unpaid fees owing to Agent and Lenders under this
Agreement and/or any other Loan Documents;

(v)FIFTH, to any unpaid accrued interest on the Obligations;

(vi)SIXTH, to the outstanding principal of the Loans; and

(vii)SEVENTH, to the payment of any other outstanding Obligations; and after
payment in full in cash of all of the outstanding monetary Obligations, any
further amounts paid to or received by Agent in respect of the Obligations (so
long as no monetary Obligations are outstanding) shall be paid over to Borrowers
or such other Person(s) as may be legally entitled thereto.  

For purposes of determining the Borrowing Base, such amounts will be credited to
the Loan Account and the Collateral balances to which they relate upon Agent's
receipt of an advice from Agent's Bank (set forth in Section 5 of Annex I) that
such items have been credited to Agent's account at Agent's Bank (or upon
Agent's deposit thereof at Agent's Bank in the case of payments received by
Agent in kind), in each case subject to final payment and collection.  However,
for purposes of computing interest on the Obligations, such items shall be
deemed applied by Agent three (3) Business Days after Agent 's receipt of advice
of deposit thereof at Agent's Bank.

6.3.Notification; Verification.  Agent or its designee may, from time to
time:  (a) whether or not a Default or Event of Default has occurred, verify
directly with the Account Debtors of the Loan Party Obligors (or by any manner
and through any medium Agent considers advisable) the validity, amount and other
matters relating to the Accounts and Chattel Paper of the Loan Party Obligors,
by means of mail, telephone or otherwise, either in the name of the applicable
Loan Party Obligor or Agent or such other name as Agent may choose; (b) whether
or not a Default or Event of Default has occurred, notify Account Debtors of the
Loan Party Obligors that Agent has a security interest in the Accounts of the
Loan Party Obligors and direct such Account Debtors to make payment thereof
directly to Agent; each such notification to be sent on the letterhead of such
Loan Party Obligor and substantially in the form of Exhibit E annexed hereto;
and (c) following the occurrence and during the continuance of a Default or
Event of Default, demand, collect or enforce payment of any Accounts and Chattel
Paper (but without any duty to do so) and, in furtherance of the foregoing, each
Loan Party Obligor hereby authorizes Account Debtors to make payments directly
to Agent and to rely on notice from Agent without further inquiry. Agent may on
behalf of each Loan Party Obligor endorse all items of payment received by Agent
that are payable to such Loan Party Obligor for the purposes described above.

-39-

--------------------------------------------------------------------------------

 

6.4.Power of Attorney.

Without limiting any of Agent's and the other Lenders' other rights under this
Agreement or any other Loan Document, each Loan Party Obligor hereby grants to
Agent an irrevocable power of attorney, coupled with an interest, authorizing
and permitting Agent (acting through any of its officers, employees, attorneys
or agents), at Agent's option but without obligation, with or without notice to
such Loan Party Obligor, and at each Loan Party Obligor's expense, to do any or
all of the following, in such Loan Party Obligor's name or otherwise:  

(a)at any time at which an Event of Default has occurred or is
continuing,  (i) execute on behalf of such Loan Party Obligor any documents that
Agent may, in its sole discretion, deem advisable in order to perfect, protect
and maintain Agent's security interests, and priority thereof, in the Collateral
and to fully consummate all the transactions contemplated by this Agreement and
the other Loan Documents (including such Financing Statements and continuation
Financing Statements, and amendments or other modifications thereto, as Agent
shall deem necessary or appropriate) and to notify Account Debtors of the Loan
Party Obligors in the manner contemplated by Section 6.3, (ii) endorse such Loan
Party Obligor's name on all checks and other forms of remittances received by
Agent, (iii) pay any sums required on account of such Loan Party Obligor's taxes
or to secure the release of any Liens therefor, (iv) pay any amounts necessary
to obtain, or maintain in effect, any of the insurance described in Section
7.14, (v) receive and otherwise take control in any manner of any cash or
non-cash items of payment or Proceeds of Collateral, (vi) receive, open and
dispose of all mail addressed to such Loan Party Obligor at any post office box
or lockbox maintained by Agent for such Loan Party Obligor or at any other
business premises of Agent and (vii) endorse or assign to Agent on such Loan
Party Obligor's behalf any portion of Collateral evidenced by an agreement,
Instrument or Document if an endorsement or assignment of any such items is not
made by such Loan Party Obligor pursuant to Section 5.2; and

(b)at any time, after the occurrence and during the continuance of an Event of
Default, (i) execute on behalf of such Loan Party Obligor any document
exercising, transferring or assigning any option to purchase, sell or otherwise
dispose of or lease (as lessor or lessee) any real or personal property which is
part of the Collateral or in which Agent has an interest, (ii) execute on behalf
of such Loan Party Obligor any invoices relating to any Accounts, any draft
against any Account Debtor, any proof of claim in bankruptcy, any notice of Lien
or claim, and any assignment or satisfaction of mechanic's, materialman's or
other Lien, (iii) execute on behalf of such Loan Party Obligor any notice to any
Account Debtor, (iv) pay, contest or settle any Lien, charge, encumbrance,
security interest and adverse claim in or to any of the Collateral, or any
judgment based thereon, or otherwise take any action to terminate or discharge
the same, (v) grant extensions of time to pay, compromise claims relating to,
and settle Accounts, Chattel Paper and General Intangibles for less than face
value and execute all releases and other documents in connection therewith,
(vi) settle and adjust, and give releases of, any insurance claim that relates
to any of the Collateral and obtain payment therefor, (vii) instruct any third
party having custody or control of any Collateral or books or records belonging
to, or relating to, such Loan Party Obligor to give Agent the same rights of
access and other rights with respect thereto as Agent has under this Agreement
or any other Loan Document, (viii) change the address for delivery of such Loan
Party Obligor's mail, (ix) vote any right or interest with respect to any
Investment Property, and (x) instruct any Account Debtor to make all payments
due to any Loan Party Obligor directly to Agent. 

Any and all sums paid, and any and all costs, expenses, liabilities, obligations
and reasonable attorneys' fees (internal and external counsel) of Agent with
respect to the foregoing shall be added to and become part of the Obligations,
shall be payable on demand, and shall bear interest at a rate equal to the
highest interest rate applicable to any of the Obligations.  Each Loan Party
Obligor agrees that Agent's rights under the foregoing power of attorney and any
of Agent's other rights under this Agreement or the other Loan Documents shall
not be construed to indicate that Agent or any Lender is in control of the
business, management or properties of any Loan Party Obligor.

-40-

--------------------------------------------------------------------------------

 

6.5.Disputes.  Each Loan Party Obligor shall promptly notify Agent of all
disputes or claims relating to its Accounts and Chattel Paper in which the
amount in dispute exceeds $100,000.  Each Loan Party Obligor agrees that it will
not, without Agent's prior written consent, compromise or settle any of its
Accounts or Chattel Paper for less than the full amount thereof, grant any
extension of time for payment of any of its Accounts or Chattel Paper, release
(in whole or in part) any Account Debtor or other person liable for the payment
of any of its Accounts or Chattel Paper or grant any credits, discounts,
allowances, deductions, return authorizations or the like with respect to any of
its Accounts or Chattel Paper; except (unless otherwise directed by Agent during
the existence of a Default or an Event of Default) such Loan Party Obligor may
take any of such actions in the Ordinary Course of Business consistent with past
practices, provided that Borrower Representative promptly reports the same to
Agent.

6.6.Invoices.  At Agent's request, each Loan Party Obligor will cause all
invoices and statements that it sends to Account Debtors or other third parties
to be marked and authenticated, in a manner reasonably satisfactory to Agent, to
reflect Agent's security interest therein and payment instructions (including,
but not limited to, in a manner to meet the requirements of Section 9-404(a)(2)
of the UCC).

6.7.Inventory.

(a)Returns.  No Loan Party Obligor will accept returns of any Inventory from any
Account Debtor except in the Ordinary Course of Business.  In the event the
value of returned Inventory in any one calendar month exceeds $100,000
(collectively for all Loan Party Obligors), Borrower Representative will
immediately notify Agent (which notice shall specify the value of all such
returned Inventory, the reasons for such returns, and the locations and the
condition of such returned Inventory).

(b)Third Party Locations.  No Loan Party Obligor will, without Agent's prior
written consent, at any time, store any Inventory with any warehouseman or other
third party except in accordance with Section 7.3.

(c)Sale on Return, etc.  No Loan Party Obligor will, without Agent's prior
written consent, at any time, sell any Inventory on a sale-or-return, guaranteed
sale, consignment, or other contingent basis.  

(d)Fair Labor Standards Act.  Each Loan Party Obligor represents, warrants and
covenants that, at all times, all of the Inventory of each Loan Party Obligor
has been, at all times will be, produced only in accordance in all material
respects with the Fair Labor Standards Act of 1938 and all rules, regulations
and orders promulgated thereunder.

(e)Eligibility.  As of each date reported by any Borrower, all Inventory which
such Borrower has then reported to Agent as then being Eligible Inventory comply
in all respects with the criteria for eligibility set forth in the definition of
Eligible Inventory.

7.REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS.

To induce Agent and the Lenders to enter into this Agreement, each Loan Party
Obligor represents, warrants and covenants as follows (it being understood and
agreed that (a) each such representation and warranty (i) will be made as of the
date hereof and be deemed remade as of each date on which any Loan is made
(except to the extent any such representation or warranty expressly relates only
to any earlier or specified date, in which case such representation or warranty
will be made as of such earlier or specified date) and (ii) shall not be
affected by any knowledge of, or any investigation by, Agent or any Lender and
(b) each such covenant shall continuously apply with respect to all times
commencing on the date hereof and continuing until the Termination Date):

-41-

--------------------------------------------------------------------------------

 

7.1.Existence and Authority.  Each Loan Party is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
(which jurisdiction is identified in Section 1(a) of the Perfection Certificate)
and is qualified to do business in each jurisdiction in which the operation of
its business requires that it be qualified (which each such jurisdiction is
identified in Section 1(a) of the Perfection Certificate) or, if such Loan Party
is not so qualified, such Loan Party may cure any such material failure without
losing any of its rights, incurring any liens or material penalties, or
otherwise affecting Agent's rights. Each Loan Party has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby. The
execution, delivery and performance by each Loan Party Obligor of this Agreement
and all of the other Loan Documents to which such Loan Party Obligor is a party
have been duly and validly authorized, do not violate such Loan Party Obligor's
Governing Documents or any law or any material agreement or instrument or any
court order which is binding upon any Loan Party or its property, do not
constitute grounds for acceleration of any Indebtedness or obligation under any
material agreement or instrument which is binding upon any Loan Party or its
property, and do not require the consent of any Person.  Each Loan Party Obligor
shall reserve and maintain all of its leases, licenses, permits, franchises
qualifications, and rights that are necessary to the operation of the Loan
Parties’ business.   No Loan Party is required to obtain any government
approval, consent, or authorization from, or to file any declaration or
statement with, any Governmental Authority in connection with or as a condition
to the execution, delivery or performance of any of the Loan Documents.  This
Agreement and each of the other Loan Documents have been duly executed and
delivered by, and are enforceable against, each of the Loan Party Obligors who
have signed them, in accordance with their respective terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, moratorium,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law).  Section 1(f) of the Perfection Certificate sets forth the
ownership of each Borrower and its Subsidiaries.

7.2.Names; Trade Names and Styles.  The name of each Loan Party Obligor set
forth on Section 1(b) of the Perfection Certificate is its correct and complete
legal name as of the date hereof, and no Loan Party Obligor has used any other
name at any time in the past five years, or at any time will use any other name,
in any tax filing made in any jurisdiction.  Listed in Section 1(b) of the
Perfection Certificate are all prior names used by each Loan Party Obligor at
any time in the five years preceding the Closing Date and all of the present and
prior trade names used by any Loan Party Obligor at any time in the five years
preceding the Closing Date.  Borrower Representative shall give Agent at least
ten (10)_ Business Days' prior written notice (and will deliver an updated
Section 1(b) of the Perfection Certificate to reflect the same) before it or any
other Loan Party Obligor changes its legal name or does business under any other
name.  

7.3.Title to Collateral; Third Party Locations; Permitted Liens.  Each Loan
Party Obligor has, and at all times will continue to have, good and marketable
title to all of the Collateral.  The Collateral now is, and at all times will
remain, free and clear of any and all Liens, except for Permitted Liens.  Agent
now has, and will at all times continue to have, a first-priority perfected and
enforceable security interest in all of the Collateral, subject only to the
Permitted Liens, and each Loan Party Obligor will at all times defend Agent and
the Collateral against all claims of others.  None of the Collateral which is
Equipment is, or will at any time, be affixed to any real property in such a
manner, or with such intent, as to become a fixture.  Except for leases or
subleases as to which Borrowers have used commercially reasonable efforts to
deliver to Agent a landlord's waiver in form and substance reasonably
satisfactory to Agent (unless waived by Agent in its sole discretion; provided,
that such waiver may be conditioned upon Agent establishing a rent or other
similar Reserve satisfactory to Agent in its sole discretion), no Loan Party
Obligor is or will be a lessee or sublessee under any real property lease or
sublease.  Except for warehouses as to which Borrowers have used commercially
reasonable efforts to deliver to Agent a warehouseman's waiver in form and
substance reasonably satisfactory to Agent (unless waived by Agent

-42-

--------------------------------------------------------------------------------

 

in its sole discretion; provided, that such waiver may be conditioned upon Agent
establishing a rent or other similar Reserve satisfactory to Agent in its sole
discretion), no Loan Party Obligor is or will at any time be a bailor of any
Goods at any warehouse or otherwise.  Prior to causing or permitting any
Collateral to at any time be located upon premises in which any third party
(including any landlord, warehouseman, or otherwise) has an interest, Borrower
Representative shall notify Agent and the applicable Loan Party Obligor shall
use commercially reasonable efforts to cause each such third party to execute
and deliver to Agent, in form and substance reasonably acceptable to Agent, such
waivers, collateral access agreements, and subordinations as Agent shall
specify, so as to, among other things, ensure that Agent's rights in the
Collateral are, and will at all times continue to be, superior to the rights of
any such third party and that Agent has access to such Collateral.  Each
applicable Loan Party Obligor will keep at all times in full force and effect,
and will comply at all times with all the terms of, any lease of real property
where any of the Collateral now or in the future may be located if termination
or noncompliance could reasonably be expected to have a Material Adverse Effect.

7.4.Accounts and Chattel Paper.  As of each date reported by Borrowers, all
Accounts which any Borrower has then reported to Agent as then being Eligible
Accounts comply in all respects with the criteria for eligibility set forth in
the definition of Eligible Accounts.  All such Accounts, and all Chattel Paper
owned by any Loan Party Obligor, are genuine and in all respects what they
purport to be, arise out of a completed, bona fide and unconditional and
non-contingent sale and delivery of goods or rendition of services by a Borrower
in the Ordinary Course of Business and in accordance with the terms and
conditions of all purchase orders, contracts or other documents relating
thereto, each Account Debtor thereunder had the capacity to contract at the time
any contract or other document giving rise to such Accounts and Chattel Paper
were executed, and the transactions giving rise to such Accounts and Chattel
Paper comply with all applicable laws and governmental rules and regulations.

7.5.Electronic Chattel Paper.  To the extent that any Loan Party Obligor obtains
or maintains any Electronic Chattel Paper, such Loan Party Obligor shall at all
times create, store and assign the record or records comprising the Electronic
Chattel Paper in such a manner that (a) a single authoritative copy of the
record or records exists which is unique, identifiable and except as otherwise
provided below, unalterable, (b) the authoritative copy identifies Agent as the
assignee of the record or records, (c) the authoritative copy is communicated to
and maintained by Agent or its designated custodian, (d) copies or revisions
that add or change an identified assignee of the authoritative copy can only be
made with the participation of Agent, (e) each copy of the authoritative copy
and any copy of a copy is readily identifiable as a copy that is not the
authoritative copy and (f) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision.

7.6.Capitalization; Investment Property.  

(a)No Loan Party, directly or indirectly, owns, or shall at any time own, any
capital stock or other equity interests of any other Person except as set forth
in Sections 1(f) and 1(g) of the Perfection Certificate (as may be updated from
time to time upon the acquisition of equity interest to the extent not
prohibited by this Agreement), which Sections list all Investment Property owned
by each Loan Party Obligor.

(b)None of the Pledged Equity has been issued or otherwise transferred in
violation of the Securities Act, or other applicable laws of any jurisdiction to
which such issuance or transfer may be subject.  The Pledged Equity pledged by
each Loan Party Obligor hereunder constitutes all of the issued and outstanding
equity interests of each Issuer owned by such Loan Party Obligor.

-43-

--------------------------------------------------------------------------------

 

(c)All of the Pledged Equity has been duly and validly issued and is fully paid
and non-assessable, and the holders thereof are not entitled to any preemptive,
first refusal or other similar rights.  There are no outstanding options,
warrants or similar agreements, documents, or instruments with respect to any of
the Pledged Equity.

(d)Each Loan Party Obligor has caused each Issuer to amend or otherwise modify
its Governing Documents, books, records, and related agreements, documents and
instruments, as applicable, to reflect the rights and interests of Agent
hereunder, and to the extent required to enable and empower Agent to exercise
and enforce its rights and remedies hereunder in respect of the Pledged Equity
and other Investment Property.

(e)Each Loan Party Obligor will take any and all actions required or requested
by Agent, from time to time, to (i) cause Agent to obtain exclusive control of
any Investment Property in a manner reasonably acceptable to Agent and
(ii) obtain from any Issuers and such other Persons as Agent shall specify, for
the benefit of Agent, written confirmation of Agent's exclusive control over
such Investment Property and take such other actions as Agent may request to
perfect Agent's security interest in any Investment Property.  For purposes of
this Section 7.6, Agent shall have exclusive control of Investment Property if
(A) pursuant to Section 5.2, such Investment Property consists of certificated
securities and the applicable Loan Party Obligor delivers such certificated
securities to Agent (with all appropriate endorsements), (B) such Investment
Property consists of uncertificated securities and either (x) the applicable
Loan Party Obligor delivers such uncertificated securities to Agent or (y) the
Issuer thereof agrees, pursuant to documentation in form and substance
reasonably satisfactory to Agent, that it will comply with instructions
originated by Agent without further consent by the applicable Loan Party Obligor
and (C) such Investment Property consists of security entitlements and either
(x) Agent becomes the entitlement holder thereof or (y) the appropriate
securities intermediary agrees, pursuant to documentation in form and substance
reasonably satisfactory to Agent, that it will comply with entitlement orders
originated by Agent without further consent by the applicable Loan Party
Obligor.  Each Loan Party Obligor that is a limited liability company or a
partnership hereby represents and warrants that it has not, and at no time will,
elect pursuant to the provisions of Section 8-103 of the UCC to provide that its
equity interests are securities governed by Article 8 of the UCC.

(f)No Loan Party owns, or has any present intention of acquiring, any "margin
security" or any "margin stock" within the meaning of Regulations T, U or X of
the Board of Governors of the Federal Reserve System (herein called "margin
security" and "margin stock").  None of the proceeds of the Loans will be used,
directly or indirectly, for the purpose of purchasing or carrying, or for the
purpose of reducing or retiring any Indebtedness which was originally incurred
to purchase or carry, any margin security or margin stock or for any other
purpose which might constitute the transactions contemplated hereby a "purpose
credit" within the meaning of said Regulations T, U or X, or cause this
Agreement to violate any other regulation of the Board of Governors of the
Federal Reserve System or the Exchange Act, or any rules or regulations
promulgated under such statutes.

(g)No Loan Party Obligor shall vote to enable, or take any other action to cause
or to permit, any Issuer to issue any Pledged Equity to any person other than an
Obligor, or to issue any other securities or interests convertible into or
granting the right to purchase or exchange for any Pledged Equity.

(h)No Loan Party Obligor shall take, or fail to take, any action that would in
any manner impair the value or the enforceability of Agent's Lien on any of the
Investment Property, or any of Agent's rights or remedies under this Agreement
or any other Loan Document with respect to any of the Investment Property.

-44-

--------------------------------------------------------------------------------

 

(i)In the case of any Loan Party Obligor which is an Issuer, such Issuer agrees
that the terms of Section 11.3(g)(iii) shall apply to such Loan Party Obligor
with respect to all actions that may be required of it pursuant to such Section
11.3(g)(iii) regarding the Investment Property issued by it.

(j)Each Loan Party Obligor has made all capital contributions heretofore
required to be made to the respective Issuer in respect of any Investment
Property constituting limited liability company interests and no additional
capital contributions are required to be made in respect of the respective
limited liability company interests.

7.7.Commercial Tort Claims.  No Loan Party Obligor has any Commercial Tort
Claims for amounts exceeding $100,000 pending other than those listed in Section
2 of the Perfection Certificate, and each Loan Party Obligor shall promptly (but
in any case, no later than five Business Days thereafter) notify Agent in
writing upon incurring or otherwise obtaining such Commercial Tort Claim after
the date hereof against any third party.  Such notice shall constitute such Loan
Party Obligor's authorization to amend such Section 2 to add such Commercial
Tort Claim and shall automatically be deemed to amend such Section 2 to include
such Commercial Tort Claim.

7.8.Jurisdiction of Organization; Location of Collateral.  Sections 1(c) and
1(d) of the Perfection Certificate set forth (a) each place of business of each
Loan Party Obligor (including its chief executive office), (b) all locations
where all Inventory, Equipment, and other Collateral owned by each Loan Party
Obligor (other than Collateral in-transit) is kept and (c) whether each such
Collateral location and place of business (including each Loan Party Obligor's
chief executive office) is owned by a Loan Party or leased (and if leased,
specifies the complete name and notice address of each lessor).  No Collateral
is located outside the United States or in the possession of any lessor, bailee,
warehouseman or consignee, except as expressly indicated in Sections 1(c) and
1(d) of the Perfection Certificate.  Each Loan Party Obligor will give Agent at
ten (10) Business Days' prior written notice before changing its jurisdiction of
organization, opening any additional place of business, changing its chief
executive office or the location of its books and records, or moving any of the
Collateral to a location other than one of the locations set forth in
Sections 1(c) and 1(d) of the Perfection Certificate, and will execute and
deliver all Financing Statements, landlord waivers, collateral access
agreements, mortgages, and all other agreements, instruments and documents which
Agent shall require in connection therewith prior to making such change, all in
form and substance reasonably satisfactory to Agent.  Without the prior written
consent of Agent, no Loan Party Obligor will at any time allow any Collateral to
be located outside of the continental United States of America.

7.9.Financial Statements and Reports; Solvency.  

(a)All financial statements delivered to Agent and Lenders by or on behalf of
any Loan Party have been, and at all times will be, prepared in conformity with
GAAP and completely and fairly reflect in all material respects the financial
condition of each Loan Party covered thereby, at the times and for the periods
therein stated.  

(b)As of the date hereof (after giving effect to the Loans to be made on the
date hereof, and the consummation of the transactions contemplated hereby), and
as of each other day that any Loan is made (after giving effect thereof),
(i) the fair saleable value of all of the assets and properties of each Loan
Party, individually, exceeds the aggregate liabilities and Indebtedness of each
such Loan Party (including contingent liabilities), (ii) each Loan Party,
individually, is solvent and able to pay its debts as they come due, (iii) each
Loan Party, individually, has sufficient capital to carry on its business as now
conducted and as proposed to be conducted, (iv) no Loan Party is contemplating
either the liquidation of all or any substantial portion of its assets or
property, or the filing of any petition under any state, federal, or other
bankruptcy or insolvency law and (v) no Loan Party has knowledge of any Person
contemplating the filing of any such petition against any Loan Party.  

-45-

--------------------------------------------------------------------------------

 

7.10.Tax Returns and Payments; Pension Contributions.  Each Loan Party has
timely filed all tax returns and reports required by applicable law, has timely
paid all applicable Taxes due and payable by such Loan Party and will timely pay
all such items in the future as they became due and payable, except to the
extent contested in accordance with this Section 7.10.  Each Loan Party may,
however, defer payment of any contested taxes; provided, that such Loan Party
(a) in good faith contests its obligation to pay such Taxes by appropriate
proceedings promptly and diligently instituted and conducted, (b) notifies Agent
in writing of the commencement of, and any material development in, the
proceedings, (c) posts bonds or takes any other steps required to keep the
contested taxes from becoming a Lien upon any of the Collateral and
(d) maintains adequate reserves therefor in conformity with GAAP.  No Loan Party
is aware of any claims or adjustments proposed for any prior tax years that
could result in additional taxes becoming due and payable by any Loan
Party.  Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable laws.  Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter or opinion letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service.  To the best knowledge of each
Loan Party, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.  There are no pending or, to the best knowledge of any
Loan Party, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to result in liabilities individually or in the aggregate in excess of
$200,000 of any Loan Party.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in liabilities
individually or in the aggregate of any Loan Party in excess of $200,000.  No
ERISA Event has occurred, and no Loan Party is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan, in each case that could reasonably
be expected to result in liabilities individually or in the aggregate in excess
of $200,000. Each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained, in each case except as could not reasonably be
expected to result in liabilities individually or in the aggregate to the Loan
Parties in excess of $200,000.  As of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent 60% or higher and no Loan Party
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below sixty
percent 60% as of the most recent valuation date.  No Loan Party or any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid, except as could not reasonably be expected to result in liabilities
individually or in the aggregate to the Loan Parties in excess of $200,000.  No
Loan Party or any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA except as could not
reasonably be expected to result in liabilities individually or in the aggregate
to the Loan Parties in excess of $200,000. No Pension Plan has been terminated
by the plan administrator thereof or by the PBGC, and no event or circumstance
has occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan,
except as could not reasonably be expected to result in liabilities individually
or in the aggregate to the Loan Parties in excess of $200,000.

7.11.Compliance with Laws; Intellectual Property; Licenses.

(a)Each Loan Party has complied, and will continue at all times to comply, in
all material respects with all provisions of all applicable laws and
regulations, including those relating to the ownership of real or personal
property, the conduct and licensing of each Loan Party's business, the payment
and withholding of Taxes, ERISA and other employee matters, and safety and
environmental matters.  

-46-

--------------------------------------------------------------------------------

 

(b)No Loan Party has received written notice of default or violation, or is in
default or violation, with respect to any judgment, order, writ, injunction,
decree, demand or assessment issued by any court or any federal, state, local,
municipal or other Governmental Authority relating to any aspect of any Loan
Party's business, affairs, properties or assets.  No Loan Party has received
written notice of or been charged with, or is, to the knowledge of any Loan
Party, under investigation with respect to, any violation in any material
respect of any provision of any applicable law.

(c)No Loan Party Obligor owns any registered Intellectual Property, except as
set forth in Section 4 of the Perfection Certificate.  Except as set forth in
Section 4 of the Perfection Certificate, none of the registered Intellectual
Property owned by any Loan Party Obligor is the subject of any licensing or
franchise agreement pursuant to which such Loan Party Obligor is the licensor or
franchisor.  Each Loan Party Obligor shall promptly (but in any event within
thirty (30) days thereafter) notify Agent in writing of any additional
registered Intellectual Property rights acquired or arising after the Closing
Date and shall submit to Agent a supplement to Section 4 of the Perfection
Certificate to reflect such additional rights; provided, that such Loan Party
Obligor's failure to do so shall not impair Agent's security interest
therein.  Each Loan Party Obligor shall execute a separate security agreement
granting Agent a security interest in such Intellectual Property (whether owned
on the Closing Date or thereafter), in form and substance reasonably acceptable
to Agent and suitable for registering such security interest in such
Intellectual Property with the United States Patent and Trademark Office and/or
United States Copyright Office, as applicable; provided, that such Loan Party
Obligor's failure to do so shall not impair Agent's security interest
therein.  Each Loan Party owns or has, and will at all times continue to own or
have, the valid right to use all material patents, trademarks, copyrights,
software, computer programs, equipment designs, network designs, equipment
configurations, technology and other Intellectual Property used, marketed and
sold in such Loan Party's business, and each Loan Party is in compliance, and
will continue at all times to comply, in all material respects with all
licenses, user agreements and other such agreements regarding the use of
Intellectual Property.  No Loan Party has any knowledge that, or has received
any notice claiming that, any of such Intellectual Property infringes upon or
violates in any material respect the rights of any other Person.  

(d)Each Loan Party has and will continue at all times to have, all federal,
state, local and other licenses and permits required to be maintained in
connection with such Loan Party's business operations, and all such licenses and
permits are valid and in full force and effect, except, in each case, as could
not reasonably be expected to have a Material Adverse Effect.  Each Loan Party
has, and will continue at all times to have, complied with the requirements of
such licenses and permits in all material respects, and has received no written
notice of any pending or threatened proceedings for the suspension, termination,
revocation or limitation thereof.  No Loan Party is aware of any facts or
conditions that could reasonably be expected to cause or permit any of such
licenses or permits to be voided, revoked or withdrawn.

7.12.Litigation.  Section 1(e) of the Perfection Certificate discloses all
claims, proceedings, litigation or investigations pending or (to the best of
each Loan Party Obligor's knowledge) threatened against any Loan Party as of the
Closing Date.  There is no claim, suit, litigation, proceeding or investigation
pending or (to the best of each Loan Party Obligor's knowledge) threatened by or
against or affecting any Loan Party in any court or before any Governmental
Authority (or any basis therefor known to any Loan Party Obligor) which could
reasonably be expected to result, either separately or in the aggregate, in
liability in excess of $250,000 for the Loan Parties or in any Material Adverse
Effect.  

7.13.Use of Proceeds.  All proceeds of all Loans shall be used by Borrowers
solely with respect to Loans made on the Closing Date, (a) consummate and
finance a portion of the Closing Date Merger, (b) to repay in full their
Indebtedness owing to Citizens Bank and other lenders or lessors, (c) to pay the
fees, costs, and expenses incurred in connection with this Agreement, the other
Loan Documents, the Closing Date Merger Agreement and the transactions
contemplated hereby and thereby, (d) for Borrowers’ working capital purposes and
(e) for such other purposes as specifically permitted pursuant to the terms of
this Agreement.  All proceeds of all Loans will be used solely for lawful
business purposes.  

-47-

--------------------------------------------------------------------------------

 

7.14.Insurance.  

(a)Each Loan Party will at all times carry property, liability and other
insurance, with insurers reasonably acceptable to Agent, in such form and
amounts, and with such deductibles and other provisions, as Agent shall
reasonably require, but in any event, in such amounts and against such risks as
is usually carried by companies engaged in similar business and owning similar
properties in the same general areas in which such Loan Party operates, and each
Borrower will provide Agent with evidence reasonably satisfactory to Agent that
such insurance is, at all times, in full force and effect.  A true and complete
listing of such insurance as of the Closing Date, including issuers, coverages
and deductibles, is set forth in Section 5 of the Perfection Certificate.  Each
property insurance policy shall name Agent as lender loss payee and mortgagee,
if applicable, and shall contain a lender's loss payable endorsement, and a
mortgagee endorsement, if applicable, and each liability insurance policy shall
name Agent as an additional insured, and each business interruption insurance
policy shall be collaterally assigned to Agent, all in form and substance
reasonably satisfactory to Agent.  All policies of insurance shall provide that
they may not be cancelled or changed without at least thirty (30) days' (or,
with respect to nonpayment of premiums, ten (10) days’) prior written notice to
Agent, and shall otherwise be in form and substance reasonably satisfactory to
Agent.  Borrower Representative shall advise Agent promptly of any policy
cancellation, non-renewal, reduction, or material amendment with respect to any
insurance policies maintained by any Loan Party or any receipt by any Loan Party
of any notice from any insurance carrier regarding any intended or threatened
cancellation, non-renewal, reduction or material amendment of any of such
policies, and Borrower Representative shall promptly deliver to Agent copies of
all notices and related documentation received by any Loan Party in connection
with the same.

(b)Borrower Representative shall deliver to Agent no later than five (5)
Business Days prior to the expiration of any then current insurance policies,
insurance certificates evidencing renewal of all such insurance policies
required by this Section 7.14.  Borrower Representative shall deliver to Agent,
upon Agent 's request, certificates evidencing such insurance coverage in such
form as Agent shall specify.  

(c)IF ANY LOAN PARTY AT ANY TIME OR TIMES HEREAFTER SHALL FAIL TO OBTAIN OR
MAINTAIN ANY OF THE POLICIES OF INSURANCE REQUIRED ABOVE (AND PROVIDE EVIDENCE
THEREOF TO AGENT) OR TO PAY ANY PREMIUM RELATING THERETO, THEN AGENT, WITHOUT
WAIVING OR RELEASING ANY OBLIGATION OR DEFAULT BY ANY BORROWER HEREUNDER, MAY
(BUT SHALL BE UNDER NO OBLIGATION TO) OBTAIN AND MAINTAIN SUCH POLICIES OF
INSURANCE AND PAY SUCH PREMIUMS AND TAKE SUCH OTHER ACTIONS WITH RESPECT THERETO
AS AGENT DEEMS ADVISABLE UPON NOTICE TO BORROWER REPRESENTATIVE.  SUCH
INSURANCE, IF OBTAINED BY AGENT, MAY, BUT NEED NOT, PROTECT ANY LOAN PARTY'S
INTERESTS OR PAY ANY CLAIM MADE BY OR AGAINST ANY LOAN PARTY WITH RESPECT TO THE
COLLATERAL.  SUCH INSURANCE MAY BE MORE EXPENSIVE THAN THE COST OF INSURANCE ANY
LOAN PARTY MAY BE ABLE TO OBTAIN ON ITS OWN AND MAY BE CANCELLED ONLY UPON THE
APPLICABLE LOAN PARTY PROVIDING EVIDENCE THAT IT HAS OBTAINED THE INSURANCE AS
REQUIRED ABOVE.  ALL SUMS DISBURSED BY AGENT IN CONNECTION WITH ANY SUCH
ACTIONS, INCLUDING COURT COSTS, EXPENSES, OTHER CHARGES RELATING THERETO AND
REASONABLE INTERNAL AND EXTERNAL ATTORNEY COSTS, SHALL CONSTITUTE LOANS
HEREUNDER, SHALL BE PAYABLE ON DEMAND BY BORROWERS TO AGENT AND, UNTIL PAID,
SHALL BEAR INTEREST AT THE HIGHEST RATE THEN APPLICABLE TO LOANS HEREUNDER.

-48-

--------------------------------------------------------------------------------

 

7.15.Financial, Collateral and Other Reporting / Notices.  Each Loan Party has
kept, and will at all times keep, adequate records and books of account with
respect to its business activities and the Collateral in which proper entries
are made in accordance with GAAP reflecting all its financial transactions.  The
information provided in the Perfection Certificate is correct and complete in
all material respects. Each Loan Party Obligor will cause to be prepared and
furnished to Agent, in each case in a form and in such detail as is acceptable
to Agent the following items (the items to be provided under this Section 7.15
shall be delivered to Agent by posting on ABLSoft or, if requested by Agent, by
another form of Approved Electronic Communication or in writing):

(a)Annual Financial Statements.  Not later than ninety (90) days after the close
of each Fiscal Year, unqualified, audited financial statements of each Loan
Party as of the end of such Fiscal Year, including balance sheet, income
statement, and statement of cash flow for such Fiscal Year, in each case on a
consolidated and consolidating basis, certified by a firm of independent
certified public accountants of recognized standing selected by Borrowers but
reasonably acceptable to Agent, together with a copy of any management letter
issued in connection therewith.  Concurrently with the delivery of such
financial statements, Borrower Representative shall deliver to Agent a
Compliance Certificate, indicating whether (i) Borrowers are in compliance with
each of the covenants specified in Section 9, and setting forth a detailed
calculation of such covenants and (ii) any Default or Event of Default is then
in existence;

(b)Interim Financial Statements.  Not later than thirty (30) days after the end
of each month hereafter, including the last month of each Fiscal Year, unaudited
interim financial statements of each Loan Party as of the end of such month and
of the portion of such Fiscal Year then elapsed, including balance sheet, income
statement, statement of cash flow, and results of their respective operations
during such month and the then-elapsed portion of the Fiscal Year, together with
comparative figures for the same periods in the immediately preceding Fiscal
Year and the corresponding figures from the budget for the Fiscal Year covered
by such financial statements, in each case on a consolidated and consolidating
basis, certified by the principal financial officer of Borrower Representative
as prepared in accordance with GAAP and fairly presenting the consolidated
financial position and results of operations (including management discussion
and analysis of such results) of each Loan Party for such month and period
subject only to changes from ordinary course year‑end audit adjustments and
except that such statements need not contain footnotes.  Concurrently with the
delivery of such financial statements, Borrower Representative shall deliver to
Agent a Compliance Certificate, indicating whether (i) Borrowers are in
compliance with each of the covenants specified in Section 9, and setting forth
a detailed calculation of such covenants, and (ii) any Default or Event of
Default is then in existence;

(c)Borrowing Base / Collateral Reports / Insurance Certificates / Perfection
Certificates / Other Items.  The items described on Annex II hereto by the
respective dates set forth therein.

(d)Projections, Etc.  Not later than (i) thirty (30) days after the end of each
Fiscal Year, a draft of the monthly business projections, and (ii) ninety (90)
days after the end of each Fiscal Year, the final monthly business projections,
in each case, for the following Fiscal Year for the Loan Parties on a
consolidated and consolidating basis, which projections shall include for each
such period Borrowing Base projections, profit and loss projections, balance
sheet projections, income statement projections and cash flow projections;

(e)Shareholder Reports, Etc.  Promptly after the sending or filing thereof, as
the case may be, copies of any proxy statements, financial statements or reports
which each Loan Party has made available to its shareholders and copies of any
regular, periodic and special reports or registration statements which any Loan
Party files with the Securities and Exchange Commission or any Governmental
Authority which may be substituted therefor, or any national securities
exchange;

-49-

--------------------------------------------------------------------------------

 

(f)ERISA Reports.  Copies of any annual report to be filed pursuant to the
requirements of ERISA in connection with each plan subject thereto promptly upon
request by Agent and in addition, each Loan Party shall promptly notify Agent
upon having knowledge of any ERISA Event; and

(g)Tax Returns.  Each federal and state income tax return filed by any Loan
Party or Other Obligor promptly (but in no event later than thirty (30) days
following the filing of such return), together with such supporting
documentation as is supplied to the applicable tax authority with such return
and proof of payment of any amounts owing with respect to such return.

(h)Notification of Certain Changes.  Promptly (and in no case later than the
earlier of (i) three Business Days after the occurrence of any of the following
and (ii) such other date that such information is required to be delivered
pursuant to this Agreement or any other Loan Document) notification to Agent in
writing of (A) the occurrence of any Default or Event of Default, (B) the
occurrence of any event that has had, or may have, a Material Adverse Effect,
(C) any change in any Loan Party's chief executive officer or chief financial
officer or directors, (D) any investigation, action, suit, proceeding or claim
(or any material development with respect to any existing investigation, action,
suit, proceeding or claim) relating to any Loan Party, any officer or director
of a Loan Party or the Collateral involving amounts exceeding $250,000 or which
may result in a Material Adverse Effect, (E) any material loss or damage to the
Collateral, (F) any event or the existence of any circumstance that has resulted
in, or could reasonably be expected to result in, a Material Adverse Effect, any
Default, or any Event of Default, or which would make any representation or
warranty previously made by any Loan Party to Agent untrue in any material
respect or constitute a material breach if such representation or warranty was
then being made, (G) any actual or alleged breaches by a Loan Party of any
Material Contract giving rise to a claim involving amounts exceeding $200,000,
or termination or written threat to terminate any Material Contract or any
material amendment to or modification of a Material Contract, which could
reasonably be expected to have a Material Adverse Effect and (H) any change in
any Loan Party's certified independent accountant.  In the event of each such
notice under this Section 7.15(h), Borrower Representative shall give notice to
Agent of the action or actions that each Loan Party has taken, is taking, or
proposes to take with respect to the event or events giving rise to such notice
obligation.

(i)Other Information.  Promptly upon request, such other data and information
(financial and otherwise) as Agent, from time to time, may reasonably request,
bearing upon or related to the Collateral or each Loan Party's and each Other
Obligor's business or financial condition or results of operations.

7.16.Litigation Cooperation.  Should any third-party suit, regulatory action, or
any other judicial, administrative, or similar proceeding be instituted by or
against Agent or any Lender with respect to any Collateral or in any manner
relating to any Loan Party, this Agreement, any other Loan Document or the
transactions contemplated hereby, each Loan Party Obligor shall, without expense
to Agent or any Lender, make available each Loan Party, such Loan Party's
officers, employees and agents, and any Loan Party's books and records, without
charge, to the extent that Agent or such Lender may deem them reasonably
necessary in order to prosecute or defend any such suit or proceeding.

7.17.Maintenance of Collateral, Etc.  Each Loan Party Obligor will maintain all
of the Collateral in good working condition, ordinary wear and tear excepted,
and no Loan Party Obligor will use the Collateral for any unlawful purpose.

-50-

--------------------------------------------------------------------------------

 

7.18.Material Contracts.  Except as expressly disclosed in Section 1(h) of the
Perfection Certificate, as of the Closing Date no Loan Party is (a) a party to
any contract which has had or could reasonably be expected to have a Material
Adverse Effect or (b) in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in (x) any contract
to which it is a party or by which any of its assets or properties is bound,
which default, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect or result in liabilities in excess of $200,000 or
(y) any Material Contract.  Except for the contracts and other agreements listed
in Section 1(h) of the Perfection Certificate, no Loan Party is party, as of the
Closing Date, to any  (i) collective bargaining, works council, shop, enterprise
or recognition agreement or other Contract with any Union,  (ii)any employment
agreement, (iii) contract relating to (A) Indebtedness, (B) the PPP Loan or (C)
the mortgaging, pledging or otherwise placing of an Lien (other than Permitted
Liens) on any Loan Party’s assets, (iv) lease or agreement under which it is the
lessee of, or holds or operates any personal property owned by any other party,
or lease or agreement under which it is the lessor of or permits any third party
to hold or operate any Loan Party property, real or personal, (v) contract,
other than purchase orders entered into in the Ordinary Course of Business, (A)
with the twenty-five (25) customers and twenty-five (25) suppliers/vendors of
the Loan Parties that have purchased from or sold to, as applicable, the Loan
Parties the most products or services (based upon consideration received/paid by
the Loan Parties) since January 1, 2019, (B) for the purchase or sale of
materials, supplies, merchandise, equipment, parts or other property or services
with other customers or suppliers requiring aggregate future payments in excess
of $10,000, or (C) any guaranty of any obligation described in clauses (A) and
(B), (vi) contract for capital expenditures or the acquisition or construction
of fixed assets for the benefit and use of the Loan Parties, the performance of
which involves unpaid commitments or liabilities in excess of $50,000, (vii)
contract (A) for the acquisition (by merger or otherwise) of any business or
securities of another Person or all or substantially all of the of the assets of
another Person or (B) for the disposition of the assets or of any business
enterprise of any Loan Party other than dispositions of inventory and products
of the Loan Parties in the Ordinary Course of Business, in each case that is the
source of any surviving rights, obligations or other provisions, (viii) license,
sublicense, consent to use agreement, settlement, coexistence agreement,
covenants not to sue, permission or other contract pursuant to which a Loan
Party grants rights to any third party or receives a grant of rights from any
third party to use any Intellectual Property material to the operation of the
business of a Loan Party, other than agreements relating to off-the-shelf
commercially available software available for an annual or one time license fee
of less than $10,000 in the aggregate, (ix) contract that requires a Loan Party
to purchase its total requirements of any product or service from a third party
or that contain “take or pay” provisions, (x) material broker, distributor,
dealer, manufacturer’s representative, franchise, agency, sales promotion,
market research, marketing consulting or advertising contract, (xi) contract
with any Governmental Authority, (xii) contract that limits the ability of a
Loan Party to compete in any line of business or with any Person or in any
geographic area or during any period of time, (xiii) contract that provides for
any joint venture, partnership or similar arrangement by the Company; or any
other contract involving aggregate consideration in excess of $50,000 and which,
in each case, cannot be cancelled by the Loan Party without penalty or without
more than 90 days’ notice. (each such contract and agreement, described in the
preceding clauses (i) to (xiii), a "Material Contract").  Each Material Contract
listed on Schedule 7.18 is in full force and effect (except to the extent
terminated after the Closing Date) and there are no events of defaults
thereunder or any event which with notice or passage of time, or both, would
constitute a material event of default thereunder.

7.19.No Default.  No Default or Event of Default has occurred and is continuing.

7.20.No Material Adverse Change.  Since date of last audited financial
statements there has been no material adverse change in the condition (financial
or otherwise), business, operations, or properties of the Loan Parties taken as
a whole.

-51-

--------------------------------------------------------------------------------

 

7.21.Full Disclosure.  Excluding projections and other forward-looking
information, pro forma financial information and information of a general
economic or industry nature, no written report, notice, certificate, information
or other statement delivered or made (including, in electronic form) by or on
behalf of any Loan Party, any Other Obligor or any of their respective
Affiliates to Agent or Lender in connection with this Agreement or any other
Loan Document contains any untrue statement of a material fact, or omits or will
at any time omit to state any material fact necessary to make any statements
contained herein or therein not materially misleading at the time and in light
of the circumstances in which such statements were made.  Except for matters of
a general economic or political nature which do not affect any Loan Party or any
Other Obligor uniquely, there is no fact presently known to any Loan Party
Obligor which has not been disclosed to Agent, which has had or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. Any projections and other forward-looking information and pro forma
financial information contained in such materials were prepared in good faith
based upon assumptions that were believed by such Loan Party to be reasonable at
the time prepared and at the time furnished in light of conditions and facts
then known (it being recognized that such projections and other forward-looking
information and pro forma financial information are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections or information may differ from the projected results, and such
differences may be material).

7.22.Sensitive Payments.  No Loan Party (a) has  made or will at any time make
any contributions, payments or gifts to or for the private use of any
governmental official, employee or agent where either the payment or the purpose
of such contribution, payment or gift is illegal under the applicable laws of
the United States or the jurisdiction in which made or any other applicable
jurisdiction, (b) has established or maintained or will at any time establish or
maintain any unrecorded fund or asset for any purpose or made any false or
artificial entries on its books, (c) has made or will at any time make any
payments to any Person with the intention that any part of such payment was to
be used for any purpose other than that described in the documents supporting
the payment or (d) has engaged in or will at any time engage in any "trading
with the enemy" or other transactions violating any rules or regulations of the
Office of Foreign Assets Control or any similar applicable laws, rules or
regulations.

7.23.[Reserved].

7.24.Access to Collateral, Books and Records.  At reasonable times, Agent and
its representatives or agents shall have the right to inspect the Collateral and
to examine and copy each Loan Party's books and records.  Each Loan Party
Obligor agrees to give Agent access to any or all of such Loan Party Obligor's,
and each of its Subsidiaries', premises to enable Agent to conduct such
inspections and examinations.  Such inspections and examinations shall be at
Borrowers’ expense and the charge therefor shall be $1,200 per person per day
(or such higher amount as shall represent Agent's then current standard charge),
plus out-of-pocket expenses; provided, that so long as no Event of Default
exists, Borrowers shall be required to bear the costs of no more than three (3)
such inspections per calendar year.  Agent may, at Borrowers’ expense, use each
Loan Party's personnel, computer and other equipment, programs, printed output
and computer readable media, supplies and premises for the collection, sale or
other disposition of Collateral to the extent Agent, in its sole discretion,
deems appropriate.  Each Loan Party Obligor hereby irrevocably authorizes all
accountants and third parties to disclose and deliver to Agent, at Borrowers’
expense, all financial information, books and records, work papers, management
reports and other information in their possession regarding the Loan Parties.  

7.25.Appraisals.  Each Loan Party Obligor will permit Agent and each of its
representatives or agents to conduct appraisals and valuations of the Collateral
at such times and intervals as Agent may designate (including any appraisals
that may be required to comply with FIRREA).  Such appraisals and valuations
shall be at Borrowers’ expense; provided, that so long as no Event of Default
exists, Borrowers shall be required to bear the costs of no more than two (2)
appraisals per calendar year.

-52-

--------------------------------------------------------------------------------

 

7.26.Lender Meetings. Upon the request of any Agent or the Required Lenders
(which request, so long as no Event of Default shall have occurred and be
continuing, shall not be made more than once during each fiscal quarter
participate in a telephonic meeting with the Agents and the Lenders at such time
as may be agreed to by Borrower Representative and such Agent or the Required
Lenders.

7.27.Interrelated Businesses. Loan Parties make up a related organization of
various entities constituting a single economic and business enterprise so that
Loan Parties share an identity of interests such that any benefit received by
any one of them benefits the others.  From time to time each of the Loan Parties
may render services to or for the benefit of the other Loan Parties, purchase or
sell and supply goods to or from or for the benefit of the others, make loans,
advances and provide other financial accommodations to or for the benefit of the
other Loan Parties (including inter alia, the payment by such Loan Parties of
creditors of the other Loan Parties and guarantees by such Loan Parties of
indebtedness of the other Loan Parties and provides administrative, marketing,
payroll and management services to or for the benefit of the other Loan
Parties).  Loan Parties have the same centralized accounting and legal services,
certain common officers directors and managers and generally do not provide
stand-alone consolidating financial statements to creditors.

7.28.[Reserved].

8.NEGATIVE COVENANTS.  No Loan Party Obligor shall, and no Loan Party Obligor
shall permit any other Loan Party to:

(a)Except for the Closing Date Merger, merge with or into another Person other
than another Loan Party, Divide, consolidate with another Person, or form any
new Subsidiary, including by any Division;

(b)acquire any interest in any Person or all or substantially all of the assets
or the business of any Person;

(c)[reserved];

(d)substantially change the nature of the business in which it is presently
engaged  ;

(e)sell, lease, assign, transfer, return, liquidate, or dispose of any
Collateral or other assets with an aggregate value in excess of $$200,000
individually, or $750,000 in the aggregate during any calendar year, except that
each Loan Party may (i) sell finished goods Inventory in the Ordinary Course of
Business, (ii) dispose of worn-out or surplus Equipment to the extent that such
Equipment is exchanged for credit against the purchase price of similar
replacement Equipment or the proceeds of such disposition are promptly applied
to pay or reimburse the purchase price of such replacement Equipment, (iii)
dispose of any assets to another Loan Party, (iv) dispose of Inventory that is
obsolete, unmerchantable or otherwise unsalable in the Ordinary Course of
Business with an aggregate value in excess of $100,000 in any calendar year, (v)
discount or compromise for less than face value Accounts in the Ordinary Course
of Business to the extent not prohibited hereby and with an aggregate value in
excess of $100,000 in any calendar year, (vi) dispose of assets subject to
casualty or condemnation events so long as the proceeds thereof are applied in
accordance with this Agreement and (vii) enter into the Specified Sale-Leaseback
Transaction;  

(f)make any loans to, or investments in, any Affiliate or other Person in the
form of money or other assets; provided, that Borrowers may (i) make loans and
investments in its wholly-owned domestic Subsidiaries that are Loan Party
Obligors, (ii) make loans and advances to employees for travel expenses and
other similar reimbursable business expenses in the Ordinary Course of Business
in an amount not to exceed $50,000 at any time outstanding, (iii) prepay
expenses, make deposits in respect of commercial arrangements and extend trade
credit in the Ordinary Course of Business (iv) invest in securities of Account
Debtors received pursuant to any plan of reorganization or similar arrangement
upon the bankruptcy or insolvency of such Account Debtors;

-53-

--------------------------------------------------------------------------------

 

(g)incur any Indebtedness other than the Obligations and Permitted Indebtedness;

(h)create, incur, assume or suffer to exist any Lien or other encumbrance of any
nature whatsoever or authorize under the UCC of any jurisdiction a Financing
Statement naming the Loan Party as debtor, or execute any security agreement
authorizing any secured party thereunder to file such Financing Statement, other
than in favor of Agent to secure the Obligations, on any of its assets whether
now or hereafter owned, other than Permitted Liens;

(i)authorize, enter into, or execute any agreement giving a Secured Party
control of a (i) Deposit Account other than a Restricted Account as contemplated
by Section 9-104 of the UCC or (ii) Securities Accounts other than a Restricted
Account as contemplated by Section 9-106 of the UCC, in each case other than in
favor of Agent to secure the Obligations;

(j)[reserved];

(k)enter into any covenant or other agreement that restricts or is intended to
restrict it from pledging or granting a security interest in, mortgaging,
assigning, encumbering or otherwise creating a Lien on any of its property,
whether, real or personal, tangible or intangible, existing or hereafter
acquired, in favor of Lender except for covenants or agreements (i) governing
any Indebtedness permitted by clause (b) or clause (c) of the definition of
Permitted Indebtedness as to the transfer or the creation of Liens in assets
financed with the proceeds of such Indebtedness, (ii) for the creation or
assumption of any Lien on the sublet or assignment of any leasehold interest of
any Loan Party entered into in the Ordinary Course of Business, (iii)
restricting assignment of any contract entered into by a Loan Party in the
Ordinary Course of Business, (iv) for the transfer of any asset pending the
close of the sale of such asset pursuant to a disposition of assets permitted
under this Agreement or (v) consisting of restrictions arising in connection
with cash or other deposits to the extent such restrictions are Permitted Liens
or the amounts are held in Restricted Accounts and limited to such cash or
deposits;

(l)guaranty or otherwise become liable with respect to the obligations (other
than the Obligations) of another Person except to the extent constituting
Permitted Indebtedness;

(m)pay or distribute any dividends or other distributions on any Loan Party's
stock or other equity interest, or redeem, retire, purchase or otherwise
acquire, directly or indirectly, any of Loan Party's capital stock or other
equity interests, except for (i) dividends or distributions, or redemptions
retirements or purchases, for consideration payable solely in capital stock or
other equity interests of such Loan Party, (ii) dividends and distributions to a
Loan Party Obligor, (iii) Permitted Tax Distributions, and (iv) any other
dividends or distributions, redemptions, retirements or purchases of equity
interests so long as immediately before and after giving effect to such
dividends or distributions, redemptions, retirements or purchases (A) Excess
Availability will not be less than twenty percent (20%) of the Adjusted
Borrowing Base for the immediately preceding thirty (30)-day period and after
giving effect to such dividend or distribution, (B) before or concurrently with
the making of the dividend or distribution the Loan Parties deliver a Compliance
Certificate demonstrating that the Fixed Charge Coverage Ratio is greater than
1.10 to 1.00 calculated as of the last day of the immediately preceding fiscal
month for the twelve (12)-month period then ending after giving effect to such
dividend or distribution as if such dividend or distribution was made in such
calculation period, and (C) the Term Loan has been paid in full; provided, that
notwithstanding the foregoing, Borrowers may declare and accrue any distribution
or dividend for shareholders;

(n)[reserved];

(o)liquidate, dissolve or elect to dissolve;

-54-

--------------------------------------------------------------------------------

 

(p)engage, directly or indirectly, in a business other than the business which
is being conducted on the date hereof and substantially similar or complimentary
businesses, wind up its business operations or cease substantially all, or any
material portion, of its normal business operations, or suffer any material
discontinuance of a material portion of its normal business operations;

(q)pay, or make any distributions for the payment of, any principal or other
amount on any Indebtedness that is contractually subordinated to Agent, in
violation of the applicable subordination or intercreditor agreement;

(r)directly, or indirectly, purchase, acquire or lease any property from, sell,
transfer or lease any property to, enter into any contract do any of the
foregoing with, or enter into any transaction or deal with an Affiliate of any
(i) Loan Party Obligor, (ii) Other Obligor or (iii), officer, director, manager,
member or equity holder of any Loan Party Obligor,  other than (A) transactions
among Loan Parties, (B) transactions contemplated by the Closing Date Merger
Agreement, (C) payment of reasonable compensation to officers and employees for
services rendered and loans and advances permitted by Section 8(e)(ii), (D)
transactions pursuant to agreements disclosed in the Perfection Certificate as
of the Closing Date, (E) transactions pursuant to the Management Agreement
subject to the Management Fee Subordination Agreement, and (F) transactions that
are disclosed promptly to Lender in writing and satisfy the following criteria
as determined by Lender in its Permitted Discretion: (w) are in the Ordinary
Course of Business, (x) are on an arms-length basis and (y) are on terms and
conditions that are no less favorable than terms and conditions which would have
been obtainable from a Person other than an Affiliate;

(s)change its jurisdiction of organization or enter into any transaction which
has the effect of changing its jurisdiction of organization except as provided
for in Section 7.8;

(t)agree, consent, permit or otherwise undertake to amend or otherwise modify
any of the terms or provisions of any Loan Party's Governing Documents, except
for such amendments or other modifications required by applicable law or that
are not materially adverse to Agent and Lenders;  

(u)[reserved]; or

(v)create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction (other than any Loan Documents) of any kind on the
ability of any such Person to pay or make any dividends or distributions to any
Borrower, to pay any of the Obligations, to make loans or advances or
to transfer any of its property or assets to any Borrower, except to the extent
expressly permitted by Section 8(k).

9.FINANCIAL COVENANTS.  Each Loan Party Obligor shall at all times comply with
the following financial covenants:

Fixed Charge Coverage Ratio /Minimum Excess Availability.  Borrowers shall not
permit Excess Availability at any time to be less than the Minimum Excess
Availability Amount, unless as of the last day of the most recent month for
which the monthly financial statements of Borrowers and the related Compliance
Certificate have been or are required to have been delivered to Agent pursuant
to Section 7.15, the Fixed Charge Coverage Ratio for the twelve consecutive
calendar month period then ended is equal to or greater than 1:00x to 1:00x.

9.2.Capital Expenditure Limitation.  Loan Parties shall not make any Capital
Expenditures other than pursuant to the Specified Capital Project if, after
giving effect to such Capital Expenditures, the aggregate cost of all Capital
Expenditures of the Loan Parties would exceed (a) $1,000,000 during Fiscal Year
2020, and (b) $2,500,000 during Fiscal Year 2021 and each Fiscal Year
thereafter.

-55-

--------------------------------------------------------------------------------

 

9.3.Equity Cure.  

(a)In the event that the Loan Party Obligors fail to comply with the financial
covenant set forth in Section 9.1 as of the last day of any month, as
applicable, any cash equity contribution to a Borrower funded with a capital
contribution to Holdings or proceeds of equity interests issued by Holdings
after the last day of such month, and on or prior to the day that is ten (10)
Business Days after the day on which financial statements are required to be
delivered for that month, will, at the irrevocable election of the Borrower
Representative, be included in the calculation of EBITDA for that month solely
for the purposes of determining compliance with such covenant (any such equity
contribution so included in the calculation of EBITDA, a “Covenant Default
Equity Contribution”), and if in compliance with such covenant upon the making
of the Covenant Default equity Contribution, no Event of Default will be deemed
to exist as a result of non-compliance with such covenant; provided, that (i)
notice of Borrower Representative’s irrevocable election to make a Covenant
Default Equity Contribution shall be delivered to Agent no later than the day on
which financial statements are required to be delivered for the applicable
month, (ii) the amount of any Covenant Default Equity Contribution will be no
greater than the amount required to cause the Loan Party Obligors to be in
compliance with such covenant, (iii) all Covenant Default Equity Contributions
will be disregarded for purposes of the calculation of EBITDA for all other
purposes, (iv) the gross proceeds of all Covenant Default Equity Contributions
shall be paid to the Agent to be applied as a mandatory prepayment applied under
Section 2.6(a) hereof when funded and (v) the amount of the Term Loan prepaid
with the proceeds of Covenant Default Equity Contributions (if any) shall be
deemed outstanding for purposes of determining compliance with such covenant for
the current month and the next eleven (11) months thereafter.  Notwithstanding
the foregoing, Covenant Default Equity Contributions may not be made more than
two (2) times during the term of this Agreement, in consecutive fiscal quarters
or more than one (1) time during any twelve consecutive months.

(b)In the event that the Excess Availability is less than the Minimum Excess
Availability Amount (a “Minimum Excess Availability Deficiency”), solely as a
result of the Agent’s imposition of additional Reserves or a reduction in
Borrowing Base imposed by the Agent as a result of any appraisal conducted by
the Agent under this Agreement, any cash equity contribution to a Borrower
funded with a capital contribution to Holdings or proceeds of equity interests
issued by Holdings on or prior to the day that is ten (10) Business Days after
the day on which the Agent provides notice to the Borrower Representative of the
Minimum Excess Availability Deficiency, will, at the irrevocable election of the
Borrower Representative, increase Excess Availability (any such equity
contribution increasing Excess Availability, a “Minimum Excess Availability
Equity Contribution”) as of the date on which the Minimum Excess Availability
Deficiency first arose; provided, that (i) notice of Borrower Representative’s
irrevocable election to make a Minimum Excess Availability Equity Contribution
shall be delivered to Agent no later than the day that is two (2) Business Days
after the day on which the Agent provides notice to the Borrower Representative
of the Minimum Excess Availability Deficiency and (ii) the gross proceeds of all
Minimum Excess Availability Equity Contributions shall be paid to the Agent to
be applied as a mandatory prepayment applied under Section 2.6(a) hereof to the
Revolving Loans when funded.

10.RELEASE, LIMITATION OF LIABILITY AND INDEMNITY.

10.1.Release.  Each Borrower and each other Loan Party Obligor on behalf of
itself and its successors, assigns, heirs and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender and any and all Participants and Affiliates,
and their respective successors and assigns, and their respective directors,
members, managers, officers, employees, attorneys and agents, including without
limitation each Agent-Related Person, and any other Person affiliated with or
representing Agent or any Lender (collectively, the "Released Parties") of and
from any and all liability, including all actual or potential claims, demands or
causes of action of any kind, nature or description whatsoever, whether arising
in law or equity or under

-56-

--------------------------------------------------------------------------------

 

contract or tort or under any state or federal law or otherwise, which any
Borrower or any Loan Party or any of their successors, assigns or other legal
representatives has had, now has or has made claim to have against any of the
Released Parties for or by reason of any act, omission, matter, cause or thing
whatsoever, including any liability arising from acts or omissions pertaining to
the transactions contemplated by this Agreement and the other Loan Documents,
whether based on errors of judgment or mistake of law or fact, from the
beginning of time to and including the Closing Date, whether such claims,
demands and causes of action are matured or known or unknown, in all cases,
except to the extent resulting from the gross negligence or willful misconduct
by a the Released Party as finally determined by a court of competent
jurisdiction.  Notwithstanding any provision in this Agreement to the contrary,
this Section 10.1 shall remain operative even after the Termination Date and
shall survive the payment in full of all of the Loans.  Such release is made on
the date hereof and remade upon each request for a Loan by any Borrower or
Borrower Representative.

10.2.Limitation of Liability.  In no circumstance will any of the Released
Parties be liable for lost profits or other special, punitive, or consequential
damages.  Notwithstanding any provision in this Agreement to the contrary, this
Section 10.2 shall remain operative even after the Termination Date and shall
survive the payment in full of all of the Loans.

10.3.Indemnity.  

(a)Each Loan Party Obligor hereby agrees to indemnify the Released Parties and
hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including internal and external attorneys' fees), of every nature, character
and description, which the Released Parties may sustain or incur based upon or
arising out of any of the transactions contemplated by this Agreement or any
other Loan Documents or any of the Obligations, any Collateral relating thereto,
any drafts thereunder and any errors or omissions relating thereto, or any other
matter, cause or thing whatsoever occurred, done, omitted or suffered to be done
by Agent or any Lender relating to any Loan Party or the Obligations (except to
the extent that any such amounts sustained or incurred solely as the result of
the gross negligence or willful misconduct of such Released Parties, as finally
determined by a court of competent jurisdiction).  Notwithstanding any provision
in this Agreement to the contrary, this Section 10.3 shall remain operative even
after the Termination Date and shall survive the payment in full of all of the
Loans.

(b)To the extent that any Loan Party Obligor fails to pay any amount required to
be paid by it to Agent (or any Released Party of Agent) under paragraph (a)
above, each Lender severally agrees to pay to Agent (or such Released Party),
such Lender's Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that any such payment by the Lenders shall not relieve any Loan
Party of any default in the payment thereof); provided that the unreimbursed
expense or indemnified loss, claim, damage, penalty, liability or related
expense, as the case may be, was incurred by or asserted against Agent in its
capacity as such.

11.EVENTS OF DEFAULT AND REMEDIES.

11.1.Events of Default.  The occurrence of any of the following events shall
constitute an "Event of Default":  

(a)Payment.  If any Loan Party Obligor or any Other Obligor fails to pay to
Agent, when due, any principal or interest payment or any other monetary
Obligation required under this Agreement or any other Loan Document;

-57-

--------------------------------------------------------------------------------

 

(b)Breaches of Representations and Warranties.  If any warranty, representation,
statement, report or certificate made or delivered to Agent or any Lender by or
on behalf of any Loan Party or any Other Obligor is untrue or misleading in any
material respect (except where such warranty or representation is already
qualified by Material Adverse Effect, materiality, dollar thresholds or similar
qualifications, in which case such warranty or representation shall be accurate
in all respects);

(c)Breaches of Covenants.

(i)If any Loan Party or any Other Obligor defaults in the due observance or
performance of any covenant, condition or agreement contained in Section 5.2,
6.1, 6.6, 6.7 (other than 6.7(a)), 7.2 (limited to the last sentence of Section
7.2), 7.3, 7.7, 7.8, 7.11(c), 7.13, 7.14, 7.15, 7.24, 7.25, 7.26, 7.27, 8 or 9;
or

(ii)If any Loan Party or any Other Obligor defaults in the due observance or
performance of any covenant, condition or agreement contained in any provision
of this Agreement or any other Loan Document and not addressed in clauses
Sections 11.1(a), (b) or (c)(i), and the continuance of such default unremedied
for a period of fifteen (15) days; provided, that such fifteen (15)-day grace
period shall not be available for any default that is not reasonably capable of
being cured within such period or for any intentional default;

(d)Judgment.  If one or more judgments aggregating in excess of $200,000 that is
not covered by insurance is obtained against any Loan Party or any Other Obligor
which remains unstayed for more than or is not discharged within thirty (30)
days or is enforced;

(e)Cross-Default.  If any default occurs with respect to any Indebtedness (other
than the Obligations) of any Loan Party or any Other Obligor that has an
outstanding balance in excess of $200,000 if (i) such default shall consist of
the failure to pay such Indebtedness when due, whether by acceleration or
otherwise or (ii) the effect of such default is to permit the holder, with or
without notice or lapse of time or both, to accelerate the maturity of any such
Indebtedness or to cause such Indebtedness to become due prior to the stated
maturity thereof (without regard to the existence of any subordination or
intercreditor agreements);

(f)Dissolution.  The dissolution, termination of existence, insolvency or
business failure or suspension or cessation of business as usual of any Loan
Party or any Other Obligor (or of any general partner of any Loan Party or any
Other Obligor if it is a partnership);

(g)Voluntary Bankruptcy or Similar Proceedings.  If any Loan Party or any Other
Obligor shall apply for or consent to the appointment of a receiver, trustee,
custodian or liquidator of it or any of its properties, admit in writing its
inability to pay its debts as they mature, make a general assignment for the
benefit of creditors, be adjudicated a bankrupt or insolvent or be the subject
of an order for relief under the Bankruptcy Code or under any bankruptcy or
insolvency law of a foreign jurisdiction, or file a voluntary petition in
bankruptcy, or a petition or an answer seeking reorganization or an arrangement
with creditors or to take advantage of any bankruptcy, reorganization,
insolvency, readjustment of debt, dissolution or liquidation law or statute, or
an answer admitting the material allegations of a petition filed against it in
any proceeding under any such law, or take or permit to be taken any action in
furtherance of or for the purpose of effecting any of the foregoing;

(h)Involuntary Bankruptcy or Similar Proceedings. The commencement of an
involuntary case or other proceeding against any Loan Party or any Other Obligor
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar applicable law or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or if an order
for relief is entered against any

-58-

--------------------------------------------------------------------------------

 

Loan Party or any Other Obligor under any bankruptcy, insolvency or other
similar applicable law as now or hereafter in effect; provided, that if such
commencement of proceedings is involuntary, such action shall not constitute an
Event of Default unless such proceedings are not dismissed within sixty (60)
days after the commencement of such proceedings, though Agent and Lenders shall
have no obligation to make Loans during such forty-five day period or, if
earlier, until such proceedings are dismissed;

(i)Revocation or Termination of Guaranty or Security Documents.  The actual or
attempted revocation or termination of, or limitation or denial of liability
under, any guaranty of any of the Obligations, or any security document securing
any of the Obligations, by any Loan Party or Other Obligor;

(j)[Reserved].  

(k)Criminal Indictment or Proceedings.  If there is any conviction of or plea of
nolo contendere of any Loan Party, any Loan Party's officers, any Other Obligor
or any Other Obligor's officers under any criminal statute for a criminal
offense constituting a felony;

(l)Change of Control.  If (i) Parent ceases, directly or indirectly (through its
ownership of Holdings or otherwise), to possess the right to elect (through
contract, ownership of voting securities or otherwise) at all times a majority
of the board of directors (or similar governing body) of Borrower Representative
and to direct the management policies and decisions of Borrower Representative,
(ii) Parent ceases to directly or indirectly (through its ownership of Holdings
or otherwise) own and control 51% of each class of the outstanding equity
interests of Borrower Representative or (iii) Borrower Representative ceases to,
directly or indirectly, own and control 100% of each class of the outstanding
equity interests of each other Loan Party;  

(m)[RESERVED];

(n)Invalid Liens.  If any Lien purported to be created by any Loan Document
shall cease to be a valid perfected first priority Lien (subject only to any
priority accorded by law to Permitted Liens) on any material portion of the
Collateral, or any Loan Party or any Other Obligor shall assert in writing that
any Lien purported to be created by any Loan Document is not a valid perfected
first-priority lien (subject only to any priority accorded by law to Permitted
Liens) on the assets or properties purported to be covered thereby;

(o)Termination of Loan Documents.  If any of the Loan Documents shall cease to
be in full force and effect (other than as a result of the discharge thereof in
accordance with the terms thereof or by written agreement of all parties
thereto);

(p)Liquidation Sales. The determination by any Loan Party to employ an agent or
other third party or otherwise engage any Person or solicit proposals for the
engagement of any Person (i) in connection with the proposed liquidation of all
or a material portion of its assets or store locations, or (ii) to conduct any
so-called “Going Out of Business” sales;

(q)Loss of Collateral.  The (i) uninsured loss, theft, damage or destruction of
any of the Collateral, in an amount in excess of $250,000 in the aggregate for
all such events during any Fiscal Year unless within 180 days after the
occurrence thereof one or more Loan Party Obligors receive cash proceeds of a
direct or indirect equity contribution by Parent to a Loan Party Obligor or an
acquisition of equity interests of a Loan Party Obligor by Parent in amount no
less than such excess, and the Loan Parties repair, replace or reconstruct the
Collateral subject to such loss, theft, damage or destruction, or (ii) except as
permitted hereby, the sale, lease or furnishing under a contract of service of,
any of the Collateral; or

-59-

--------------------------------------------------------------------------------

 

(r)Plans.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or any Subsidiary under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$200,000, (ii) the existence of any Lien under Section 430(k) or Section 6321 of
the Code or Section 303(k) or Section 4068 of ERISA on any assets of a Loan
Party, or (iii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $200,000.

11.2.Remedies with Respect to Lending Commitments/Acceleration, Etc.  Upon the
occurrence of an Event of Default, Agent may (in its sole discretion), or at the
direction of Required Lenders, shall, (a) terminate all or any portion of its
commitment to lend to or extend credit to Borrowers under this Agreement and/or
any other Loan Document, without prior notice to any Loan Party and/or
(b) demand payment in full of all or any portion of the Obligations (whether or
not payable on demand prior to such Event of Default), together with the Early
Termination Fee in the amount specified in Section 3.2(e) and/or (c) take any
and all other and further actions and avail itself of any and all rights and
remedies available to Agent under this Agreement, any other Loan Document, under
law or in equity. Notwithstanding the foregoing sentence, upon the occurrence of
any Event of Default described in Section 11.1(g) or Section 11.1(h), without
notice, demand or other action by Agent all of the Obligations (including the
Early Termination Fee in the amount specified in Section 3.2(e)) shall
immediately become due and payable whether or not payable on demand prior to
such Event of Default.

11.3.Remedies with Respect to Collateral.  Without limiting any rights or
remedies Agent or any Lender may have pursuant to this Agreement, the other Loan
Documents, under applicable law or otherwise, upon the occurrence and during the
continuation of an Event of Default:

(a)Any and All Remedies.  Agent may take any and all actions and avail itself of
any and all rights and remedies available to Agent under this Agreement, any
other Loan Document, under law or in equity, and the rights and remedies herein
and therein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law or otherwise.

(b)Collections; Modifications of Terms.  Agent may, but shall be under no
obligation to: (i) notify all appropriate parties that the Collateral, or any
part thereof, has been assigned to, or is subject to a security interest in
favor of, Agent; (ii) demand, sue for, collect and give receipts for and take
all necessary or desirable steps to collect any Collateral or Proceeds in its or
any Loan Party Obligor's name, and apply any such collections against the
Obligations as Agent may elect; (iii) take control of any Collateral and any
cash and non-cash Proceeds of any Collateral; (iv) enforce, compromise, extend,
renew settle or discharge any rights or benefits of each Loan Party Obligor with
respect to or in and to any Collateral, or deal with the Collateral as Agent may
deem advisable; and (v) make any compromises, exchanges, substitutions or
surrenders of Collateral Agent deems necessary or proper in its reasonable
discretion, including extending the time of payment, permitting payment in
installments, or otherwise modifying the terms or rights relating to any of the
Collateral, all of which may be effected without notice to, consent of, or any
other action of any Loan Party and without otherwise discharging or affecting
the Obligations, the Collateral or the security interests granted to Agent under
this Agreement or any other Loan Document.

(c)Insurance.  Agent may file proofs of loss and claim with respect to any of
the Collateral with the appropriate insurer, and may endorse in its own and each
Loan Party Obligor's name any checks or drafts constituting Proceeds of
insurance. Any Proceeds of insurance received by Agent may be applied by Agent
against payment of all or any portion of the Obligations as Agent may elect in
its reasonable discretion.

-60-

--------------------------------------------------------------------------------

 

(d)Possession and Assembly of Collateral.  Agent may take possession of the
Collateral and/or, without removal, render each Loan Party Obligor's Equipment
unusable. Upon Agent's request, each Loan Party Obligor shall assemble the
Collateral and make it available to Agent at one or more places designated by
Agent.

(e)Set-off.  Agent may and, without any notice to, consent of or any other
action by any Loan Party (such notice, consent or other action being expressly
waived), set-off or apply (i) any and all deposits (general or special, time or
demand, provisional or final) at any time held by or for the account of Agent or
any Affiliate of Agent and (ii) any Indebtedness at any time owing by Agent or
any Affiliate of Agent or any Participant in the Loans to or for the credit or
the account of any Loan Party Obligor to the repayment of the Obligations,
irrespective of whether any demand for payment of the Obligations has been made.

(f)Disposition of Collateral.

(i)Sale, Lease, etc. of Collateral.  Agent may, without demand, advertising or
notice, all of which each Loan Party Obligor hereby waives (except as the same
may be required by the UCC or other applicable law and is not waivable under the
UCC or such other applicable law), at any time or times in one or more public or
private sales or other dispositions, for cash, on credit or otherwise, at such
prices and upon such terms as determined by Agent (provided such price and terms
are commercially reasonable within the meaning of the UCC to the extent such
sale or other disposition is subject to the UCC requirements that such sale or
other disposition must be commercially reasonable), (A) sell, lease, license or
otherwise dispose of any and all Collateral and/or (B) deliver and grant options
to a third party to purchase, lease, license or otherwise dispose of any and all
Collateral.  Agent may sell, lease, license or otherwise dispose of any
Collateral in its then-present condition or following any preparation or
processing deemed necessary by Agent in its reasonable discretion.  Agent may be
the purchaser at any such public or private sale or other disposition of
Collateral, and in such case Agent may make payment of all or any portion of the
purchase price therefor by the application of all or any portion of the
Obligations due to Agent to the purchase price payable in connection with such
sale or disposition.  Agent may, if it deems it reasonable, postpone or adjourn
any sale or other disposition of any Collateral from time to time by an
announcement at the time and place of the sale or disposition to be so postponed
or adjourned without being required to give a new notice of sale or disposition;
provided, that Agent shall provide the applicable Loan Party Obligor with
written notice of the time and place of such postponed or adjourned sale or
disposition. Each Loan Party Obligor hereby acknowledges and agrees that Agent's
compliance with any requirements of applicable law in connection with a sale,
lease, license or other disposition of Collateral will not be considered to
adversely affect the commercial reasonableness of any sale, lease, license or
other disposition of such Collateral.  

(ii)Deficiency.  Each Loan Party Obligor shall remain liable for all amounts of
the Obligations remaining unpaid as a result of any deficiency of the Proceeds
of the sale, lease, license or other disposition of Collateral after such
Proceeds are applied to the Obligations as provided in this Agreement.

(iii)Warranties; Sales on Credit.  Agent may sell, lease, license or otherwise
dispose of the Collateral without giving any warranties and may specifically
disclaim any and all warranties, including but not limited to warranties of
title, possession, merchantability and fitness.  Each Loan Party Obligor hereby
acknowledges and agrees that Agent's disclaimer of any and all warranties in
connection with a sale, lease, license or other disposition of Collateral will
not be considered to adversely affect the commercial reasonableness of any such
disposition of the Collateral. If Agent sells, leases, licenses or otherwise
disposes of any of the Collateral on credit, Borrowers will be credited only
with payments actually made in cash by the recipient of such Collateral and
received by Agent and applied to the Obligations. If any Person fails to pay for
Collateral acquired pursuant this Section 11.3(f) on credit, Agent may re-offer
the Collateral for sale, lease, license or other disposition.

-61-

--------------------------------------------------------------------------------

 

(g)Investment Property; Voting and Other Rights; Irrevocable Proxy.

(i)All rights of each Loan Party Obligor to exercise any of the voting and other
consensual rights which it would otherwise be entitled to exercise in accordance
with the terms hereof with respect to any Investment Property, and to receive
any dividends, payments, and other distributions which it would otherwise be
authorized to receive and retain in accordance with the terms hereof with
respect to any Investment Property, shall immediately, at the election of Agent
(without requiring any notice) cease, and all such rights shall thereupon become
vested solely in Agent, and Agent (personally or through an agent) shall
thereupon be solely authorized and empowered, without notice, to (A) transfer
and register in its name, or in the name of its nominee, the whole or any part
of the Investment Property, it being acknowledged by each Loan Party Obligor
that any such transfer and registration may be effected by Agent through its
irrevocable appointment as attorney-in-fact pursuant to Section 11.3(g)(ii) and
Section 6.4, (B) exchange certificates or instruments representing or evidencing
Investment Property for certificates or instruments of smaller or larger
denominations, (C) exercise the voting and all other rights as a holder with
respect to all or any portion of the Investment Property (including all economic
rights, all control rights, authority and powers, and all status rights of each
Loan Party Obligor as a member or as a shareholder (as applicable) of the
Issuer), (D) collect and receive all dividends and other payments and
distributions made thereon, (E) notify the parties obligated on any Investment
Property to make payment to Agent of any amounts due or to become due
thereunder, (F) endorse instruments in the name of each Loan Party Obligor to
allow collection of any Investment Property, (G) enforce collection of any of
the Investment Property by suit or otherwise, and surrender, release, or
exchange all or any part thereof, or compromise or renew for any period (whether
or not longer than the original period) any liabilities of any nature of any
Person with respect thereto, (H) consummate any sales of Investment Property or
exercise any other rights as set forth in Section 11.3(f), (I) otherwise act
with respect to the Investment Property as though Agent was the outright owner
thereof and (J) exercise any other rights or remedies Agent may have under the
UCC, other applicable law or otherwise.  

(ii)EACH LOAN PARTY OBLIGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS AGENT AS
ITS PROXY AND ATTORNEY-IN-FACT FOR SUCH LOAN PARTY OBLIGOR WITH RESPECT TO ALL
OF EACH SUCH LOAN PARTY OBLIGOR'S INVESTMENT PROPERTY WITH THE RIGHT, DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE, TO TAKE ANY OF THE FOLLOWING
ACTIONS:  (A) TRANSFER AND REGISTER IN AGENT'S NAME, OR IN THE NAME OF ITS
NOMINEE, THE WHOLE OR ANY PART OF THE INVESTMENT PROPERTY, (B) VOTE THE PLEDGED
EQUITY, WITH FULL POWER OF SUBSTITUTION TO DO SO, (C) RECEIVE AND COLLECT ANY
DIVIDEND OR ANY OTHER PAYMENT OR DISTRIBUTION IN RESPECT OF, OR IN EXCHANGE FOR,
THE INVESTMENT PROPERTY OR ANY PORTION THEREOF, TO GIVE FULL DISCHARGE FOR THE
SAME AND TO INDORSE ANY INSTRUMENT MADE PAYABLE TO ANY LOAN PARTY OBLIGOR FOR
THE SAME, (D) EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES, AND REMEDIES
(INCLUDING ALL ECONOMIC RIGHTS, ALL CONTROL RIGHTS, AUTHORITY AND POWERS, AND
ALL STATUS RIGHTS OF EACH LOAN PARTY OBLIGOR AS A MEMBER OR AS A SHAREHOLDER (AS
APPLICABLE) OF THE ISSUER) TO WHICH A HOLDER OF THE PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING, WITH RESPECT TO THE PLEDGED EQUITY, GIVING OR WITHHOLDING
WRITTEN CONSENTS OF MEMBERS OR SHAREHOLDERS, CALLING SPECIAL MEETINGS OF MEMBERS
OR SHAREHOLDERS, AND VOTING AT SUCH MEETINGS), AND (E) TAKE ANY ACTION AND TO
EXECUTE ANY INSTRUMENT WHICH AGENT MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH
THE PURPOSES OF THIS AGREEMENT.  THE APPOINTMENT OF AGENT AS PROXY AND

-62-

--------------------------------------------------------------------------------

 

ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND SHALL BE VALID AND IRREVOCABLE
UNTIL (x) ALL OF THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL IN CASH IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(y) AGENT AND LENDERS HAVE NO FURTHER OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, AND (z) THE COMMITMENTS UNDER THIS AGREEMENT HAVE EXPIRED
OR HAVE BEEN TERMINATED (IT BEING UNDERSTOOD AND AGREED THAT SUCH OBLIGATIONS
WILL BE AUTOMATICALLY REINSTATED IF AT ANY TIME PAYMENT, IN WHOLE OR IN PART, OF
ANY OF THE OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY
AGENT OR ANY LENDER FOR ANY REASON WHATSOEVER, INCLUDING AS A PREFERENCE,
FRAUDULENT CONVEYANCE, OR OTHERWISE UNDER ANY BANKRUPTCY, INSOLVENCY, OR SIMILAR
LAW, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE; IT BEING FURTHER UNDERSTOOD
THAT IN THE EVENT PAYMENT OF ALL OR ANY PART OF THE OBLIGATIONS IS RESCINDED OR
MUST BE RESTORED OR RETURNED, ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
(INCLUDING ALL REASONABLE INTERNAL AND EXTERNAL ATTORNEYS' FEES AND
DISBURSEMENTS) INCURRED BY AGENT AND LENDERS IN DEFENDING AND ENFORCING SUCH
REINSTATEMENT SHALL HEREBY BE DEEMED TO BE INCLUDED AS A PART OF THE
OBLIGATIONS).  SUCH APPOINTMENT OF AGENT AS PROXY AND AS ATTORNEY-IN-FACT SHALL
BE VALID AND IRREVOCABLE AS PROVIDED HEREIN NOTWITHSTANDING ANY LIMITATIONS TO
THE CONTRARY SET FORTH IN ANY GOVERNING DOCUMENTS OF ANY LOAN PARTY OBLIGOR, ANY
ISSUER, OR OTHERWISE.

(iii)In order to further effect the foregoing transfer of rights in favor of
Agent, during the continuance of an Event of Default, each Loan Party Obligor
hereby authorizes and instructs each Issuer of Investment Property pledged by
such Loan Party Obligor to comply with any instruction received by such Issuer
from Agent without any other or further instruction from such Loan Party
Obligor, and each Loan Party Obligor acknowledges and agrees that each Issuer
shall be fully protected in so complying, and to pay any dividends,
distributions, or other payments with respect to any of the Investment Property
directly to Agent.

(iv)Upon exercise of the proxy set forth herein, all prior proxies given by any
Loan Party Obligor with respect to any of the Pledged Equity or other Investment
Property, other than to Agent, are hereby revoked, and no subsequent proxies,
other than to Agent will be given with respect to any of the Pledged Equity or
any of the other Investment Property unless Agent otherwise subsequently agrees
in writing.  Agent, as proxy, will be empowered and may exercise the irrevocable
proxy to vote the Pledged Equity and the other Investment Property at any and
all times during the existence of an Event of Default, including, at any meeting
of shareholders or members, as the case may be, however called, and at any
adjournment thereof, or in any action by written consent, and may waive any
notice otherwise required in connection therewith.  To the fullest extent
permitted by applicable law, Agent shall have no agency, fiduciary or other
implied duties to any Loan Party Obligor, any Issuer, any Loan Party or any
other Person when acting in its capacity as such proxy or
attorney-in-fact.  Each Loan Party Obligor hereby waives and releases any claims
that it may otherwise have against Agent with respect to any breach, or alleged
breach, of any such agency, fiduciary or other duty.

-63-

--------------------------------------------------------------------------------

 

(v)Any transfer to Agent or its nominee, or registration in the name of Agent or
its nominee, of the whole or any part of the Investment Property shall be made
solely for purposes of effectuating voting or other consensual rights with
respect to the Investment Property in accordance with the terms of this
Agreement and is not intended to effectuate any transfer of ownership of any of
the Investment Property.  Notwithstanding the delivery by Agent of any
instruction to any Issuer or any exercise by Agent of an irrevocable proxy or
otherwise, Agent shall not be deemed the owner of, or assume any obligations or
any liabilities whatsoever of the owner or holder of, any Investment Property
unless and until Agent expressly accepts such obligations in a duly authorized
and executed writing and agrees in writing to become bound by the applicable
Governing Documents or otherwise becomes the owner thereof under applicable law
(including through a sale as described in Section 11.3(f)). The execution and
delivery of this Agreement shall not subject Agent to, or transfer or pass to
Agent, or in any way affect or modify, the liability of any Loan Party Obligor
under the Governing Documents of any Issuer or any related agreements,
documents, or instruments or otherwise.  In no event shall the execution and
delivery of this Agreement by Agent, or the exercise by Agent of any rights
hereunder or assigned hereby, constitute an assumption of any liability or
obligation whatsoever of any Loan Party Obligor to, under, or in connection with
any of the Governing Documents of any Issuer or any related agreements,
documents, or instruments or otherwise.

(vi)Compliance with the Securities Act as now in effect or as hereafter amended,
or any similar statute hereafter adopted with similar purpose or effect, as well
as any applicable "Blue Sky" or other state securities laws, if applicable to
the Collateral or the portion thereof being sold, may require strict limitations
as to the manner in which the Agent or any subsequent transferee may dispose of
the Collateral. With respect to any disposition as to which the Securities Act
or analogous state securities laws is applicable, each Loan Party Obligor hereby
waives any objection to sale in a compliant manner, and agrees that the Agent
has no obligation to obtain the maximum possible price for the Collateral so
long as the Agent proceeds in a commercially reasonable manner.  Without
limiting the generality of the foregoing, each Loan Party Obligor agrees that in
conducting a disposition of the Collateral as to which the Securities Act or
analogous state securities laws applies, Agent may seek to sell the Collateral
by private placement, and may restrict bidders and prospective purchasers to
those who are willing to represent that they are purchasing for investment only
and not for distribution and who otherwise satisfy qualifications designed to
ensure compliance with the Securities Act and analogous state securities laws
and those that may be established in the Issuer’s Governing Documents. Each Loan
Party Obligor acknowledges that in order to protect Agent's interest, it may be
necessary to sell the Collateral at a price less than the maximum price
attainable if a sale were delayed or were made in another manner, including,
without limitation, a public offering under the Securities Act. In order to
address these potential compliance requirements, Agent may solicit offers to
purchase the Collateral from a limited number of bidders reasonably believed by
Agent to be institutional investors or accredited investors. If Agent solicits
offers in a commercially reasonable manner, then acceptance by Agent of one or
more of the offers shall be deemed to be a commercially reasonable method of
disposition of the Collateral and Agent will not be responsible or liable for
selling all or any portion of the Collateral at a price that Agent deems in good
faith to be reasonable.  Agent is under no obligation to delay a disposition of
any portion of the Collateral that are securities under the Securities Act or
applicable “Blue Sky” or other state securities law for the period of time
necessary to permit any Loan Party Obligor or the Issuer to register the
securities for public sale under the Securities Act or under applicable “Blue
Sky” or other state securities laws, even if a Loan Party Obligor or the Issuer
agrees to do so.  In addition, to the extent not prohibited by applicable law,
each Loan Party Obligor waives any right to prior notice (except to the extent
expressly provided in this Agreement) or judicial hearing in connection with the
taking possession or the disposition of any of the Collateral, including any
right which Loan Party Obligor otherwise would have.

-64-

--------------------------------------------------------------------------------

 

(vii)To the extent permitted under applicable law, Agent is not required to
conduct any foreclosure sale of the Investment Property or any portion thereof.

(viii)Agent, at its option, may obtain the appointment of a receiver to take
possession of the Investment Property and, at the option of Agent, a receiver
may be empowered (i) to collect, receive and enforce all distributions, (ii) to
exercise the rights of Agent as provided in this Agreement, (iii) to collect all
other amounts owed to any Loan Party Obligor in respect of the Investment
Property as and when due to any Loan Party Obligor, (iv) to otherwise collect,
sell or dispose of the Investment Property, (v) to exercise all rights in and
under the Investment Property; and (vi) to turn over all net proceeds to
Agent.  Each Loan Party Obligor irrevocably and unconditionally agrees that a
receiver may be appointed by a court to take the actions listed above without
regard to the adequacy of the security for the Obligations, and the actions of
the receiver may be taken in the name of the receiver, any Loan Party Obligor or
Agent.

(ix)Agent may elect to conduct a sale of an economic interest in any Investment
Property constituting limited liability company interests that does not result
in the purchaser being admitted as a substitute limited liability company member
in the Issuer, and that any sale or dispositions made in good faith will be
considered commercially reasonable, notwithstanding the possibility that a
substantially higher price might be realized if the purchaser were able to be
admitted as a substitute limited liability company member rather than the holder
of only an economic interest in the Issuer.

(x)Agent may disclose to prospective purchasers all of the information relating
to the Investment Property (and the applicable Issuer) that is in the Agent's
possession or otherwise available to the Agent.

(xi)Each Loan Party Obligor hereby authorizes and instructs their respective
Issuer to comply with any instruction received by it from Agent in writing that
(i) states that an Event of Default has occurred and is continuing and (ii) is
otherwise in accordance with the terms of the provisions of this Agreement as to
Investment Property, without any other or further instructions from the
respective Loan Party Obligor, and such Loan Party Obligor agrees that Issuer be
fully protected in so complying.

(h)Election of Remedies.  Agent shall have the right in Agent's sole discretion
to determine which rights, security, Liens or remedies Agent may at any time
pursue, foreclose upon, relinquish, subordinate, modify or take any other action
with respect to, without in any way impairing, modifying or affecting any of
Agent's other rights, security, Liens or remedies with respect to any Collateral
or any of Agent's rights or remedies under this Agreement or any other Loan
Document.

(i)Agent's Obligations.  Each Loan Party Obligor agrees that Agent shall not
have any obligation to preserve rights to any Collateral against prior parties
or to marshal any Collateral of any kind for the benefit of any other creditor
of any Loan Party Obligor or any other Person.  Agent shall not be responsible
to any Loan Party Obligor or any other Person for loss or damage resulting from
Agent's failure to enforce its Liens or collect any Collateral or Proceeds or
any monies due or to become due under the Obligations or any other liability or
obligation of any Loan Party Obligor to Agent.

(j)Waiver of Rights by Loan Party Obligors.  Except as otherwise expressly
provided for in this Agreement or by non-waivable applicable law, each Loan
Party waives  (i) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which any
Loan Party Obligor may in any way be liable, and

-65-

--------------------------------------------------------------------------------

 

hereby ratifies and confirms whatever Agent may do in this regard, (ii) all
rights to notice and a hearing prior to Agent's taking possession or control of,
or to Agent's replevy, attachment or levy upon, the Collateral or any bond or
security which might be required by any court prior to allowing Agent to
exercise any of its remedies and (iii) the benefit of all valuation, appraisal,
marshaling and exemption laws.  If any notice of a proposed sale or other
disposition of any part of the Collateral is required under applicable law, each
Loan Party Obligor agrees that ten (10) calendar days prior notice of the time
and place of any public sale and of the time after which any private sale or
other disposition is to be made is commercially reasonable.

12.LOAN GUARANTY.

12.1.Guaranty.  Each Loan Party Obligor hereby agrees that it is jointly and
severally liable for, and absolutely and unconditionally guaranties to Agent,
for the ratable benefit of the Lenders, the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter,
all of the Obligations and all costs and expenses, including all court costs and
attorneys' and paralegals' fees (including internal and external counsel and
paralegals) and expenses of Agent or any Lender in endeavoring to collect all or
any part of the Obligations from, or in prosecuting any action against, any
Borrower, any Loan Party Obligor or any Other Obligor of all or any part of the
Obligations (and such costs and expenses paid or incurred shall be deemed to be
included in the Obligations).  Each Loan Party Obligor further agrees that the
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guaranty
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any branch or Affiliate of Agent
that extended any portion of the Obligations.

12.2.Guaranty of Payment.  This Loan Guaranty is a guaranty of payment and not
of collection. Each Loan Party Obligor waives any right to require Agent to sue
or otherwise take action against any Borrower, any other Loan Party Obligor, any
Other Obligor, or any other Person obligated for all or any part of the
Obligations, or otherwise to enforce its payment against any Collateral securing
all or any part of the Obligations.

12.3.No Discharge or Diminishment of Loan Guaranty.

(a)Except as otherwise expressly provided for herein, the obligations of each
Loan Party Obligor hereunder are unconditional and absolute and not subject to
any reduction, limitation, impairment or termination for any reason (other than
the indefeasible payment in full in cash of all of the Obligations),
including:  (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any Obligor; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Borrower or any Obligor
or their respective assets or any resulting release or discharge of any
obligation of any Borrower or any Obligor; or (iv) the existence of any claim,
setoff or other rights which any Loan Party Obligor may have at any time against
any Borrower, any Obligor, Agent, or any other Person, whether in connection
herewith or in any unrelated transactions.  

(b)The obligations of each Loan Party Obligor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Borrower or any Obligor of the Obligations or any part
thereof.  

-66-

--------------------------------------------------------------------------------

 

(c)Further, the obligations of any Loan Party Obligor hereunder shall not be
discharged or impaired or otherwise affected by: (i) the failure of Agent to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for all or any
part of the Obligations or all or any part of any obligations of any Obligor;
(iv) any action or failure to act by Agent with respect to any Collateral; or
(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Party Obligor or that would otherwise operate as a discharge of any Loan Party
Obligor as a matter of law or equity (other than the indefeasible payment in
full in cash of all of the Obligations).  

12.4.Defenses Waived.  To the fullest extent permitted by applicable law, each
Loan Party Obligor hereby waives any defense based on or arising out of any
defense of any Loan Party Obligor or the unenforceability of all or any part of
the Obligations from any cause, or the cessation from any cause of the liability
of any Loan Party Obligor, other than the indefeasible payment in full in cash
of all of the Obligations. Without limiting the generality of the foregoing,
each Loan Party Obligor irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against any Borrower, any Obligor, or any other
Person.  Each Loan Party Obligor confirms that it is not a surety under any
state law and shall not raise any such law as a defense to its obligations
hereunder.  Agent may, at its election, foreclose on any Collateral held by it
by one or more judicial or nonjudicial sales, accept an assignment of any such
Collateral in lieu of foreclosure or otherwise act or fail to act with respect
to any Collateral, compromise or adjust any part of the Obligations, make any
other accommodation with any Borrower or any Obligor or exercise any other right
or remedy available to it against any Borrower or any Obligor, without affecting
or impairing in any way the liability of any Loan Party Obligor under this Loan
Guaranty except to the extent the Obligations have been fully and indefeasibly
paid in cash.  To the fullest extent permitted by applicable law, each Loan
Party Obligor waives any defense arising out of any such election even though
that election may operate, pursuant to applicable law, to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of any Loan
Party Obligor against any Borrower or any Obligor or any security.

12.5.Rights of Subrogation.  No Loan Party Obligor will assert any right, claim
or cause of action, including a claim of subrogation, contribution or
indemnification that it has against any Borrower or any Obligor, or any
Collateral, until the Termination Date.

12.6.Reinstatement; Stay of Acceleration.  If at any time any payment of any
portion of the Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of any Borrower or
any other Person, or otherwise, each Loan Party Obligor's obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not Agent is in possession
of this Loan Guaranty. If acceleration of the time for payment of any of the
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Obligations shall nonetheless be payable by the
Loan Party Obligors forthwith on demand by Agent.  This Section 12.6 shall
remain operative even after the Termination Date and shall survive the payment
in full of all of the Loans.

12.7.Information.  Each Loan Party Obligor assumes all responsibility for being
and keeping itself informed of each Borrower's financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that each Loan Party
Obligor assumes and incurs under this Loan Guaranty, and agrees that Agent shall
not have any duty to advise any Loan Party Obligor of information known to it
regarding those circumstances or risks.

-67-

--------------------------------------------------------------------------------

 

12.8.Termination.  To the maximum extent permitted by law, each Loan Party
Obligor hereby waives any right to revoke this Loan Guaranty as to future
Obligations.  If such a revocation is effective notwithstanding the foregoing
waiver, each Loan Party Obligor acknowledges and agrees that (a) no such
revocation shall be effective until written notice thereof has been received by
Agent, (b) no such revocation shall apply to any Obligations in existence on the
date of receipt by Agent of such written notice (including any subsequent
continuation, extension, or renewal thereof, or change in the interest rate,
payment terms or other terms and conditions thereof), (c) no such revocation
shall apply to any Obligations made or created after such date to the extent
made or created pursuant to a legally binding commitment of Agent, (d) no
payment by any Borrower, any other Loan Party Obligor, or from any other source,
prior to the date of Agent's receipt of written notice of such revocation shall
reduce the maximum obligation of any Loan Party Obligor hereunder and (e) any
payment, by any Borrower or from any source other than a Loan Party Obligor
which has made such a revocation, made subsequent to the date of such
revocation, shall first be applied to that portion of the Obligations as to
which the revocation is effective and which are not, therefore, guaranteed
hereunder, and to the extent so applied shall not reduce the maximum obligation
of any Loan Party Obligor hereunder.

12.9.Maximum Liability.  The provisions of this Loan Guaranty are severable, and
in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Loan Party Obligor
under this Loan Guaranty would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of such Loan Party Obligor's
liability under this Loan Guaranty, then, notwithstanding any other provision of
this Loan Guaranty to the contrary, the amount of such liability shall, without
any further action by the Loan Party Obligors, Agent or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Party Obligor's "Maximum
Liability").  This Section 12.9 with respect to the Maximum Liability of each
Loan Party Obligor is intended solely to preserve the rights of Agent and the
Lenders to the maximum extent not subject to avoidance under applicable law, and
no Loan Party Obligor or any other Person shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Party Obligor hereunder shall not
be rendered voidable under applicable law. Each Loan Party Obligor agrees that
the Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Party Obligor without impairing this Loan Guaranty or
affecting the rights and remedies of Agent hereunder; provided, that nothing in
this sentence shall be construed to increase any Loan Party Obligor's
obligations hereunder beyond its Maximum Liability.

12.10.Contribution.  In the event any Loan Party Obligor shall make any payment
or payments under this Loan Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Loan Guaranty (such Loan Party Obligor a "Paying Guarantor"), each other
Loan Party Obligor (each a "Non-Paying Guarantor") shall contribute to such
Paying Guarantor an amount equal to such Non-Paying Guarantor's "Relevant
Percentage" of such payment or payments made, or losses suffered, by such Paying
Guarantor.  For purposes of this Section 12.10, each Non-Paying Guarantor's
"Relevant Percentage" with respect to any such payment or loss by a Paying
Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (x) such Non-Paying Guarantor's Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Guarantor's Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from any Borrower after the
date hereof (whether by loan, capital infusion or by other means) to (y) the
aggregate Maximum Liability of all Loan Party Obligors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Party Obligor, the
aggregate amount of all monies received by such Loan Party Obligors from any
Borrower after the date hereof (whether by loan, capital infusion or by other
means).  Nothing in this

-68-

--------------------------------------------------------------------------------

 

provision shall affect any Loan Party Obligor's several liability for the entire
amount of the Obligations (up to such Loan Party Obligor's Maximum
Liability).  Each of the Loan Party Obligors covenants and agrees that its right
to receive any contribution under this Loan Guaranty from a Non-Paying Guarantor
shall be subordinate and junior in right of payment to the payment in full in
cash of all of the Obligations.  This provision is for the benefit of Agent and
the Lenders and the Loan Party Obligors and may be enforced by any one, or more,
or all of them, in accordance with the terms hereof.

12.11.Liability Cumulative.  The liability of each Loan Party Obligor under this
Section 12 is in addition to and shall be cumulative with all liabilities of
each Loan Party Obligor to Agent and the Lenders under this Agreement and the
other Loan Documents to which such Loan Party Obligor is a party or in respect
of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

13.PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF TAXES.

(a)Any and all payments by or on account of any obligation of the Loan Party
Obligors hereunder or under any other Loan Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable laws require the Loan Party
Obligors to withhold or deduct any Tax, such Tax shall be withheld or deducted
in accordance with such laws as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(b)If any Loan Party Obligor shall be required by applicable law to withhold or
deduct any Taxes from any payment, then (i) such Loan Party Obligor shall
withhold or make such deductions as are required based upon the information and
documentation it has received pursuant to subsection (e) below, (ii) such Loan
Party Obligor shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the applicable law and (iii)
to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Loan Party Obligors shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section) the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.  Upon request by
Agent or other Recipient, Borrower Representative shall deliver to Agent or such
other Recipient, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment of
Indemnified Taxes, a copy of any return required by applicable law to report
such payment or other evidence of such payment reasonably satisfactory to Agent
or such other Recipient, as the case may be.

(c)Without limiting the provisions of subsections (a) and (b) above, the Loan
Party Obligors shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(d)Without limiting the provisions of subsections (a) through (c) above, each
Loan Party Obligor shall, and does hereby, on a joint and several basis,
indemnify Agent, each Lender and each other Recipient (and their respective
directors, officers, employees, affiliates and agents) and shall make payment in
respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid or incurred by Agent, any Lender or any other Recipient on account
of, or in connection with any Loan Document or a breach by a Loan Party Obligor
thereof, and any penalties, interest and related expenses and losses arising
therefrom or with respect thereto (including the fees, charges and disbursements
of any internal or external counsel or other tax

-69-

--------------------------------------------------------------------------------

 

advisor for Agent, any Lender or any other Recipient (or their respective
directors, officers, employees, affiliates, and agents)), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of any
such payment or liability delivered to Borrower Representative shall be
conclusive absent manifest error.  Notwithstanding any provision in this
Agreement to the contrary, this Section 13 shall remain operative even after the
Termination Date and shall survive the payment in full of all of the Loans.

(e)Each Lender shall deliver to Borrower Representative and each Lender and each
Participant shall deliver to Agent, at the time or times prescribed by
applicable laws, such properly completed and executed documentation prescribed
by applicable laws or by the taxing authorities of any jurisdiction and such
other reasonably requested information as will permit Borrower Representative or
Agent, as the case may be, to determine (x) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (y) if
applicable, the required rate of withholding or deduction and (z) such Lender's
or Participant's entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Recipient by the
Loan Party Obligors pursuant to this Agreement or otherwise to establish such
Recipient's status for withholding tax purposes in the applicable jurisdiction;
provided, that each Recipient shall only be required to deliver such
documentation as it may legally provide.  Without limiting the generality of the
foregoing, if a Borrower is resident for tax purposes in the United States:

(i)each Lender (or Participant) that is a "United States person" within the
meaning of Section 7701(a)(30) of the Code shall deliver to Borrower
Representative and Agent (or any Lender granting a participation as applicable)
an executed original of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable law or reasonably
requested by Borrower Representative or Agent (or Lender granting a
participation) as will enable Borrower Representative or Agent (or Lender
granting a participation) as the case may be, to determine whether or not such
Lender (or Participant) is subject to backup withholding or information
reporting requirements under the Code;  

(ii)each Lender (or Participant) that is not a "United States person" within the
meaning of Section 7701(a)(30) of the Code (a "Non-U.S. Recipient") shall
deliver to Borrower Representative and Agent (or any Lender granting a
participation in case the Non-U.S. Recipient is a Participant) on or prior to
the date on which such Non-U.S. Person becomes a party to this Agreement or a
Participant (and from time to time thereafter upon the reasonable request of
Borrower Representative or Agent but only if such Non-U.S. Recipient is legally
entitled to do so), whichever of the following is applicable: (A) executed
originals of Internal Revenue Service Form W‑8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party; (B)
executed originals of Internal Revenue Service Form W‑8ECI; (C) executed
originals of Internal Revenue Service Form W‑8IMY and all required supporting
documentation; (D) each Non-U.S. Recipient claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, shall provide
(x) a certificate to the effect that such Non-U.S. Recipient is not (1) a "bank"
within the meaning of section 881(c)(3)(A) of the Code, (2) a "10 percent
shareholder" of Borrowers within the meaning of section 881(c)(3)(B) of the
Code, or (3) a "controlled foreign corporation" described in section
881(c)(3)(C) of the Code and (y) executed originals of  Internal Revenue Service
Form W-8BEN; and/or (E) executed originals of any other form prescribed by
applicable law (including FATCA) as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower Representative or Agent to determine the withholding or deduction
required to be made.  Each Non-U.S. Recipient shall promptly notify Borrower
Representative and Agent (or any Lender granting a participation if the Non-U.S.
Recipient is a Participant) of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

-70-

--------------------------------------------------------------------------------

 

14.AGENT

14.1.Appointment.  Each of the Lenders hereby irrevocably appoints Agent as its
agent and authorizes Agent to take such actions on its behalf, including
execution of the other Loan Documents, and to exercise such powers as are
delegated to Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive authority
to (a) act as the disbursing and collecting agent for Lenders with respect to
all payments and collections arising in connection with the Loan Documents; (b)
execute and deliver as Agent, each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document; (c) make
Loans, for itself or on behalf of Lenders, as provided in the Loan Documents,
(d) act as collateral agent for Lenders for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein and execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents;
(e) manage, supervise or otherwise deal with Collateral; (f) exclusively
receive, apply, and distribute payments and proceeds of the Collateral as
provided in the Loan Documents, (g) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents, (h) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, applicable law or otherwise, including the determination of
eligibility of Accounts and Inventory, the necessity and amount of Reserves and
all other determinations and decisions relating to ordinary course
administration of the credit facilities contemplated hereunder; and (i) incur
and pay such expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents, whether or not  any Loan Party is obligated to reimburse Agent or
Lenders for such expenses pursuant to the Loan Documents or otherwise.  The
provisions of this Article are solely for the benefit of Agent and the Lenders,
and the Loan Parties shall not have rights as a third-party beneficiary of any
of such provisions. It is understood and agreed that the use of the term "agent"
as used herein or in any other Loan Documents (or any similar term) with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

14.2.Rights as a Lender.  The Person serving as Agent hereunder, if it is a
Lender, shall have the same rights and powers in its capacity as a Lender as any
other Lender and may exercise the same as though it were not Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Loan Party or any Subsidiary or any
Affiliate thereof as if it were not Agent hereunder without notice to or consent
of the other Lenders.

14.3.Duties and Obligations.  Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a)  Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) Agent shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that Agent is required to exercise
as directed in writing by the Required Lenders, and, (c) except as expressly set
forth in the Loan Documents, Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any Subsidiary that is communicated to or obtained by the Person
serving as Agent or any of its Affiliates in any capacity.  Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.  Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to Agent by a Borrower
or a Lender, and Agent shall not be responsible for or have any duty to
ascertain or inquire

-71-

--------------------------------------------------------------------------------

 

into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to Agent.  Agent
shall be under no obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of any Loan Party.

14.4.Reliance.  Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon.  Agent
may consult with and employ Agent Professionals, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by an Agent Professional (who may be counsel for any
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document, unless Agent shall first receive such advice or concurrence
of the Lenders as it deems appropriate and until such instructions are received,
Agent shall act, or refrain from acting, as it deems advisable. If Agent so
requests, it shall first be indemnified to its reasonable satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

14.5.Actions through Sub-Agents.  Agent may perform any and all of its duties
and exercise its rights and powers by or through any one or more sub-agents
appointed by Agent.  Agent may also perform its duties through employees and
other Agent-Related Persons.  Agent shall not be responsible for the negligence
or misconduct of any sub-agent, employee or Agent Professional that it selects
as long as such selection was made without gross negligence or willful
misconduct.  Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers through their respective Affiliates and other
related parties.  The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the related parties of Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

14.6.Resignation.  Subject to the appointment and acceptance of a successor
Agent as provided in this paragraph, Agent may resign at any time by notifying
the Lenders and Borrower Representative.  Upon any such resignation, the
Required Lenders shall have the right, in consultation with Borrower
Representative, to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent.  Upon the acceptance of its appointment as Agent hereunder by
its successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents.  The fees payable by Borrowers to a successor Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
by Borrower Representative and such

-72-

--------------------------------------------------------------------------------

 

successor.  Notwithstanding the foregoing, in the event no successor Agent shall
have been so appointed and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its intent to resign, the
retiring Agent may give notice of the effectiveness of its resignation to the
Lenders and Borrower Representative, whereupon, on the date of effectiveness of
such resignation stated in such notice, (a) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents, provided that, solely for purposes of maintaining any security
interest granted to the Agent under any Loan Document for the benefit of the
Lenders, the retiring Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Lenders and, in the case of
any Collateral in the possession of Agent, shall continue to hold such
Collateral, in each case until such time as a successor Agent is appointed and
accepts such appointment in accordance with this paragraph (it being understood
and agreed that the retiring Agent shall have no duly or obligation to take any
further action under any Loan Document, including any action required to
maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, provided that (i) all payments
required to be made hereunder or under any other Loan Document to the Agent for
the account of any Person other than Agent shall be made directly to such Person
and (ii) all notices and other communications required or contemplated to be
given or made to Agent shall also directly be given or made to each
Lender.  Following the effectiveness of the Agent's resignation from its
capacity as such, the provisions of this Article, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring Agent, its
sub‑agents and their respective related parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Agent and in
respect of the matters referred to in the proviso under clause (a) above.

14.7.Non-Reliance.  

(a)Each Lender acknowledges and agrees that none of the Agent-Related Persons
has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrowers and their
respective Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender.  Each
Lender further acknowledges the extensions of credit made hereunder are
commercial loans and not investments in a business enterprise or
securities.  Each Lender further represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
has, independently and without reliance upon any Agent-Related Person, any
arranger of this credit facility or any amendment thereto or any other Lender
and based on such due diligence,  documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable laws relating to the transactions contemplated hereby, and
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder.  Each Lender shall,
independently and without reliance upon any Agent-Related Person, any arranger
of this credit facility or any amendment thereto or any other Lender and based
on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
any Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own credit analysis and decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder , and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document
and in deciding whether or to the extent to which it will continue as a Lender
or assign or otherwise transfer its rights, interests and obligations
hereunder.  Except for notices, reports, and other documents expressly herein
required to be furnished to the Lenders by Agent, Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Borrower or any other Person party to a
Loan Document that may

-73-

--------------------------------------------------------------------------------

 

come into the possession of any of the Agent-Related Persons. Each Lender
acknowledges that Agent does not have any duty or responsibility, either
initially or on a continuing to provide such Lender with any credit or other
information with respect to any Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent's or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.

(b)Each Lender hereby agrees that (i) it has requested a copy of each appraisal,
audit or field examination report prepared by or on behalf of Agent; (ii)  Agent
(A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any such report or any of the information contained
therein or any inaccuracy or omission contained in or relating to any such
report and (B) shall not be liable for any information contained in any such
report; (iii) such reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties' books and records, as well as on representations of the Loan Parties'
personnel and that Agent undertakes no obligation to update, correct or
supplement such reports; (iv) it will keep all such reports confidential and
strictly for its internal use, not share any such report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold Agent and any such other Person
preparing any such report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any such
report in connection with any extension of credit that the indemnifying Lender
has made or may make to any Borrower, or the indemnifying Lender's participation
in, or the indemnifying Lender's purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold Agent and any such other Person
preparing any such report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys' fees of both internal and external counsel) of Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any such report through the indemnifying Lender.

14.8.Not Partners or Co-Venturers; Agent as Representative of the Secured
Parties.  

(a)The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in the
case of Agent) authorized to act for, any other Lender.  Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.

(b)In its capacity, Agent is a "representative" of the Lenders within the
meaning of the term "secured party" as defined in the UCC.  Each Lender
authorizes Agent to enter into each of the Loan Documents to which it is a party
and to take all action contemplated by such documents.  Each Lender agrees that
no Lender (other than Agent) shall have the right individually to seek to
realize upon the security granted by any Loan Document, it being understood and
agreed that such rights and remedies may be exercised solely by Agent for the
benefit of the Lenders upon the terms of the Loan Documents.  In the event that
any Collateral is hereafter pledged by any Person as collateral security for the
Obligations, Agent is hereby authorized, and hereby granted a power of attorney,
to execute and deliver on behalf of the Lenders any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of Agent on
behalf of the Lenders.

(c)Agent hereby appoints each other Lender as its agent (and each Lender hereby
accepts such appointment) for the purpose of perfecting Agent’s Liens in assets
which, in accordance with Article 8 or Article 9, as applicable, of the UCC can
be perfected by possession or control.  Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,

-74-

--------------------------------------------------------------------------------

 

promptly upon Agent’s request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent’s instructions.  Agent
shall have no obligation whatsoever to any of the Lenders  (i) to verify or
assure that the Collateral exists or is owned by any Borrower or its
Subsidiaries or is cared for, protected, or insured or has been encumbered, (ii)
to verify or assure that Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, (iii) to verify or assure that any particular items of
Collateral meet the eligibility criteria applicable in respect thereof, (iv) to
impose, maintain, increase, reduce, implement or eliminate any particular
reserve hereunder or to determine whether the amount of any reserve is
appropriate or not, or (v) to exercise at all or in any particular manner or
under any duty of care, disclosure or fidelity, or to continue exercising, any
of the rights, authorities and powers granted or available to Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein,

14.9. Credit Bidding.  The Loan Parties and the Lenders hereby irrevocably
authorize Agent, based upon the instruction of the Required Lenders, to Credit
Bid and purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (and the Loan Parties shall approve Agent
as a qualified bidder and such Credit Bid as qualified bid) at any sale thereof
conducted by Agent, based upon the instruction of the Required Lenders, under
any provisions of the UCC, as part of any sale or investor solicitation process
conducted by any Loan Party, any interim receiver, receiver, receiver and
manager, administrative receiver, trustee, agent or other Person pursuant or
under any insolvency laws; provided, however, that (i) the Required Lenders may
not direct Agent in any manner that does not treat each of the Lenders equally,
without preference or discrimination, in respect of consideration received as a
result of the Credit Bid, (ii) the acquisition documents shall be commercially
reasonable and contain customary protections for minority holders such as among
other things, anti-dilution and tag-along rights, (iii) the exchanged debt or
equity securities must be freely transferable, without restriction (subject to
applicable securities laws) and (iv) reasonable efforts shall be made to
structure the acquisition in a manner that causes the governance documents
pertaining thereto to not impose any obligations or liabilities upon the Lenders
individually (such as indemnification obligations).  Agent, based upon the
instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such Credit Bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration.  For purposes
of the preceding sentence, the term "Credit Bid" shall mean, an offer submitted
by Agent (on behalf of the Lender group), based upon the instruction of the
Required Lenders, to acquire the property of any Loan Party or any portion
thereof in exchange for and in full and final satisfaction of all or a portion
(as determined by Agent, based upon the instruction of the Required Lenders) of
the claims and Obligations under this Agreement and other Loan Documents.

14.10.Certain Collateral Matters.  The Lenders irrevocably authorize Agent, at
its option and in its discretion, (a) to release any Lien granted to or held by
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Loans and all other obligations of Borrowers hereunder;
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder (including the release of
any guarantor); or (iii) subject to Section 15.5 if approved, authorized or
ratified in writing by the Required Lenders; or (b) to subordinate its interest
in any Collateral to any holder of a Lien on such Collateral which is permitted
by clause (a) of the definition of Permitted Liens (it being understood that
Agent may conclusively rely on a certificate from Borrower Representative in
determining whether the Indebtedness secured by any such Lien is permitted
hereunder).  Upon request by Agent at any time, the Lenders will confirm in
writing Agent's authority to release, or subordinate its interest in, particular
types or items of Collateral pursuant to this Section 14.10.  Agent may, and at
the direction of Required Lenders shall, give blockage notices in connection
with any subordinated debt and each Lender hereby authorizes Agent to give such
notices.  Each Lender further agrees that it will not act unilaterally to
deliver such notices.

-75-

--------------------------------------------------------------------------------

 

14.11.Restriction on Actions by Lenders.  Each Lender agrees that it shall not,
without the express written consent of Agent, and shall, upon the written
request of Agent (to the extent it is lawfully entitled to do so), set off
against the Obligations, any amounts owing by such Lender to a Loan Party or any
deposit accounts of any Loan Party now or hereafter maintained with such
Lender.  Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken,
any action, including the commencement of any legal or equitable proceedings to
foreclose any loan or otherwise enforce any security interest in any of the
Collateral or to enforce all or any part of this Agreement or the other Loan
Documents.  All Enforcement Actions under this Agreement and the other Loan
Documents against the Loan Parties or any third party with respect to the
Obligations or the Collateral may only be taken by Agent (at the direction of
the Required Lenders or as otherwise permitted in this Agreement) or by its
agents at the direction of Agent.

14.12.Expenses.  Agent is authorized and directed to deduct and retain
sufficient amounts from payments or proceeds of the Collateral received by Agent
to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders.  In the event Agent is not reimbursed
for such costs and expenses by a Loan Party, each Lender hereby agrees that it
is and shall be obligated to pay to Agent such Lender’s ratable share
thereof.  Without limitation of the foregoing, each Lender shall reimburse Agent
upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including Agent Professional fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

14.13.Notice of Default or Event of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a "notice of default." Agent will promptly notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default.  Agent shall take such action with respect to such Default or
Event of Default as may be requested by the Required Lenders in accordance with
this Agreement; provided, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

14.14.Liability of Agent.  None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any of their
respective Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower, or any of their respective Subsidiaries or any other party to any
Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lenders to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Borrower or their respective
Subsidiaries.

-76-

--------------------------------------------------------------------------------

 

15.GENERAL PROVISIONS.

15.1.Notices.

(a)Notice by Approved Electronic Communications.  Agent and each of its
Affiliates is authorized to transmit, post or otherwise make or communicate, in
its sole discretion (but shall not be required to do so), by Approved Electronic
Communications in connection with this Agreement or any other Loan Document and
the transactions contemplated therein.  Agent is hereby authorized to establish
procedures to provide access to and to make available or deliver, or to accept,
notices, documents and similar items by posting to ABLSoft.  All uses of ABLSoft
and other Approved Electronic Communications shall be governed by and subject
to, in addition to the terms of this Agreement, the separate terms, conditions
and privacy policy posted or referenced in such system (or such terms,
conditions and privacy policy as may be updated from time to time, including on
such system) and any related contractual obligations executed by Agent and Loan
Parties in connection with the use of such system.  Each of the Loan Parties,
the Lenders and Agent hereby acknowledges and agrees that the use of ABLSoft and
other Approved Electronic Communications is not necessarily secure and that
there are risks associated with such use, including risks of interception,
disclosure and abuse and each indicates it assumes and accepts such risks by
hereby authorizing Agent and each of its Affiliates to transmit Approved
Electronic Communications.  ABLSoft and all Approved Electronic Communications
shall be provided "as is" and "as available".  None of Agent or any of its
Affiliates or related persons warrants the accuracy, adequacy or completeness of
ABLSoft or any other electronic platform or electronic transmission and
disclaims all liability for errors or omissions therein.  No warranty of any
kind is made by Agent or any of its Affiliates or related persons in connection
with ABLSoft or any other electronic platform or electronic transmission,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects.  Each Borrower and each other Loan Party executing this Agreement
agrees that Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with
ABLSoft, any Approved Electronic Communication or otherwise required for ABLSoft
or any Approved Electronic Communication.  Prior to the Closing Date, Borrower
Representative shall deliver to Agent a complete and executed Client User Form
regarding Borrowers’ use of ABLSoft in the form of Exhibit C annexed hereto.  No
Approved Electronic Communications shall be denied legal effect merely because
it is made electronically.  Approved Electronic Communications that are not
readily capable of bearing either a signature or a reproduction of a signature
may be signed, and shall be deemed signed, by attaching to, or logically
associating with such Approved Electronic Communication, an E-Signature, upon
which Agent and the Loan Parties may rely and assume the authenticity
thereof.  Each Approved Electronic Communication containing a signature, a
reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original.  Each
E-Signature shall be deemed sufficient to satisfy any requirement for a
"signature" and each Approved Electronic Communication shall be deemed
sufficient to satisfy any requirement for a "writing", in each case including
pursuant to this Agreement, any other Loan Document, the UCC, the Federal
Uniform Electronic Transactions Act, the Electronic Signatures in Global and
National Commerce Act and any substantive or procedural law governing such
subject matter.  Each party or beneficiary hereto agrees not to contest the
validity or enforceability of an Approved Electronic Communication or
E-Signature under the provisions of any applicable law requiring certain
documents to be in writing or signed; provided, that nothing herein shall limit
such party's or beneficiary's right to contest whether an Approved Electronic
Communication or E-Signature has been altered after transmission.  

-77-

--------------------------------------------------------------------------------

 

(b)All Other Notices.  All notices, requests, demands and other communications
under or in respect of this Agreement or any transactions hereunder, other than
those approved for or required to be delivered by Approved Electronic
Communications (including via ABLSoft or otherwise pursuant to Section 15.1(a)),
shall be in writing and shall be personally delivered or mailed (by prepaid
registered or certified mail, return receipt requested), sent by prepaid
recognized overnight courier service, or by email to the applicable party at its
address or email address indicated below,

If to Agent:

ENCINA BUSINESS CREDIT, LLC,
  as Agent
123 N Wacker Suite 2400
Chicago, IL 60606
Attention:
Email:  @encinabc.com

with a copy to:

McDonald Hopkins LLC

600 Superior Avenue East, Suite 2100

Cleveland, Ohio 44114
Attention: Jim Stief
Email:  jstief@mcdonaldhopkins.com

 

If to Borrower Representative, any Borrower or any other Loan Party:

Precision Industries, Inc.

325 East Warm Springs Road

Suite 102

Las Vegas, Nevada  89119

Attention:  Virland Johnson

Email:  virland.johnson@isaac.com

 

and to:

 

Precision Industries, Inc.

325 East Warm Springs Road

Suite 102

Las Vegas, Nevada  89119

Attention:  Michael J. Stein, Senior Vice President, General Counsel

Email:  mstein@liveventures.com

 

and to:

Baker & Hostetler LLP
312 Walnut Street, Suite 3200
Cincinnati, Ohio 45202
Attention:  Rob Morwood
Email:  rmorwood@bakerlaw.com

-78-

--------------------------------------------------------------------------------

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party delivered as aforesaid.  All such
notices, requests, demands and other communications shall be deemed given (i)
when personally delivered, (ii) three Business Days after being deposited in the
mails with postage prepaid (by registered or certified mail, return receipt
requested), (iii) one Business Day after being delivered to the overnight
courier service, if prepaid and sent overnight delivery, addressed as aforesaid
and with all charges prepaid or billed to the account of the sender or (iv) when
sent by email transmission to an email address designated by such addressee and
the sender receives a confirmation of transmission.

15.2.Severability.  If any provision of this Agreement or any other Loan
Document is held invalid or unenforceable, either in its entirety or by virtue
of its scope or application to given circumstances, such provision shall
thereupon be deemed modified only to the extent necessary to render same valid,
or not applicable to given circumstances, or excised from this Agreement or such
other Loan Document, as the situation may require, and this Agreement and the
other Loan Documents shall be construed and enforced as if such provision had
been included herein as so modified in scope or application, or had not been
included herein or therein, as the case may be.

15.3.Integration.  This Agreement and the other Loan Documents represent the
final, entire and complete agreement between each Loan Party that is a  party
hereto and thereto and Agent and supersede all prior and contemporaneous
negotiations, oral representations and agreements, all of which are merged and
integrated into this Agreement.  THERE ARE NO ORAL UNDERSTANDINGS,
REPRESENTATIONS OR AGREEMENTS BETWEEN THE PARTIES THAT ARE NOT SET FORTH IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.

15.4.Waivers.  The failure of Agent and the Lenders at any time or times to
require any Loan Party to strictly comply with any of the provisions of this
Agreement or any other Loan Documents shall not waive or diminish any right of
Agent later to demand and receive strict compliance therewith.  Any waiver of
any default shall not waive or affect any other default, whether prior or
subsequent, and whether or not similar.  None of the provisions of this
Agreement or any other Loan Document shall be deemed to have been waived by any
act or knowledge of Agent or its agents or employees, but only by a specific
written waiver signed by an authorized officer of Agent and any necessary
Lenders and delivered to Borrowers.  Once an Event of Default shall have
occurred, it shall be deemed to continue to exist and not be cured or waived
unless specifically waived in writing by an authorized officer of Agent and
Required Lenders and delivered to Borrowers.  Each Loan Party Obligor waives
demand, protest, notice of protest and notice of default or dishonor, notice of
payment and nonpayment, release, compromise, settlement, extension or renewal of
any commercial paper, Instrument, Account, General Intangible, Document, Chattel
Paper, Investment Property or guaranty at any time held by Agent on which such
Loan Party Obligor is or may in any way be liable, and notice of any action
taken by Agent, unless expressly required by this Agreement, and notice of
acceptance hereof.

15.5.Amendments.

(a)No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the other Loan Documents shall in any event be
effective unless the same shall be in writing and acknowledged by the Required
Lenders, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, that, except to the extent set forth in Section 14.9 hereof, no
amendment, modification, waiver or consent shall (i) extend or increase the
Commitment of any Lender without the written consent of such Lender, (ii) extend
the date scheduled for payment of any principal (excluding mandatory
prepayments) of or interest on the Loans or any fees payable hereunder without
the written consent of each Lender directly affected thereby, (iii) reduce the
principal amount of any Loan, the rate of interest thereon or any fees payable
hereunder, without the consent of each Lender directly affected thereby;
(iv) amend or

-79-

--------------------------------------------------------------------------------

 

modify the definitions of Borrowing Base, Eligible Accounts or Eligible
Inventory, or any components thereof (including, without limitation, any Advance
Rates), without the written consent of each Lender; or (v) release any guarantor
from its obligations under any Guaranty, other than as part of or in connection
with any disposition permitted hereunder, or release or subordinate its liens on
all or any substantial part of the Collateral granted under any of the other
Loan Documents (except as permitted by Section 14.10), change the definition of
Required Lenders, any provision of Section 6.2, any provision of this
Section 15.4, the provisions of Section 14.9 or reduce the aggregate Pro Rata
Share required to effect an amendment, modification, waiver or consent, without,
in each case set forth in this clause (v), the written consent of all
Lenders.  No provision of Section 14 or other provision of this Agreement
affecting Agent in its capacity as such shall be amended, modified or waived
without the consent of Agent.

(b)If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a "Non-Consenting Lender"), then, so long as Agent is not a Non-Consenting
Lender, Agent and/or a Person or Persons reasonably acceptable to Agent shall
have the right to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent's request, sell and
assign to Agent and/or such Person or Persons, all of the Loans and Commitments
of such Non-Consenting Lenders for an amount equal to the principal balance of
all such Loans and Commitments held by such Non-Consenting Lenders and all
accrued interest, fees, expenses and other amounts then due with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment and Assumption.

15.6.Time of Essence.  Time is of the essence in the performance by each Loan
Party Obligor of each and every obligation under this Agreement and the other
Loan Documents.

15.7.Expenses, Fee and Costs Reimbursement.  Each Borrower hereby agrees to
promptly pay (a) all out of pocket costs and expenses of Agent (including the
out of pocket fees, costs and expenses of internal and external legal counsel
to, and appraisers, accountants, consultants and other professionals and
advisors retained by or on behalf of, Agent) in connection with (i) all loan
proposals and commitments pertaining to the transactions contemplated hereby
(whether or not such transactions are consummated), (ii) the examination,
review, due diligence investigation, documentation, negotiation, and closing of
the transactions contemplated by the Loan Documents (whether or not such
transactions are consummated), (iii) the creation, perfection and maintenance of
Liens pursuant to the Loan Documents, (iv) the performance or enforcement by
Agent of its rights and remedies under the Loan Documents (or determining
whether or how to perform or enforce such rights and remedies), (v) the
administration of the Loans (including usual and customary fees for wire
transfers and other transfers or payments received by Agent on account of any of
the Obligations) and Loan Documents, (vi) any amendments, modifications,
consents and waivers to and/or under any and all Loan Documents (whether or not
such amendments, modifications, consents or waivers are consummated), (vii) any
periodic public record searches conducted by or at the request of Agent
(including, title investigations and public records searches), pending
litigation and tax lien searches and searches of applicable corporate, limited
liability company, partnership and related records concerning the continued
existence, organization and good standing of certain Persons),
(viii) protecting, storing, insuring, handling, maintaining, auditing,
examining, valuing or selling any Collateral, (ix) any litigation, dispute, suit
or proceeding relating to any Loan Document and (x) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Loan Documents (it being agreed that (A) such costs and expenses may include
the costs and expenses of workout consultants, investment bankers, financial
consultants, appraisers, valuation firms and other professionals and advisors
retained by or on behalf of Agent (B) each Lender shall also be entitled to
reimbursement for all out of pocket costs and expense of the type described in
this clause (x), provided that, to the extent of an actual or reasonably
perceived conflict of interest, such reimbursement shall be limited to one
additional counsel for the Lenders as a whole), and (b) without limiting the

-80-

--------------------------------------------------------------------------------

 

preceding clause (a), all out of pocket costs and expenses of Agent in
connection with Agent's reservation of funds in anticipation of the funding of
the initial Loans to be made hereunder.  Any fees, costs and expenses owing by
any Borrower or other Loan Party Obligor hereunder shall be due and payable
within three days after written demand therefor.

15.8.Benefit of Agreement; Assignability.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the respective successors,
assigns, heirs, beneficiaries and representatives of each Borrower, each other
Loan Party Obligor party hereto, Agent and each Lender; provided, that neither
each Borrower nor any other Loan Party Obligor may assign or transfer any of its
rights under this Agreement without the prior written consent of Agent and each
Lender, and any prohibited assignment shall be void.  No consent by Agent or any
Lender to any assignment shall release any Loan Party Obligor from its liability
for any of the Obligations.  Each Lender shall have the right to assign all or
any of its rights and obligations under the Loan Documents to one or more other
Persons in accordance with Section 15.9, and each Loan Party Obligor agrees to
execute all agreements, instruments, and documents requested by any Lender in
connection with such assignment. Notwithstanding any provision of this Agreement
or any other Loan Document to the contrary, a Lender may at any time pledge or
grant a security interest in all or any portion of its rights under this
Agreement and the other Loan Documents to secure any obligations of such Lender,
including any pledge or grant to secure obligations to a Federal Reserve Bank.

15.9.Assignments.  

(a)Any Lender may at any time assign to one or more Persons (any such Person, an
"Assignee") all or any portion of such Lender's Loans and Commitments, with the
prior written consent of Agent and, so long as no Event of Default exists,
Borrower Representative (which consents shall not be unreasonably withheld or
delayed and shall not be required for an assignment by a Lender to a Lender
(other than a Defaulting Lender) or an Affiliate of a Lender (other than an
Affiliate of a Defaulting Lender) or an Approved Fund (other than an Approved
Fund of a Defaulting Lender)).  Except as Agent may otherwise agree, any such
assignment shall be in a minimum aggregate amount equal to $1,000,000 or, if
less, the remaining Commitment and Loans held by the assigning Lender (provided,
that an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
shall not be subject to the foregoing minimum assignment limitations).  The Loan
Parties and Agent shall be entitled to continue to deal solely and directly with
such Lender in connection with the interests so assigned to an Assignee until
Agent shall have received and accepted an effective Assignment and Assumption
executed, delivered and fully completed by the applicable parties thereto and a
processing fee of $3,500.  Notwithstanding anything herein to the contrary, no
assignment may be made to any equity holder of a Loan Party, any Affiliate of
any equity holder of a Loan Party, any Loan Party, any holder of any debt that
is secured by liens or security interests that have been contractually
subordinated to the liens and security interests securing the Obligations, or
any Affiliate of any of the foregoing Persons without the prior written consent
of Agent, which consent may be withheld in Agent's sole discretion and, in any
event, if granted, may be conditioned on such terms and conditions as Agent
shall require in its sole discretion, including, without limitation, a
limitation on the aggregate amount of Loans and Commitments which may be held by
such Person and/or its Affiliates and/or limitations on such Person's and/or its
Affiliates' voting and consent rights and/or rights to attend Lender meetings or
obtain information provided to other Lenders.  Any attempted assignment not made
in accordance with this Section 15.9 shall be null and void.  Each Borrower
shall be deemed to have granted its consent to any assignment requiring its
consent hereunder unless Borrower Representative has expressly objected to such
assignment within five (5) Business Days after notice thereof.

-81-

--------------------------------------------------------------------------------

 

(b)From and after the date on which the conditions described in Section 15.9(a)
above have been met, (i) such Assignee shall be deemed automatically to have
become a party hereto and, to the extent that rights and obligations hereunder
have been assigned to such Assignee pursuant to the applicable Assignment and
Assumption, shall have the rights and obligations of a Lender hereunder and
(ii) the assigning Lender, to the extent that rights and obligations hereunder
have been assigned by it pursuant to the applicable Assignment and Assumption,
shall be released from its rights (other than its indemnification rights) and
obligations hereunder.  Upon the request of the Assignee (and, as applicable,
the assigning Lender) pursuant to an effective Assignment and Assumption,
Borrowers shall execute and deliver to Agent for delivery to the Assignee (and,
as applicable, the assigning Lender) (x) if such Lender is receiving an
assignment of Revolving Loans, a promissory note in the principal amount of the
Assignee's Pro Rata Share of the aggregate Revolving Loan Commitment (and, as
applicable, a promissory note in the principal amount of the Pro Rata Share of
the aggregate Revolving Loan Commitment retained by the assigning Lender) and
(y) if such Lender is receiving an assignment of a Term Loan, a promissory note
in the principal amount of the Assignee's outstanding Term Loan (and, as
applicable, a promissory note in the principal amount of the Term Loan retained
by assigning Lender).  Each such promissory note shall be dated the effective
date of such assignment.  Upon receipt by Agent of such promissory note(s), the
assigning Lender shall return to Borrowers any prior promissory note held by it.

(c)Agent shall, as a non-fiduciary agent of Borrowers, maintain a copy of each
Assignment and Assumption delivered and accepted by it and register (the
"Register") for the recordation of names and addresses of the Lenders and the
Commitment of each Lender and principal and stated interest of each Loan owing
to each Lender from time to time and whether such Lender is the original Lender
or the Assignee.  No assignment shall be effective unless and until the
Assignment and Assumption is accepted and registered in the Register.  All
records of transfer of a Lender's interest in the Register shall be conclusive,
absent manifest error, as to the ownership of the interests in the Loans.  Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.  Each Lender granting a
participation shall, as a non-fiduciary agent of the Borrowers, maintain a
register containing information similar to that of the Register in a manner such
that the loans hereunder are in "registered form" for the purposes of the
Code.  This Section and Section 15.9 shall be construed so that the Loans are at
all times maintained in "registered form" for the purpose of the Code and any
related regulations (and any successor provisions).

15.10.Participations. Anything in this Agreement or any other Loan Document to
the contrary notwithstanding, any Lender may, at any time and from time to time,
without in any manner affecting or impairing the validity of any Obligations,
sell to one or more Persons participating interests in its Loans, commitments or
other interests hereunder or under any other Loan Document (any such Person, a
"Participant").  In the event of a sale by a Lender of a participating interest
to a Participant, (a) such Lender's obligations hereunder and under the other
Loan Documents shall remain unchanged for all purposes, (b) Borrowers and such
Lender shall continue to deal solely and directly with each other in connection
with such Lender's rights and obligations hereunder and under the other Loan
Documents and (c) all amounts payable by Borrowers shall be determined as if
such Lender had not sold such participation and shall be paid directly to such
Lender; provided, that a Participant shall be entitled to the benefits of
Section 13 as if it were a Lender if Borrower Representative is notified of the
Participation and the Participant complies with Section 13.  Each Borrower
agrees that if amounts outstanding under this Agreement or any other Loan
Document are due and payable (as a result of acceleration or otherwise), each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement and the other Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement; provided, that such right
of set-off shall not be exercised without the prior written consent of such
Lender and shall be subject to the obligation of each Participant to share with
such Lender its share thereof.  Each Borrower also agrees that each Participant
shall be entitled to the benefits of Section 15.9 as if it were a Lender.  

-82-

--------------------------------------------------------------------------------

 

Notwithstanding the granting of any such participating interests, (i) Borrowers
shall look solely to the applicable Lender for all purposes of this Agreement,
the Loan Documents and the transactions contemplated hereby, (ii) Borrowers
shall at all times have the right to rely upon any amendments, waivers or
consents signed by the applicable Lender as being binding upon all of the
Participants and (iii) all communications in respect of this Agreement and such
transactions shall remain solely between Borrowers and the applicable Lender
(exclusive of Participants) hereunder.  If a Lender grants a participation
hereunder, such Lender shall maintain, as a non-fiduciary agent of Borrowers, a
register as to the participations granted and transferred under this Section
containing the same information specified in Section 15.9 on the Register as if
each Participant were a Lender to the extent required to cause the Loans to be
in registered form for the purposes of Sections 163(F), 165(J), 871, 881, and
4701 of the Code.

15.11.Headings; Construction.  Section and subsection headings are used in this
Agreement only for convenience and do not affect the meanings of the provisions
that they precede.

15.12.USA PATRIOT Act Notification.  Agent hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act, it may be required to
obtain, verify and record certain information and documentation that identifies
such Person, which information may include the name and address of each such
Person and such other information that will allow Agent to identify such Persons
in accordance with the USA PATRIOT Act.

15.13. Counterparts; Fax/Email Signatures.  This Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
agreement.  This Agreement may be executed by signatures delivered by facsimile
or electronic mail, each of which shall be fully binding on the signing party.

15.14.GOVERNING LAW.  THIS AGREEMENT, ALONG WITH ALL OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED OTHERWISE IN SUCH OTHER LOAN DOCUMENT) SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.  FURTHER, THE LAW OF THE STATE OF NEW YORK SHALL
APPLY TO ALL DISPUTES OR CONTROVERSIES ARISING OUT OF OR CONNECTED TO OR WITH
THIS AGREEMENT AND ALL SUCH OTHER LOAN DOCUMENTS WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES.  

15.15.CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF
PROCESS.  ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS IN THE COUNTY OF COOK OR IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS OR IN ANY OTHER COURT (IN ANY JURISDICTION)
SELECTED BY THE AGENT IN ITS SOLE DISCRETION, AND EACH BORROWER AND EACH OTHER
LOAN PARTY OBLIGOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFOREMENTIONED
COURTS.  EACH BORROWER AND EACH OTHER LOAN PARTY OBLIGOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, OR BASED ON 28 U.S.C. § 1404, WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE BRINGING AND ADJUDICATION OF ANY SUCH ACTION, SUIT OR
PROCEEDING IN ANY OF THE AFOREMENTIONED COURTS AND AMENDMENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. TO

-83-

--------------------------------------------------------------------------------

 

THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,  EACH BORROWER AND EACH OTHER
LOAN PARTY OBLIGOR HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR UNDER ANY AMENDMENT, WAIVER, AMENDMENT, INSTRUMENT,
DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH BORROWER
AND EACH OTHER LOAN PARTY OBLIGOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON ANY BORROWER OR ANY OTHER LOAN PARTY OBLIGOR AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL (RETURN RECEIPT REQUESTED)
DIRECTED TO BORROWER'S’ NOTICE ADDRESS (ON BEHALF OF BORROWERS OR SUCH LOAN
PARTY OBLIGOR) SET FORTH IN SECTION 15.1 AND SERVICE SO MADE SHALL BE DEEMED TO
BE COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE MAIL,
OR, AT THE AGENT'S OPTION, BY SERVICE UPON ANY BORROWER OR ANY OTHER LOAN PARTY
OBLIGOR IN ANY OTHER MANNER PROVIDED UNDER THE RULES OF ANY SUCH COURTS.

15.16.Publication.  Each Borrower and each other Loan Party Obligor consents to
the publication by Agent of a tombstone, press releases or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table
measurements.  

15.17.Confidentiality.  Agent and each Lender agree to use commercially
reasonable efforts not to disclose Confidential Information to any Person
without the prior consent of Borrower Representative; provided, that nothing
herein contained shall limit any disclosure of the tax structure of the
transactions contemplated hereby, or the disclosure of any information (a) to
the extent required by applicable law, statute, rule, regulation or judicial
process or in connection with the exercise of any right or remedy under any Loan
Document, or as may be required in connection with the examination, audit or
similar investigation of Agent or any of its Affiliates, (b) to examiners,
auditors, accountants or any regulatory authority, (c) to the officers,
partners, managers, directors, employees, agents and advisors (including
independent auditors, lawyers and counsel) of Agent and each Lender or any of
their respective Affiliates, (d) in connection with any litigation or dispute
which relates to this Agreement or any other Loan Document to which Agent or any
Lender is a party or is otherwise subject, (e) to a subsidiary or Affiliate of
Agent or any Lender, (f) to any assignee or participant (or prospective assignee
or participant) which agrees to be bound by this Section 15.17 and (g) to any
lender or other funding source of Agent or any Lender (each reference to Agent
and Lender in the foregoing clauses shall be deemed to include (i) the actual
and prospective assignees and participants referred to in clause (f) and the
lenders and other funding sources referred to in clause (g), as applicable for
purposes of this Section 15.17), and further provided, that in no event shall
Agent or any Lender be obligated or required to return any materials furnished
by or on behalf of any Borrower or any other Loan Party or Obligor.  The
obligations of Agent and Lenders under this Section 15.17 shall supersede and
replace the obligations of Agent and Lenders under any confidentiality letter or
provision in respect of this financing or any other financing previously signed
and delivered by Agent or any Lender to any Borrower or any of its Affiliates.

[Signature page follows]

 

 

-84-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Borrower, each other Loan Party Obligor party hereto,
Agent and each Lender have signed this Agreement as of the date first set forth
above.

 

Agent:

ENCINA BUSINESS CREDIT, LLC

By:  /s/ Jean Elie

Name:  Jean Elie
Its:     Authorized Signatory



 

 

Lenders:

ENCINA BUSINESS CREDIT SPV, LLC

By:  /s/ Jean Elie

Name:  Jean Elie
Its:     Authorized Signatory



 

 

 






 

--------------------------------------------------------------------------------

 

 

Borrower:

PRECISION INDUSTRIES, INC.

By:  /s/ Jon Isaac

Name:   Jon Isaac                                    
Its:                President                           

 

PRESIDENT MERGER SUB INC.

By:  /s/ Jon Isaac

Name:   Jon Isaac                                    
Its:                President                           

 

 

Loan Party Obligor:

PRECISION AFFILIATED HOLDINGS LLC

By:  /s/ Jon Isaac

Name:   Jon Isaac                                    
Its:                Manager                           

 

 

 

--------------------------------------------------------------------------------

 

Annex I

Description of Certain Terms

1.Loan Limits for Revolving Loans

 

(a)Maximum Revolving Facility Amount

$23,500,000

(b)Advance Rates

 

(i)Accounts Advance Rate

Eighty-five percent (85%); provided, that if Dilution exceeds five percent (5%),
Agent may, at its option, (A) reduce such advance rate by the number of full or
partial percentage points comprising such excess or (B) establish a Reserve on
account of such excess (the "Dilution Reserve").

(ii)Inventory Advance Rate

 

                   NOLV:

Eighty-five percent (85% )

(c)Inventory Sublimit

(i) $14,000,000 from the Closing Date through January 31, 2021, (ii) $13,500,000
from February 1, 2021 through June 30, 2021, (iii) $13,000,000 from July 1, 2021
through January 31, 2022, (iv) $12,500,000 from February 1, 2022 through June
30, 2022, and (v) $12,000,000 commencing on July 1, 2022 and at all times
thereafter

2. Term Loan

 

(a)Principal Amount

$1,720,000

(b)Repayment Schedule

Monthly principal payments in the amount of $28,666.67 commencing on the first
Business Day of the first month following the Closing Date.

3.Interest Rates

 

(a)Revolver Applicable Margin

From the Closing Date through January 31, 2021, Five and one half percent
(5.50%) per annum in excess of the LIBOR Rate  

Thereafter: See Annex III.

(b)Term Loan

 

(i)Term Loan Applicable Margin

Six and one half percent (6.50%) per annum in excess of the LIBOR Rate

4.Maximum Days Eligible Accounts

 

(a)Maximum days after original invoice date for Eligible Accounts

Ninety (90) days

Annex I - 1

--------------------------------------------------------------------------------

 

(b)Maximum days after original invoice due date for Eligible Accounts

Sixty (60) days

5.Agent's Bank

Wells Fargo Bank, National Association and its affiliates
Account Name: Encina Business Credit SPV, LLC
Account #4943951905
ABA Routing # 121000248
Reference: Precision Industries, Inc.
(which bank may be changed from time to time by notice from Agent to Borrower
Representative)

6.Scheduled Maturity Date

July 14, 2023

 

Annex I - 2

--------------------------------------------------------------------------------

 

Annex II

 

 

Agent and Lenders shall be provided with each of the documents set forth below
at the following times, in form satisfactory to Agent:

Weekly (no later than the 2nd Business Day of each week), or more frequently if
Agent requests

(a)A summary and a detailed aging, by total, of Borrowers' Accounts, together
with an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records, with
respect to Borrowers' Accounts (delivered electronically in an acceptable
format).

(b)A summary aging, by vendor, of each Loan Party's accounts payable and a
listing by vendor, of any held and/or outstanding checks (delivered
electronically in an acceptable format).

(c)Notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrowers' Accounts.

(d)A detailed calculation of the Accounts of Borrowers that are not eligible for
the Borrowing Base (delivered electronically in an acceptable format).

(e)A detailed Inventory perpetual report with respect to Borrowers' Inventory,
including a listing by category and location of Inventory (delivered
electronically in an acceptable format).

(f)A detailed calculation of Inventory of Borrowers that is not eligible for the
Borrowing Base (delivered electronically in an acceptable format).

(g)A detailed calculation of the Borrowing Base (delivered electronically in an
acceptable format) based upon the reports provided in (a) through

(h) above, as of the end of such week and reflecting the outstanding principal
balance of the Loans as of the last day of such week.

Annex II - 1

--------------------------------------------------------------------------------

 

Monthly (no later than twenty-five (25) days after the end of each month)

(h)A summary and a detailed aging, by total, of Borrowers' Accounts, together
with reconciliation to the weekly Borrowing Base submitted closest to such date
and support documentation for any reconciling items noted (delivered
electronically in an acceptable format).

(i)A summary aging, by vendor, of each Loan Party's accounts payable and a
listing by vendor, of any held and/or outstanding checks (delivered
electronically in an acceptable format).

(j)A monthly Account roll-forward with respect to Borrowers' Accounts, in a
format acceptable to Agent in its discretion, tied to the beginning and ending
Account balances of Borrowers' month-end accounts receivable aging (delivered
electronically in an acceptable format).

(k)A reconciliation of Accounts summary aging and trade accounts payable summary
aging to each of (i) Borrowers' general ledger, and (ii) their monthly financial
statements including any book reserves related to each category (delivered
electronically in an acceptable format).

(l)A reconciliation of the Inventory perpetual report with respect to Borrowers'
Inventory to each of (i) Borrowers' general ledger, (ii) their monthly financial
statements including any book reserves related thereto and (iii) the Borrowing
Base submitted closest to such date, together with support documentation for any
reconciling items noted (delivered electronically in an acceptable format).

(m)A reconciliation of the loan statement provided to Borrowers by Agent for
such month to each of (i) Borrowers' general ledger, (ii) their monthly
financial statements and (iii) the Borrowing Base submitted closest to such
date, together with support documentation for any reconciling items noted
(delivered electronically in an acceptable format).

(n)A detailed calculation of the Borrowing Base (delivered electronically in an
acceptable format) based upon the reports provided in (h) through (m) above, for
such month and reflecting the outstanding principal balance of the Loans as of
the last day of such month.

 

Promptly upon the request of Agent

(o)Copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time.

Bi-Annually (in January and in July of each calendar year)

(q)A detailed list of each Loan Party's customers, with address and contact
information.

(r)A detailed list of each Loan Party's vendors, with address and contact
information.

(s) An updated Perfection Certificate, true and correct in all material respects
as of the date of delivery, accompanied by a certificate executed by an officer
of Borrower Representative and substantially in the form of Annex IV hereto (it
being understood and agreed that no such update shall serve to cure any existing
Event of Default, including any Event of Default resulting from any failure to
provide any such disclosure to Agent on an earlier date or any breach of any
earlier made representation and/or warranty).’

Promptly upon (but in no event later than two Business Days after) delivery or
receipt, as applicable, thereof

(u)Copies of any and all written notices (including notices of default or
acceleration), reports and other deliveries received by or on behalf of any Loan
Party from or sent by or on behalf of any Loan Party to, any holder, agent or
trustee with respect to any Indebtedness that is contractually subordinated to
the Obligations (in such holder's, agent's or trustee's capacity as such).

 

Annex II - 2

--------------------------------------------------------------------------------

 

Annex III

 

The following Pricing Grid shall determine the Applicable LIBOR Margin or
Applicable Base Rate Margin (as applicable, the “Applicable Margin”):

 

Pricing Grid

 

Level

Inventory to Accounts Receivable Availability Ratio

Average Excess Availability

Applicable LIBOR Margin/Base Rate Margin

 

I

≥2.5x

 

5.50%/4.50%

 

II

≥ 1.2x  but < 2.5x

> 5% of  Adjusted Borrowing Base

5.00%/4.00%

 

III

<1.2x

> 10% of Adjusted Borrowing Base

4.50%/3.50%

 

 

 

“Inventory to Account Receivable Availability Ratio” referred to in the pricing
grid above shall mean a fraction the numerator of which is the average aggregate
amount of Eligible Inventory for the for the most-recently ended month and the
denominator shall be the average aggregate amount of Eligible Accounts for the
applicable month for the most-recently ended month, each as determined by
reference to the weekly Borrowing Base Certificates submitted to (and validated
by) Agent for such month.

“Average Excess Availability” referred to in the pricing grid above shall mean
average Excess Availability for the most-recently ended month as determined by
reference to the weekly Borrowing Base Certificates submitted to (and validated
by) Agent for such month

Notwithstanding the foregoing, (a) if Borrower Representative fails to deliver
the relevant financial to determine the Inventory to Account Receivable
Availability Ratio or Average Excess Availability by the respective date
required under the Loan Agreement with respect to any month, the Applicable
Margin shall be the rates corresponding to the pricing set forth in “Level I” of
the pricing grid above until such financial statements and compliance
certificate are delivered, and (b) no reduction to the Applicable Margin shall
become effective at any time when an Event of Default has occurred and is
continuing.

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, Agent determines that
(a) the applicable pricing grid tests as calculated by Borrower Representative
as of any applicable date was inaccurate and (b) a proper calculation of the
such applicable pricing grid tests would have resulted in different pricing for
any period, then (i) if the proper calculation of such pricing grid tests would
have resulted in higher pricing for such period, Borrower Representative shall
automatically and retroactively be obligated to pay to Agent, promptly on demand
by Agent, an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period; and (ii) if the proper calculation of the
applicable pricing grid test would have resulted in lower pricing for such
period, Agent shall have no obligation to repay any interest or fees to Borrower
Representative; provided that if, as a result of any restatement or other event
a proper calculation of the applicable pricing grid test would have resulted in
higher pricing for one or more periods and lower pricing for one or more other
periods (due to the shifting of income or expenses from one period to another
period or any similar reason), then the amount payable by Borrower
Representative pursuant to clause (i) above shall be based upon the excess, if
any, of the amount of interest and fees that should have been paid for all
applicable periods over the amount of interest and fees paid for all such
periods.

 




 

--------------------------------------------------------------------------------

 

Annex IV

 

Revolving Loan Commitments

Encina Business Credit SPV, LLC

$23,500,000

 

 

Total

$23,500,000

 

 

Term Loan Commitments

Encina Business Credit SPV, LLC

$1,720,000

 

 

Total

$1,720,000

 

 